Exhibit 10.8

 

EXECUTION VERSION

 

PLEDGE AND SECURITY AGREEMENT (SECOND LIEN)

 

 

dated as of February 22, 2008

 

 

between

 

 

EACH OF THE GRANTORS PARTY HERETO

 

 

and

 

LEHMAN COMMERCIAL PAPER INC.,

 

as Collateral Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

PAGE

SECTION 1.         DEFINITIONS; GRANT OF SECURITY

1

1.1

General Definitions

1

1.2

Definitions; Interpretation

7

1.3

Intercreditor Agreement

7

 

 

 

SECTION 2.         GRANT OF SECURITY

8

2.1

Grant of Security

8

2.2

Certain Limited Exclusions

9

 

 

SECTION 3.         SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE

10

3.1

Security for Obligations

10

3.2

Continuing Liability Under Collateral

10

 

 

 

SECTION 4.         CERTAIN PERFECTION REQUIREMENTS

10

4.1

Delivery Requirements

10

4.2

Control Requirements

11

4.3

Intellectual Property Recording Requirements

12

4.4

Other Actions

13

4.5

Timing and Notice

14

 

 

 

SECTION 5.         REPRESENTATIONS AND WARRANTIES

14

5.1

Grantor Information & Status

14

5.2

Collateral Identification, Special Collateral

14

5.3

Reserved

15

5.4

Status of Security Interest

15

5.5

Goods & Receivables

16

5.6

Pledged Equity Interests, Investment Related Property

17

5.7

Intellectual Property

17

 

 

 

SECTION 6.         COVENANTS AND AGREEMENTS

18

6.1

Grantor Information & Status – Pledge Supplement

18

6.2

Collateral Identification; Special Collateral

18

6.3

Ownership of Collateral and Absence of Other Liens

19

6.4

Status of Security Interest

19

6.5

Goods & Receivables

19

6.6

Pledged Equity Interests, Investment Related Property

21

6.7

Intellectual Property

23

 

 

 

SECTION 7.         ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES;
ADDITIONAL GRANTORS

24

7.1

Intentionally Omitted

24

7.2

Further Assurances

24

7.3

Additional Grantors

25

 

 

 

SECTION 8.         COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT

25

8.1

Power of Attorney

25

8.2

No Duty on the Part of Collateral Agent or Secured Parties

26

 

i

--------------------------------------------------------------------------------


 

SECTION 9.         REMEDIES

27

9.1

Generally

27

9.2

Application of Proceeds

28

9.3

Sales on Credit

28

9.4

Investment Related Property

29

9.5

Grant of Intellectual Property License

29

9.6

Intellectual Property

29

9.7

Cash Proceeds; Deposit Accounts

31

 

 

 

SECTION 10.         COLLATERAL AGENT

31

 

 

SECTION 11.         CONTINUING SECURITY INTEREST; TRANSFER OF LOANS

32

 

 

SECTION 12.         STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM

32

 

 

SECTION 13.         MISCELLANEOUS

33

 

 

SCHEDULE 5.1 — GENERAL INFORMATION

 

 

 

SCHEDULE 5.2 — COLLATERAL IDENTIFICATION

 

 

 

SCHEDULE 5.4 — FINANCING STATEMENTS

 

 

 

SCHEDULE 5.5 — LOCATION OF EQUIPMENT AND INVENTORY

 

 

 

EXHIBIT A — PLEDGE SUPPLEMENT

 

 

 

EXHIBIT B — UNCERTIFICATED SECURITIES CONTROL AGREEMENT

 

 

 

EXHIBIT C — SECURITIES ACCOUNT CONTROL AGREEMENT

 

 

 

EXHIBIT D — DEPOSIT ACCOUNT CONTROL AGREEMENT

 

 

 

EXHIBIT E — TRADEMARK SECURITY AGREEMENT

 

 

 

EXHIBIT F — COPYRIGHT SECURITY AGREEMENT

 

 

 

EXHIBIT G — PATENT SECURITY AGREEMENT

 

 

ii

--------------------------------------------------------------------------------


 

This PLEDGE AND SECURITY AGREEMENT (Second Lien), dated as of February 22, 2008
(this “Agreement”), between Aldabra Holding Sub LLC, a Delaware limited
liability company (“Holdings”), Aldabra Sub LLC, a Delaware limited liability
company (“Aldabra” and, prior to the BPH Merger (as defined below), the
“Borrower”, to be merged (the “BPH Merger”) with and into Boise Paper Holdings,
L.L.C., a Delaware limited liability company (“BPH” and, after the BPH Merger,
the “Borrower”)) and each of the undersigned, whether as an original signatory
hereto or as an Additional Grantor (as herein defined) (other than the
Collateral Agent, collectively, the “Grantors” and each, a “Grantor”), and
Lehman Commercial Paper Inc., as collateral agent for the Secured Parties (as
herein defined) (in such capacity as collateral agent, together with its
successors and permitted assigns, the “Collateral Agent”).

 

RECITALS:

 

WHEREAS, reference is made to that certain Second Lien Credit and Guaranty
Agreement, dated as of the date hereof (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Borrower, Holdings, certain subsidiaries of Aldabra, as Guarantors,
the lenders party thereto from time to time (the “Lenders”), Lehman Commercial
Paper Inc., as Administrative Agent and Collateral Agent, Goldman Sachs Credit
Partners L.P., as Syndication Agent, and Lehman Brothers Inc., as Documentation
Agent;

 

WHEREAS, in consideration of the extensions of credit and other accommodations
of Lenders as set forth in the Credit Agreement, each Grantor has agreed to
secure such Grantor’s Obligations under the Credit Documents as set forth
herein;

 

WHEREAS, in order to secure the obligations under the First Lien Credit
Agreement, Hedge Agreements and (if requested by Borrower) Treasury Services
Agreements, Grantors are concurrently granting to the First Lien Collateral
Agent for the benefit of the holders of such obligations, a first priority
security interest in the Collateral (it being understood that the relative
rights and priorities of the grantees in respect of the Collateral are governed
by the Intercreditor Agreement, dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among Borrower, the First Lien Collateral Agent and
the Collateral Agent); and

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, each Grantor and the Collateral Agent agree as
follows:

 


SECTION 1.                            DEFINITIONS; GRANT OF SECURITY.


 

1.1          General Definitions.  In this Agreement, the following terms shall
have the following meanings:

 

“Additional Grantors” shall have the meaning assigned in Section 7.3.

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Aldabra” shall have the meaning set forth in the preamble.

 

“Borrower” shall have the meaning set forth in the preamble.

 

--------------------------------------------------------------------------------


 

“BHK” shall have the meaning assigned in Section 2.2.

 

“BPH” shall have the meaning set forth in the preamble.

 

“BPH Merger” shall have the meaning set forth in the preamble.

 

“Cash Proceeds” shall have the meaning assigned in Section 9.7.

 

“Collateral” shall have the meaning assigned in Section 2.1.

 

“Collateral Account” shall mean any account established by the Collateral Agent.

 

“Collateral Agent” shall have the meaning set forth in the preamble.

 

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
electronic records, computer printouts, tapes, disks and similar items that at
any time evidence or contain information relating to any of the Collateral or
are otherwise necessary or helpful in the collection thereof or realization
thereupon.

 

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

 

“Control” shall mean:  (1) with respect to any Deposit Accounts, control within
the meaning of Section 9-104 of the UCC, (2) with respect to any Securities
Accounts, Security Entitlements, Commodity Contracts or Commodity Accounts,
control within the meaning of Section 9-106 of the UCC, (3) with respect to any
Uncertificated Securities, control within the meaning of Section 8-106(c) of the
UCC, (4) with respect to any Certificated Security, control within the meaning
of Section 8-106(a) or (b) of the UCC, (5) with respect to any Electronic
Chattel Paper, control within the meaning of Section 9-105 of the UCC and
(6) with respect to Letter of Credit Rights, control within the meaning of
Section 9-107 of the UCC.

 

“Copyright Licenses” shall mean any and all agreements providing for the grant
of any right in or to Copyrights (whether such Grantor is licensee or licensor
thereunder) including, without limitation, each agreement referred to in
Schedule 5.2(II) under the heading “Copyright Licenses” (as such schedule may be
amended or supplemented from time to time), and all rights under any such
agreement.

 

“Copyrights” shall mean all United States and foreign copyrights, including but
not limited to copyrights in software and all rights in and to databases, and
all Mask Works (as defined under 17 U.S.C. 901 of the U.S. Copyright Act),
whether registered or unregistered, moral rights, reversionary interests,
termination rights, and, with respect to any and all of the foregoing: (i) all
registrations and applications therefor including, without limitation, the
registrations and applications referred to on Schedule 5.2(II) under the heading
“Copyrights” (as such schedule may be amended or supplemented from time to
time), (ii) all extensions and renewals thereof, (iii) all rights corresponding
thereto throughout the world, (iv) all rights to sue for past, present and
future infringements thereof, and (v) all Proceeds of the foregoing, now and
hereinafter due and/or payable thereunder, including, without limitation,
royalties, income, payments, claims, damages and proceeds of suit.

 

2

--------------------------------------------------------------------------------


 

“Credit Agreement” shall have the meaning set forth in the recitals.

 

“Discharge of First Lien Obligations” shall have the meaning set forth in the
Intercreditor Agreement.

 

“Excluded Asset” shall mean any asset of any Grantor excluded from the security
interest hereunder by virtue of Section 2.2 hereof but only to the extent, and
for so long as, so excluded thereunder.

 

“Grantors” shall have the meaning set forth in the preamble.

 

“Holdings” shall have the meaning set forth in the preamble.

 

“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee
thereof) and (ii) any key man life insurance policies.

 

“Intellectual Property” shall mean, collectively, the Copyrights, the Patents,
the Trademarks, the Trade Secrets, the Internet domain names, and the rights
granted to any of the Grantors under the Intellectual Property Licenses.

 

“Intellectual Property Licenses” shall mean, collectively, the Copyright
Licenses, the Patent Licenses, the Trade Secret Licenses and the Trademark
Licenses.

 

“Intercreditor Agreement” shall have the meaning set forth in the recitals
hereto.

 

“Investment Accounts” shall mean the Collateral Account, Securities Accounts,
Commodities Accounts and Deposit Accounts.

 

“Investment Related Property” shall mean:  (i) all “investment property” (as
such term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests, Pledged Debt and the Investment Accounts.

 

“Lenders” shall have the meaning set forth in the recitals.

 

 “Material Intellectual Property” shall mean any Intellectual Property of a
Grantor (including, without limitation, the rights granted to a Grantor under
the Material Trademark License) which is included in the Collateral and is
material to the business of such Grantor.

 

“Material Trademark License” shall mean that certain Intellectual Property
License Agreement by and between Boise Cascade, LLC as licensor and Boise Paper
Holdings, L.L.C., as licensee, dated September 7, 2007 (as it may be from time
to time amended, restated, modified or supplemented).

 

“Patent Licenses” shall mean all agreements providing for the grant of any right
in or to Patents (whether such Grantor is licensee or licensor thereunder)
including, without limitation, each agreement referred to in Schedule
5.2(II) under the heading “Patent Licenses” (as

 

3

--------------------------------------------------------------------------------


 

such schedule may be amended or supplemented from time to time), and all rights
under any such agreement.

 

“Patents” shall mean all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including, but not limited to: (i) each patent and patent
application referred to on Schedule 5.2(II) hereto under the heading “Patents”
(as such schedule may be amended or supplemented from time to time), (ii) all
reissues, divisions, continuations, continuations-in-part, extensions, renewals,
and reexaminations thereof, (iii) all rights corresponding thereto throughout
the world, (iv) all inventions and improvements described therein, (v) all
rights to sue for past, present and future infringements thereof, (vi) all
claims, damages, and proceeds of suit arising therefrom, and (vii) all Proceeds
of the foregoing, now and hereinafter due and/or payable thereunder, including,
without limitation, royalties, income, payments, claims, damages, and proceeds
of suit.

 

“Pledge Supplement” shall mean any supplement to this agreement in substantially
the form of Exhibit A.

 

“Pledged Debt” shall mean all Indebtedness for borrowed money owed to such
Grantor, including, without limitation, all Indebtedness described on Schedule
5.2(I) under the heading “Pledged Debt” (as such schedule may be amended or
supplemented from time to time), issued by the obligors named therein, the
instruments evidencing such Indebtedness, and all interest, cash, instruments
and other property or proceeds from time to time received, receivable or
otherwise distributed in respect of or in exchange for any such Indebtedness.

 

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Trust Interests.

 

“Pledged LLC Interests” shall mean all interests directly owned by a Grantor in
any limited liability company including, without limitation, all limited
liability company interests listed on Schedule 5.2(I) under the heading “Pledged
LLC Interests” (as such schedule may be amended or supplemented from time to
time) and the certificates, if any, representing such limited liability company
interests and any direct interest of such Grantor on the books and records of
such limited liability company or on the books and records of any securities
intermediary pertaining to such interest and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such limited liability company
interests.

 

“Pledged Partnership Interests” shall mean all interests directly owned by a
Grantor in any general partnership, limited partnership, limited liability
partnership or other partnership including, without limitation, all partnership
interests listed on Schedule 5.2(I) under the heading “Pledged Partnership
Interests” (as such schedule may be amended or supplemented from time to time)
and the certificates, if any, representing such partnership interests and any
direct interest of such Grantor on the books and records of such partnership or
on the books and records of any securities intermediary pertaining to such
interest and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such partnership interests.

 

“Pledged Stock” shall mean all shares of capital stock directly owned by such
Grantor, including, without limitation, all shares of capital stock described on
Schedule 5.2(I)

 

4

--------------------------------------------------------------------------------


 

under the heading “Pledged Stock” (as such schedule may be amended or
supplemented from time to time), and the certificates, if any, representing such
shares and any direct interest of such Grantor in the entries on the books of
the issuer of such shares or on the books of any securities intermediary
pertaining to such shares, and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such shares.

 

“Pledged Trust Interests” shall mean all interests directly owned by a Grantor
in a Delaware business trust or other direct trust including, without
limitation, all direct trust interests listed on Schedule 5.2(I) under the
heading “Pledged Trust Interests” (as such schedule may be amended or
supplemented from time to time) and the certificates, if any, representing such
trust interests and any direct interest of such Grantor on the books and records
of such trust or on the books and records of any securities intermediary
pertaining to such interest and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received receivable or otherwise distributed in respect of or in
exchange for any or all of such trust interests.

 

“Receivables” shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or Investment Related Property,
together with all of Grantor’s rights, if any, in any goods or other property
giving rise to such right to payment and all Collateral Support and Supporting
Obligations related thereto and all Receivables Records.

 

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors, secured parties or
agents thereof, and certificates, acknowledgments, or other writings, including,
without limitation, lien search reports, from filing or other registration
officers, (iv) all credit information, reports and memoranda relating thereto
and (v) all other written, electronic or other tangible forms of information
related in any way to the foregoing or any Receivable.

 

“Secured Obligations” shall have the meaning assigned in Section 3.1.

 

“Secured Parties” shall mean the Agents and the Lenders, and shall include,
without limitation, all former Agents and Lenders to the extent that any
Obligations owing to such Persons were incurred while such Persons were Agents
and Lenders and such Obligations (other than contingent obligations) have not
been paid or satisfied in full.

 

“Trademark Licenses” shall mean any and all agreements providing for the grant
of any right in or to Trademarks (whether such Grantor is licensee or licensor
thereunder) including, without limitation, each agreement referred to on
Schedule 5.2(II) under the heading

 

5

--------------------------------------------------------------------------------


 

“Trademark Licenses” (as such schedule may be amended or supplemented from time
to time), and all rights under such agreement.

 

“Trademarks” shall mean all registered and unregistered, common law, state,
United States, multinational, and foreign trademarks, trade names, corporate
names, company names, business names, fictitious business names, service marks,
certification marks, collective marks, logos, other source or business
identifiers, designs and general intangibles of a like nature, all registrations
and applications for any of the foregoing including, but not limited to: (i) the
registrations and applications referred to in Schedule 5.2(II) under the heading
“Trademarks” (as such schedule may be amended or supplemented from time to
time), (ii) all extensions or renewals of any of the foregoing, (iii) all of the
goodwill of the business connected with the use of and symbolized by the
foregoing, (iv) the right to sue for past, present and future infringement or
dilution of any of the foregoing or for any injury to goodwill, and (v) all
Proceeds of the foregoing, now and hereinafter due and/or payable thereunder,
including, without limitation, royalties, income, payments, claims, damages, and
proceeds of suit.

 

“Trade Secret Licenses” shall mean any and all written agreements providing for
the grant of any right in or to Trade Secrets (whether such Grantor is licensee
or licensor thereunder) and all rights under any such agreement, and rights
under such agreement.

 

“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how whether or not such Trade Secret has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to such Trade Secret,
including but not limited to: (i) the right to sue for past, present and future
misappropriation or other violation of any Trade Secret, and (ii) all Proceeds
of the foregoing, including, without limitation, royalties, income, payments,
claims, damages, and proceeds of suit.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.

 

“U.S. Copyrights” shall mean copyrights that are registered with, or for which
an application for registration has been filed with, the United States Copyright
Office.

 

“U.S. Patents” shall mean patents that have been issued by, or for which an
application for a patent has been filed with, the United States Patent and
Trademark Office.

 

“U.S. Registered Intellectual Property” shall mean the U.S. Copyrights, the U.S.
Patents, the Internet domain names, and the U.S. Trademarks.

 

“U.S. Trademarks” shall mean trademarks that have been registered by, or for
which an application for registration has been filed with, the United States
Patent and Trademark Office.

 

“United States” or “U.S.” shall mean the United States of America.

 

6

--------------------------------------------------------------------------------


 

1.2          Definitions; Interpretation.

 


(A)           IN THIS AGREEMENT, THE FOLLOWING CAPITALIZED TERMS SHALL HAVE THE
MEANING GIVEN TO THEM IN THE UCC (AND, IF DEFINED IN MORE THAN ONE ARTICLE OF
THE UCC, SHALL HAVE THE MEANING GIVEN IN ARTICLE 9 THEREOF): ACCOUNT, ACCOUNT
DEBTOR, AS-EXTRACTED COLLATERAL, BANK, CERTIFICATED SECURITY, CHATTEL PAPER,
CONSIGNEE, CONSIGNMENT, CONSIGNOR, COMMERCIAL TORT CLAIMS, COMMODITY ACCOUNT,
COMMODITY CONTRACT, DEPOSIT ACCOUNT, DOCUMENT, ENTITLEMENT ORDER, EQUIPMENT,
ELECTRONIC CHATTEL PAPER, FARM PRODUCTS, FIXTURES, GENERAL INTANGIBLES, GOODS,
HEALTH-CARE-INSURANCE RECEIVABLE, INSTRUMENT, INVENTORY, LETTER OF CREDIT RIGHT,
MANUFACTURED HOME, MONEY, PAYMENT INTANGIBLE, PROCEEDS,  RECORD, SECURITIES
ACCOUNT, SECURITIES INTERMEDIARY, SECURITY CERTIFICATE, SECURITY ENTITLEMENT,
SUPPORTING OBLIGATIONS, TANGIBLE CHATTEL PAPER AND UNCERTIFICATED SECURITY.


 


(B)           ALL OTHER CAPITALIZED TERMS USED HEREIN (INCLUDING THE PREAMBLE
AND RECITALS HERETO) AND NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS
ASCRIBED THERETO IN THE CREDIT AGREEMENT.  THE INCORPORATION BY REFERENCE OF
TERMS DEFINED IN THE CREDIT AGREEMENT SHALL SURVIVE ANY TERMINATION OF THE
CREDIT AGREEMENT UNTIL THIS AGREEMENT IS TERMINATED AS PROVIDED IN SECTION 11
HEREOF.   ANY OF THE TERMS DEFINED HEREIN MAY, UNLESS THE CONTEXT OTHERWISE
REQUIRES, BE USED IN THE SINGULAR OR THE PLURAL, DEPENDING ON THE REFERENCE. 
REFERENCES HEREIN TO ANY SECTION, APPENDIX, SCHEDULE OR EXHIBIT SHALL BE TO A
SECTION, AN APPENDIX, A SCHEDULE OR AN EXHIBIT, AS THE CASE MAY BE, HEREOF
UNLESS OTHERWISE SPECIFICALLY PROVIDED.  ANY REFERENCES IN THIS AGREEMENT TO
“ARTICLES” AND/OR “SECTIONS” WHICH MAKE REFERENCE TO ANY PARTICULAR PIECE OF
LEGISLATION OR STATUTE, INCLUDING, WITHOUT LIMITATION, THE BANKRUPTCY CODE
AND/OR THE UCC SHALL FOR GREATER CERTAINTY MEAN THE EQUIVALENT SECTION IN THE
APPLICABLE PIECE OF LEGISLATION TO THE EXTENT THAT THE CONTEXT IMPLIES REFERENCE
TO SUCH OTHER SIMILAR OR EQUIVALENT LEGISLATION AS IN EFFECT FROM TIME TO TIME
IN ANY OTHER APPLICABLE JURISDICTION, AS APPLICABLE.  SECTION HEADINGS IN THIS
AGREEMENT ARE INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT
CONSTITUTE A PART OF THIS AGREEMENT FOR ANY OTHER PURPOSE OR BE GIVEN ANY
SUBSTANTIVE EFFECT.  THE USE HEREIN OF THE WORD “INCLUDE” OR “INCLUDING”, WHEN
FOLLOWING ANY GENERAL STATEMENT, TERM OR MATTER, SHALL NOT BE CONSTRUED TO LIMIT
SUCH STATEMENT, TERM OR MATTER TO THE SPECIFIC ITEMS OR MATTERS SET FORTH
IMMEDIATELY FOLLOWING SUCH WORD OR TO SIMILAR ITEMS OR MATTERS, WHETHER OR NOT
NON-LIMITING LANGUAGE (SUCH AS “WITHOUT LIMITATION” OR “BUT NOT LIMITED TO” OR
WORDS OF SIMILAR IMPORT) IS USED WITH REFERENCE THERETO, BUT RATHER SHALL BE
DEEMED TO REFER TO ALL OTHER ITEMS OR MATTERS THAT FALL WITHIN THE BROADEST
POSSIBLE SCOPE OF SUCH GENERAL STATEMENT, TERM OR MATTER.  THE TERMS LEASE AND
LICENSE SHALL INCLUDE SUB-LEASE AND SUB-LICENSE, AS APPLICABLE.  IF ANY CONFLICT
OR INCONSISTENCY EXISTS BETWEEN THIS AGREEMENT AND THE CREDIT AGREEMENT, THE
CREDIT AGREEMENT SHALL GOVERN.  ALL REFERENCES HEREIN TO PROVISIONS OF THE UCC
SHALL INCLUDE ALL SUCCESSOR PROVISIONS UNDER ANY SUBSEQUENT VERSION OR AMENDMENT
TO ANY ARTICLE OF THE UCC.


 

1.3          Intercreditor Agreement.  All rights and obligations of the
Collateral Agent under this Agreement shall be subject to the Intercreditor
Agreement.  Notwithstanding anything to the contrary contained herein, the Liens
and security interests granted to the Collateral Agent pursuant to this
Agreement and the exercise of any right or remedy by the Collateral Agent
hereunder are subject in all respects to the provisions of the Intercreditor
Agreement.  In the event of any conflict between the terms of the Intercreditor
Agreement and this Agreement, such conflict shall be resolved in accordance with
Section 8.1 of the Intercreditor Agreement.  Any reference in this Agreement to
“second priority lien” or words of similar effect in describing the security
interests created hereunder shall be understood to refer to such priority as set
forth in the Intercreditor Agreement.  All representations, warranties and
covenants in this Agreement shall be subject to the provisions and
qualifications set forth in this Section 1.3.  All provisions of this

 

7

--------------------------------------------------------------------------------


 

Agreement and the other Credit Documents (including, without limitation, all
further assurances provisions, conditions precedent, grants of power of
attorney, representations, provisions regarding application of proceeds,
warranties, covenants (both affirmative and negative), defaults, events of
default and other agreements herein and therein) shall be deemed to be modified
to the extent necessary to recognize that First Lien Collateral Agent holds a
Lien senior and prior to that of the Collateral Agent against the Collateral and
it is hereby expressly understood that any covenants of any Grantor contained
herein to (a) deliver Collateral to the Collateral Agent, (b) comply with any
instruction of the Collateral Agent with respect to the Collateral or (c) take
steps to better the quality of perfection of the Collateral Agent in the
Collateral shall be expressly subject to the Intercreditor Agreement, and it is
further understood that the failure of any Grantor to comply with the terms and
conditions hereof or thereof shall not cause any Default or Event of Default if
such compliance would have been inconsistent with the Intercreditor Agreement.

 


SECTION 2.         GRANT OF SECURITY.


 

2.1          Grant of Security.  Each Grantor hereby grants to the Collateral
Agent for its benefit and for the benefit of the Secured Parties a security
interest in and continuing lien on all of such Grantor’s right, title and
interest in, to and under all personal property of such Grantor including, but
not limited to the following, in each case whether now owned or existing or
hereafter acquired or arising and wherever located (all of which being
hereinafter collectively referred to as the “Collateral”):

 


(A)           ACCOUNTS;


 


(B)           CHATTEL PAPER (INCLUDING ELECTRONIC CHATTEL PAPER);


 


(C)           DOCUMENTS;


 


(D)           GENERAL INTANGIBLES;


 


(E)           GOODS (INCLUDING, WITHOUT LIMITATION, INVENTORY AND EQUIPMENT);


 


(F)            INSTRUMENTS;


 


(G)           INSURANCE;


 


(H)           INTELLECTUAL PROPERTY;


 


(I)            INVESTMENT RELATED PROPERTY (INCLUDING, WITHOUT LIMITATION,
DEPOSIT ACCOUNTS) AND CERTIFICATES OF DEPOSIT;


 


(J)            LETTERS OF CREDIT AND LETTER OF CREDIT RIGHTS;


 


(K)           MONEY;


 


(L)            RECEIVABLES AND RECEIVABLE RECORDS;


 


(M)          COMMERCIAL TORT CLAIMS NOW OR HEREAFTER DESCRIBED ON SCHEDULE 5.2;

 

8

--------------------------------------------------------------------------------


 


(N)           TO THE EXTENT NOT OTHERWISE INCLUDED ABOVE, ALL OTHER PERSONAL
PROPERTY OF ANY KIND AND ALL COLLATERAL RECORDS, COLLATERAL SUPPORT AND
SUPPORTING OBLIGATIONS RELATING TO ANY OF THE FOREGOING; AND


 


(O)           TO THE EXTENT NOT OTHERWISE INCLUDED ABOVE, ALL PROCEEDS,
PRODUCTS, ACCESSIONS, RENTS AND PROFITS OF OR IN RESPECT OF ANY OF THE
FOREGOING.


 

2.2          Certain Limited Exclusions.  Notwithstanding anything herein to the
contrary, in no event shall the Collateral include or the security interest
granted under Section 2.1 hereof attach to (a) any lease, license, contract,
property rights or agreement to which any Grantor is a party, any of its rights
or interests thereunder or any property to which Grantor has any right, title or
interest which is subject to any such lease, license, contract, property right
or agreement if and for so long as the grant of such security interest (i) shall
constitute or result in the abandonment, invalidation or unenforceability of any
right, title or interest of any Grantor therein, (ii) would give any other party
to such lease, license, contract, property right or agreement the right to
terminate its obligations thereunder, (iii) would cause the forfeiture or
require the transfer of any property subject to such lease, license, contract,
property right or agreement or (iv) is prohibited by or in violation of (1) any
law, rule or regulation applicable to such Grantor or governing any such lease,
license, contract, property right or agreement, or (2) a term, provision or
condition of any such lease, license, contract, property right or agreement
(unless such law, rule, regulation, term, provision or condition would be
rendered ineffective with respect to the creation of the security interest
hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law (including the Bankruptcy Code) or principles of equity);
provided however that the Collateral shall include (and such security interest
shall attach) immediately at such time as (w) the condition causing such
abandonment, invalidity or unenforceability, (x) the right to terminate, (y) the
condition causing such forfeiture or transfer or (z) the contractual or legal
prohibition, in each case, shall no longer be applicable and to the extent
severable, shall attach immediately to any portion of such lease, license,
contract, property right or agreement not subject to the prohibitions specified
in (i), (ii), (iii) or (iv) above; provided further that the exclusions referred
to in clause (a) of this Section 2.2 shall not include any Proceeds of any such
lease, license, contract, property right or agreement; (b) any of the
outstanding Equity Interests of a first-tier Foreign Subsidiary in excess of 65%
of the voting power of all classes of Equity Interests in such Foreign
Subsidiary entitled to vote; provided that immediately upon the amendment of the
Internal Revenue Code to allow the pledge of a greater percentage of the voting
power of Equity Interests in such first-tier Foreign Subsidiary without adverse
tax consequences, the Collateral shall include, and the security interest
granted by each Grantor shall attach to, such greater percentage of Equity
Interests of such Foreign Subsidiary; (c) all Equity Interests of Foreign
Subsidiaries which are not first-tier Foreign Subsidiaries; (d) Equipment owned
by any Grantor on the date hereof or hereafter acquired that is subject to a
Lien securing a purchase money obligation or capitalized lease obligation
permitted to be incurred pursuant to the Credit Agreement, for so long as the
contract or other agreement in which such Lien is granted (or the documentation
providing for such purchase money obligation or capitalized lease obligation)
validly prohibits the creation of any other Lien on such Equipment; (e) any
interest in joint ventures and non-wholly owned Subsidiaries which cannot be
pledged without the consent of one or more third parties; (f) any intent-to-use
trademark application prior to the filing and acceptance by the United States
Patent and Trademark Office of a “Statement of Use” or “Amendment to Allege Use”
with respect thereto, to the extent that, and solely during the period, in
which, the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark application under applicable law;
(g) any motor vehicles, trailers, tractors and other like property title thereto

 

9

--------------------------------------------------------------------------------


 

which is governed or evidenced by a certificate of title or ownership or similar
document; (h) Equity Interests in Boise Hong Kong Limited (“BHK”) so long as BHK
does not account for more than $2,500,000 of Consolidated Adjusted EBITDA during
any Fiscal Year of Borrower; (i) any Margin Stock held by any Credit Party; and
(j) any assets with respect to which the Collateral Agent and the Borrower shall
reasonably determine that the cost of creating and/or perfecting a security
interest therein is excessive in relation to the benefit to the Secured
Parties.  Notwithstanding anything contained herein to the contrary, (x) except
as otherwise provided for in this Agreement, the Grantors shall not be required
to take any action intended to cause any Excluded Asset to constitute
Collateral, (y) each defined term used in describing types or categories of
Collateral, including those used in Sections 2.1 (a) through (o) above, shall be
deemed to exclude all Excluded Assets and (z) none of the representations,
warranties and covenants shall be deemed to apply to any property constituting
Excluded Assets.

 


SECTION 3.         SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.


 

3.1          Security for Obligations.  This Agreement secures, and the
Collateral is collateral security for, the prompt and complete payment or
performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including the
payment of amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a) (and any
successor provision thereof)), of all Obligations with respect to every Grantor
(the “Secured Obligations”).

 

3.2          Continuing Liability Under Collateral.  Notwithstanding anything
herein to the contrary, (i) each Grantor shall remain liable for all obligations
under the Collateral and nothing contained herein is intended or shall be a
delegation of duties to the Collateral Agent or any Secured Party, (ii) each
Grantor shall remain liable under each of the agreements included in the
Collateral, including, without limitation, any agreements relating to Pledged
Partnership Interests, Pledged Trust Interests or Pledged LLC Interests, to
perform all of the obligations undertaken by it thereunder all in accordance
with and pursuant to the terms and provisions thereof and neither the Collateral
Agent nor any Secured Party shall have any obligation or liability under any of
such agreements by reason of or arising out of this Agreement or any other
document related thereto nor shall the Collateral Agent nor any Secured Party
have any obligation to make any inquiry as to the nature or sufficiency of any
payment received by it or have any obligation to take any action to collect or
enforce any rights under any agreement included in the Collateral, including,
without limitation, any agreements relating to Pledged Partnership Interests,
Pledged Trust Interests or Pledged LLC Interests, and (iii) the exercise by the
Collateral Agent of any of its rights hereunder shall not release any Grantor
from any of its duties or obligations under the contracts and agreements
included in the Collateral.

 


SECTION 4.         CERTAIN PERFECTION REQUIREMENTS


 

4.1          Delivery Requirements.

 


(A)           WITH RESPECT TO ANY CERTIFICATED SECURITIES INCLUDED IN THE
COLLATERAL, EACH GRANTOR SHALL DELIVER TO THE COLLATERAL AGENT THE SECURITY
CERTIFICATES EVIDENCING SUCH CERTIFICATED SECURITIES DULY INDORSED BY AN
EFFECTIVE INDORSEMENT (WITHIN THE MEANING OF SECTION 8-107 OF THE UCC), OR
ACCOMPANIED BY SHARE TRANSFER POWERS OR OTHER INSTRUMENTS OF TRANSFER DULY
ENDORSED BY SUCH AN EFFECTIVE ENDORSEMENT, IN EACH CASE, TO THE COLLATERAL AGENT
OR IN BLANK; PROVIDED, HOWEVER, THAT UNTIL THE DISCHARGE OF FIRST LIEN
OBLIGATIONS HAS OCCURRED, THE

 

10

--------------------------------------------------------------------------------


 


REQUIREMENTS FOR DELIVERY UNDER THIS PARAGRAPH SHALL BE DEEMED TO HAVE BEEN
SATISFIED BY DELIVERY OF SUCH COLLATERAL TO THE FIRST LIEN COLLATERAL AGENT.


 


(B)           WITH RESPECT TO ANY INSTRUMENTS (INCLUDING ANY CERTIFICATES OF
DEPOSIT) OR TANGIBLE CHATTEL PAPER INCLUDED IN THE COLLATERAL, EACH GRANTOR
SHALL DELIVER TO THE COLLATERAL AGENT ALL SUCH INSTRUMENTS OR TANGIBLE CHATTEL
PAPER TO THE COLLATERAL AGENT DULY INDORSED IN BLANK; PROVIDED, HOWEVER, THAT
SUCH DELIVERY REQUIREMENT SHALL NOT APPLY TO ANY INSTRUMENTS (INCLUDING ANY
CERTIFICATES OF DEPOSIT) OR TANGIBLE CHATTEL PAPER HAVING A FACE AMOUNT OF LESS
THAN $500,000 INDIVIDUALLY OR $1,000,000 IN THE AGGREGATE; PROVIDED, HOWEVER,
THAT UNTIL THE DISCHARGE OF FIRST LIEN OBLIGATIONS HAS OCCURRED, THE
REQUIREMENTS FOR DELIVERY UNDER THIS PARAGRAPH SHALL BE DEEMED TO HAVE BEEN
SATISFIED BY DELIVERY OF SUCH COLLATERAL TO THE FIRST LIEN COLLATERAL AGENT.


 

4.2          Control Requirements.

 


(A)           WITH RESPECT TO ANY DEPOSIT ACCOUNTS (INCLUDING ANY CERTIFICATES
OF DEPOSIT), SECURITIES ACCOUNTS, SECURITY ENTITLEMENTS, COMMODITY CONTRACTS AND
COMMODITY ACCOUNTS INCLUDED IN THE COLLATERAL, EACH GRANTOR SHALL CAUSE THE
COLLATERAL AGENT TO HAVE CONTROL THEREOF (I) WITHIN 60 DAYS AFTER THE CLOSING
DATE (OR SUCH LONGER PERIOD AS THE COLLATERAL AGENT MAY APPROVE) FOR ANY DEPOSIT
ACCOUNTS (INCLUDING ANY CERTIFICATES OF DEPOSIT), SECURITIES ACCOUNTS, SECURITY
ENTITLEMENTS, COMMODITY CONTRACTS AND COMMODITY ACCOUNTS SET FORTH ON SCHEDULE
5.2(I) AS OF THE CLOSING DATE OR (II) WITHIN 60 DAYS (OR SUCH LONGER PERIOD AS
THE COLLATERAL AGENT MAY APPROVE) AFTER THE OPENING OF OR ENTERING INTO ANY
DEPOSIT ACCOUNT (INCLUDING ANY CERTIFICATE OF DEPOSIT), SECURITIES ACCOUNT,
SECURITY ENTITLEMENT, COMMODITY CONTRACT AND COMMODITY ACCOUNT; PROVIDED,
HOWEVER, THAT SUCH CONTROL REQUIREMENT SHALL NOT APPLY TO ANY DEPOSIT ACCOUNTS
(INCLUDING ANY CERTIFICATES OF DEPOSIT), SECURITIES ACCOUNTS, SECURITY
ENTITLEMENTS, COMMODITY CONTRACTS AND COMMODITY ACCOUNTS (A) EXCLUSIVELY USED
FOR ALL OR ANY OF PAYROLL, BENEFITS, TAXES, ESCROW, CUSTOMS, INSURANCE IMPRESS
ACCOUNTS OR OTHER FIDUCIARY PURPOSES, (B) ANY DISBURSEMENT ACCOUNT THAT IS A
ZERO BALANCE ACCOUNT, (C) MAINTAINED WITH A FOREIGN BANK OR FOREIGN SECURITIES
INTERMEDIARY WITH A VALUE OF LESS THAN, OR HAVING FUNDS OR OTHER ASSETS CREDITED
THERETO WITH A VALUE OF LESS THAN, $10,000,000 IN THE AGGREGATE FOR ALL SUCH
DEPOSIT ACCOUNTS (INCLUDING CERTIFICATES OF DEPOSIT), SECURITIES ACCOUNTS,
SECURITY ENTITLEMENTS, COMMODITY CONTRACTS AND COMMODITY ACCOUNTS OR (D) WITH A
VALUE OF LESS THAN, OR HAVING FUNDS OR OTHER ASSETS CREDITED THERETO WITH A
VALUE OF LESS THAN (I) $5,000,000 IN THE AGGREGATE AT THE CLOSE OF BUSINESS ON
ANY DAY AND (II) $10,000,000 IN THE AGGREGATE AT ANY TIME OUTSTANDING, IN EACH
CASE FOR ALL SUCH DEPOSIT ACCOUNTS (INCLUDING ANY CERTIFICATES OF DEPOSIT),
SECURITIES ACCOUNTS, SECURITY ENTITLEMENTS, COMMODITY CONTRACTS AND COMMODITY
ACCOUNTS.  WITH RESPECT TO ANY SUCH SECURITIES ACCOUNTS OR SUCH SECURITIES
ENTITLEMENTS, SUCH CONTROL SHALL BE ACCOMPLISHED BY THE GRANTOR CAUSING THE
SECURITIES INTERMEDIARY MAINTAINING SUCH SECURITIES ACCOUNT OR SUCH SECURITY
ENTITLEMENT TO ENTER INTO AN AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT C
HERETO (OR SUCH OTHER AGREEMENT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE COLLATERAL AGENT) PURSUANT TO WHICH THE SECURITIES INTERMEDIARY SHALL AGREE
TO COMPLY WITH THE FIRST LIEN COLLATERAL AGENT’S OR THE COLLATERAL AGENT’S, AS
THE CASE MAY BE, “ENTITLEMENT ORDERS” WITHOUT FURTHER CONSENT BY SUCH GRANTOR;
PROVIDED, HOWEVER, THE COLLATERAL AGENT AGREES THAT IT SHALL NOT ISSUE ANY
ENTITLEMENT ORDERS UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING. 
WITH RESPECT TO ANY DEPOSIT ACCOUNT (INCLUDING ANY CERTIFICATE OF DEPOSIT), EACH
GRANTOR SHALL CAUSE THE DEPOSITARY INSTITUTION MAINTAINING SUCH ACCOUNT TO ENTER
INTO AN AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT D HERETO (OR SUCH OTHER
AGREEMENT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COLLATERAL
AGENT), PURSUANT TO WHICH THE BANK SHALL AGREE TO COMPLY WITH THE FIRST LIEN
COLLATERAL AGENT’S OR THE COLLATERAL AGENT’S, AS THE CASE MAY BE, INSTRUCTIONS
WITH RESPECT TO DISPOSITION OF FUNDS IN SUCH DEPOSIT ACCOUNT WITHOUT FURTHER
CONSENT BY SUCH GRANTOR;

 

11

--------------------------------------------------------------------------------


 


PROVIDED, HOWEVER, THE COLLATERAL AGENT AGREES THAT IT SHALL NOT ISSUE ANY
ENTITLEMENT ORDERS UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING. 
WITH RESPECT TO ANY COMMODITY ACCOUNTS OR COMMODITY CONTRACTS, EACH GRANTOR
SHALL CAUSE CONTROL IN FAVOR OF THE COLLATERAL AGENT IN A MANNER REASONABLY
ACCEPTABLE TO THE COLLATERAL AGENT (SUBJECT TO THE INTEREST OF THE FIRST LIEN
COLLATERAL AGENT UNTIL THE DISCHARGE OF FIRST LIEN OBLIGATIONS HAS OCCURRED).


 


(B)           IF ANY GRANTOR AT ANY TIME HOLDS OR ACQUIRES AN INTEREST IN ANY
UNCERTIFICATED SECURITY INCLUDED IN THE COLLATERAL (OTHER THAN ANY
UNCERTIFICATED SECURITIES CREDITED TO A SECURITIES ACCOUNT), EACH GRANTOR SHALL
CAUSE THE ISSUER OF SUCH UNCERTIFICATED SECURITY TO EITHER (I) REGISTER THE
COLLATERAL AGENT AS THE REGISTERED OWNER THEREOF (SUBJECT TO THE INTEREST OF THE
FIRST LIEN COLLATERAL AGENT UNTIL THE DISCHARGE OF FIRST LIEN OBLIGATIONS HAS
OCCURRED) ON THE BOOKS AND RECORDS OF THE ISSUER OR (II) EXECUTE AN AGREEMENT
SUBSTANTIALLY IN THE FORM OF EXHIBIT B HERETO (OR SUCH OTHER AGREEMENT IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT), PURSUANT TO
WHICH SUCH ISSUER AGREES TO COMPLY WITH THE FIRST LIEN COLLATERAL AGENT’S OR THE
COLLATERAL AGENT’S, AS THE CASE MAY BE, INSTRUCTIONS WITH RESPECT TO SUCH
UNCERTIFICATED SECURITY WITHOUT FURTHER CONSENT BY SUCH GRANTOR; PROVIDED,
HOWEVER, THE COLLATERAL AGENT AGREES THAT IT SHALL NOT ISSUE ANY ENTITLEMENT
ORDERS UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


 


(C)           WITH RESPECT TO ANY LETTER OF CREDIT RIGHTS WITH RESPECT TO
LETTERS OF CREDIT WITH AN UNDRAWN FACE AMOUNT OF MORE THAN $500,000 INDIVIDUALLY
OR $1,000,000 IN THE AGGREGATE INCLUDED IN THE COLLATERAL (OTHER THAN ANY LETTER
OF CREDIT RIGHTS CONSTITUTING A SUPPORTING OBLIGATION FOR A RECEIVABLE IN WHICH
THE COLLATERAL AGENT HAS A VALID AND PERFECTED SECURITY INTEREST), GRANTOR SHALL
CAUSE THE COLLATERAL AGENT TO HAVE CONTROL THEREOF BY OBTAINING THE WRITTEN
CONSENT OF EACH ISSUER OF EACH RELATED LETTER OF CREDIT TO THE ASSIGNMENT OF THE
PROCEEDS OF SUCH LETTER OF CREDIT TO (1) UNTIL THE DISCHARGE OF THE FIRST LIEN
OBLIGATIONS HAS OCCURRED, THE FIRST LIEN COLLATERAL AGENT AND (2) THEREAFTER,
THE COLLATERAL AGENT.


 


(D)           WITH RESPECT ANY ELECTRONIC CHATTEL PAPER INCLUDED IN THE
COLLATERAL, GRANTOR SHALL CAUSE THE COLLATERAL AGENT TO HAVE CONTROL THEREOF;
PROVIDED, HOWEVER, THAT SUCH CONTROL REQUIREMENT SHALL NOT APPLY TO ANY
ELECTRONIC CHATTEL PAPER OR TRANSFERABLE RECORD HAVING A FACE AMOUNT OF LESS
THAN $500,000 INDIVIDUALLY OR $1,000,000 IN THE AGGREGATE.


 

4.3          Intellectual Property Recording Requirements.

 


(A)           WITH RESPECT TO ANY COLLATERAL CONSISTING OF U.S. PATENTS
CONSTITUTING MATERIAL INTELLECTUAL PROPERTY, GRANTOR SHALL EXECUTE AND DELIVER
TO THE COLLATERAL AGENT A PATENT SECURITY AGREEMENT IN SUBSTANTIALLY THE FORM OF
EXHIBIT G HERETO (OR A SUPPLEMENT THERETO) COVERING ALL SUCH U.S. PATENTS IN
APPROPRIATE FORM FOR RECORDATION WITH THE U.S. PATENT AND TRADEMARK OFFICE WITH
RESPECT TO THE SECURITY INTEREST OF THE COLLATERAL AGENT IN SUCH U.S. PATENTS.


 


(B)           WITH RESPECT TO ANY COLLATERAL CONSISTING OF U.S. TRADEMARKS
(WHICH INCLUDES, WITHOUT LIMITATION, U.S. TRADEMARKS FOR WHICH APPLICATIONS ARE
PENDING THAT ARE NOT EXCLUDED UNDER SECTION 2.2) CONSTITUTING MATERIAL
INTELLECTUAL PROPERTY, GRANTOR SHALL EXECUTE AND DELIVER TO THE COLLATERAL AGENT
A TRADEMARK SECURITY AGREEMENT IN SUBSTANTIALLY THE FORM OF EXHIBIT E HERETO (OR
A SUPPLEMENT THERETO) COVERING ALL SUCH U.S. TRADEMARKS IN APPROPRIATE FORM FOR
RECORDATION WITH THE U.S. PATENT AND TRADEMARK OFFICE WITH RESPECT TO THE
SECURITY INTEREST OF THE COLLATERAL AGENT IN SUCH U.S. TRADEMARKS.

 

12

--------------------------------------------------------------------------------


 


(C)           WITH RESPECT TO ANY COLLATERAL CONSISTING OF (I) U.S. COPYRIGHTS
CONSTITUTING MATERIAL INTELLECTUAL PROPERTY AND (II) COPYRIGHT LICENSES OF U.S.
COPYRIGHTS CONSTITUTING MATERIAL INTELLECTUAL PROPERTY, AND FOR WHICH ANY
GRANTOR IS THE EXCLUSIVE LICENSEE OF SUCH U.S. COPYRIGHTS, GRANTOR SHALL EXECUTE
AND DELIVER TO THE COLLATERAL AGENT A COPYRIGHT SECURITY AGREEMENT IN
SUBSTANTIALLY THE FORM OF EXHIBIT F HERETO (OR A SUPPLEMENT THERETO) COVERING
ALL SUCH COPYRIGHTS AND COPYRIGHT LICENSES IN APPROPRIATE FORM FOR RECORDATION
WITH THE U.S. COPYRIGHT OFFICE WITH RESPECT TO THE SECURITY INTEREST OF THE
COLLATERAL AGENT IN SUCH U.S. COPYRIGHTS.


 


(D)           WITH RESPECT TO COLLATERAL CONSISTING OF PATENTS, TRADEMARKS OR
COPYRIGHTS CONSTITUTING MATERIAL INTELLECTUAL PROPERTY REGISTERED IN ANY FOREIGN
COUNTRY, IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, GRANTOR
SHALL PROMPTLY EXECUTE AND DELIVER TO THE COLLATERAL AGENT ANY DOCUMENTS
REASONABLY REQUESTED BY THE COLLATERAL AGENT AND TAKE ALL ACTIONS REASONABLY
REQUESTED BY THE COLLATERAL AGENT AND NECESSARY TO PERMIT THE COLLATERAL AGENT
TO RECORD ITS SECURITY INTEREST AGAINST SUCH PATENTS, TRADEMARKS, AND COPYRIGHTS
IN THE APPLICABLE FILING OFFICE OR REGISTRY IN SUCH FOREIGN COUNTRY AND TO
CREATE, PERFECT, PRESERVE AND ENFORCE A VALID AND SECOND PRIORITY SECURITY
INTEREST, SUBJECT TO ANY PERMITTED LIENS, IN FAVOR OF THE COLLATERAL AGENT IN
ALL SUCH FOREIGN-REGISTERED INTELLECTUAL PROPERTY.


 


(E)           WITH RESPECT TO COLLATERAL CONSISTING OF (I) PATENT LICENSES OF
U.S. PATENTS THAT CONSTITUTE MATERIAL INTELLECTUAL PROPERTY, AND (II) TRADEMARK
LICENSES OF U.S. TRADEMARKS THAT CONSTITUTE MATERIAL INTELLECTUAL PROPERTY, FOR
WHICH ANY GRANTOR IS THE LICENSEE OF SUCH U.S. PATENTS OR U.S. TRADEMARKS,
GRANTOR SHALL PROMPTLY EXECUTE AND DELIVER TO THE COLLATERAL AGENT ANY DOCUMENTS
REASONABLY REQUESTED BY THE COLLATERAL AGENT AND TAKE ALL ACTIONS REASONABLY
REQUESTED BY THE COLLATERAL AGENT AS MAY


 


BE NECESSARY TO CREATE, PERFECT, PRESERVE AND ENFORCE A VALID AND SECOND
PRIORITY SECURITY INTEREST, SUBJECT TO ANY PERMITTED LIENS, IN FAVOR OF THE
COLLATERAL AGENT BUT, IN ANY EVENT EXCLUDING ACTIONS REQUIRED TO BE TAKEN BY, OR
WITH RESPECT TO PROPERTY OWNED BY, THE LICENSOR UNDER ANY SUCH PATENT LICENSE OR
TRADEMARK LICENSE.


 

4.4          Other Actions.

 


(A)           IF ANY ISSUER OF ANY PLEDGED EQUITY INTEREST IS ORGANIZED UNDER A
JURISDICTION OUTSIDE OF THE UNITED STATES, EACH GRANTOR SHALL TAKE SUCH
ADDITIONAL ACTIONS, INCLUDING, WITHOUT LIMITATION, CAUSING THE ISSUER TO
REGISTER THE PLEDGE ON ITS BOOKS AND RECORDS OR MAKING SUCH FILINGS OR
RECORDINGS, IN EACH CASE AS MAY BE NECESSARY OR, IN THE COLLATERAL AGENT’S
REASONABLE JUDGMENT, ADVISABLE UNDER THE LAWS OF SUCH ISSUER’S JURISDICTION TO
INSURE THE VALIDITY, PERFECTION AND PRIORITY OF THE SECURITY INTEREST OF THE
COLLATERAL AGENT (IN THE CASE OF PRIORITY, SUBJECT TO LIENS GRANTED TO THE FIRST
LIEN COLLATERAL AGENT).


 


(B)           EACH GRANTOR CONSENTS TO THE GRANT BY EACH OTHER GRANTOR OF A LIEN
IN ALL INVESTMENT RELATED PROPERTY TO THE COLLATERAL AGENT AND WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING CONSENTS TO THE TRANSFER OF ANY PLEDGED
PARTNERSHIP INTEREST AND ANY PLEDGED LLC INTEREST TO, UNTIL THE DISCHARGE OF THE
FIRST LIEN OBLIGATIONS HAS OCCURRED, THE FIRST LIEN COLLATERAL AGENT AND
THEREAFTER, TO THE COLLATERAL AGENT OR ITS DESIGNEE IF AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING AND TO THE SUBSTITUTION OF THE FIRST LIEN COLLATERAL
AGENT OR THE COLLATERAL AGENT OR THEIR RESPECTIVE DESIGNEES AS A PARTNER IN ANY
PARTNERSHIP OR AS A MEMBER IN ANY LIMITED LIABILITY COMPANY WITH ALL THE RIGHTS
AND POWERS RELATED THERETO IF AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING.

 

13

--------------------------------------------------------------------------------


 

4.5          Timing and Notice.  With respect to any Collateral in existence on
the Closing Date, each Grantor shall comply with the requirements of Section 4
on the date hereof (unless otherwise specified in this Agreement) and with
respect to any Collateral hereafter owned or acquired Grantor shall comply with
such requirements within the time periods set forth in Section 4 or, if no such
time period is specified, at the time of delivery of quarterly financial
statements with respect to the Fiscal Quarter during which such Collateral is
created or acquired pursuant to Section 5.1(b) of the Credit Agreement.

 


SECTION 5.         REPRESENTATIONS AND WARRANTIES.


 

Each Grantor hereby represents and warrants that:

 

5.1          Grantor Information & Status.

 


(A)           ON THE CLOSING DATE, SCHEDULE 5.1(A) & (B) (AS SUCH SCHEDULE MAY
BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME) SETS FORTH UNDER THE APPROPRIATE
HEADINGS: (1) THE FULL LEGAL NAME OF SUCH GRANTOR, (2) ALL TRADE NAMES OR OTHER
NAMES UNDER WHICH SUCH GRANTOR CURRENTLY CONDUCTS BUSINESS, (3) THE TYPE OF
ORGANIZATION OF SUCH GRANTOR, (4) THE JURISDICTION OF ORGANIZATION OF SUCH
GRANTOR, (5) ITS ORGANIZATIONAL IDENTIFICATION NUMBER, IF ANY, AND (6) THE
JURISDICTION WHERE THE CHIEF EXECUTIVE OFFICE OR ITS SOLE PLACE OF BUSINESS IS,
AND FOR THE ONE-YEAR PERIOD PRECEDING THE DATE HEREOF HAS BEEN, LOCATED;


 


(B)           ON THE CLOSING DATE, EXCEPT AS PROVIDED ON SCHEDULE 5.1(C) (AS
SUCH SCHEDULE MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME), IT HAS NOT
CHANGED ITS NAME, JURISDICTION OF ORGANIZATION, CHIEF EXECUTIVE OFFICE OR SOLE
PLACE OF BUSINESS OR ITS CORPORATE STRUCTURE IN ANY WAY (E.G., BY MERGER,
CONSOLIDATION, CHANGE IN CORPORATE FORM OR OTHERWISE) AND HAS NOT DONE BUSINESS
UNDER ANY OTHER NAME, IN EACH CASE, WITHIN THE LAST YEAR;


 


(C)           ON THE CLOSING DATE, OTHER THAN IN CONNECTION WITH PERMITTED
LIENS, IT HAS NOT WITHIN THE LAST YEAR BECOME BOUND (WHETHER AS A RESULT OF
MERGER OR OTHERWISE) AS DEBTOR UNDER A SECURITY AGREEMENT ENTERED INTO BY
ANOTHER PERSON (OTHER THAN ANOTHER GRANTOR), WHICH HAS NOT HERETOFORE BEEN
TERMINATED WITH RESPECT TO ANY SUCH GRANTOR OTHER THAN THE AGREEMENTS IDENTIFIED
ON SCHEDULE 5.1(D) (AS SUCH SCHEDULE MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO
TIME); AND


 


(D)           ON THE CLOSING DATE, SUCH GRANTOR HAS BEEN DULY ORGANIZED AND IS
VALIDLY EXISTING AS AN ENTITY OF THE TYPE AS SET FORTH OPPOSITE SUCH GRANTOR’S
NAME ON SCHEDULE 5.1(A) (AS SUCH SCHEDULE MAY BE AMENDED OR SUPPLEMENTED FROM
TIME TO TIME) SOLELY UNDER THE LAWS OF THE JURISDICTION AS SET FORTH OPPOSITE
SUCH GRANTOR’S NAME ON SCHEDULE 5.1(A) (AS SUCH SCHEDULE MAY BE AMENDED OR
SUPPLEMENTED FROM TIME TO TIME) AND REMAINS DULY EXISTING AS SUCH.  SUCH GRANTOR
HAS NOT FILED ANY CERTIFICATES OF DISSOLUTION OR LIQUIDATION, ANY CERTIFICATES
OF DOMESTICATION, TRANSFER OR CONTINUANCE IN ANY OTHER JURISDICTION.


 

5.2          Collateral Identification, Special Collateral.

 


(A)           AT THE TIME OF DELIVERY OF QUARTERLY FINANCIAL STATEMENTS PURSUANT
TO SECTION 5.1(B) OF THE CREDIT AGREEMENT (AND IN CONNECTION WITH A PERMITTED
ACQUISITION WHERE THE ACQUISITION CONSIDERATION IS IN EXCESS OF $5,000,000 FOR
SUCH PERMITTED ACQUISITION), SCHEDULE 5.2 (AS SUCH SCHEDULE MAY BE AMENDED OR
SUPPLEMENTED FROM TIME TO TIME) SETS FORTH UNDER THE APPROPRIATE HEADINGS ALL OF
SUCH GRANTOR’S: (1) PLEDGED EQUITY INTERESTS, (2) PLEDGED DEBT, (3) 

 

14

--------------------------------------------------------------------------------


 


DEPOSIT ACCOUNTS, SECURITIES ACCOUNTS, SECURITY ENTITLEMENTS, COMMODITY
CONTRACTS AND COMMODITY ACCOUNTS SUBJECT TO SECTION 4.2(A) ABOVE, (4) ALL UNITED
STATES AND FOREIGN REGISTRATIONS OF AND APPLICATIONS FOR PATENTS, TRADEMARKS,
INTERNET DOMAIN NAMES, AND COPYRIGHTS OWNED BY EACH GRANTOR, (5) ALL PATENT
LICENSES, TRADEMARK LICENSES (INCLUDING, WITHOUT LIMITATION, THE MATERIAL
TRADEMARK LICENSE), TRADE SECRET LICENSES AND COPYRIGHT LICENSES THAT, IN EACH
CASE, CONSTITUTE MATERIAL INTELLECTUAL PROPERTY, (6) COMMERCIAL TORT CLAIMS
OTHER THAN ANY COMMERCIAL TORT CLAIMS HAVING A VALUE OF LESS THAN $500,000
INDIVIDUALLY OR $1,000,000 IN THE AGGREGATE WITH EACH OTHER COMMERCIAL TORT
CLAIM NOT LISTED ON SCHEDULE 5.2, (7) LETTER OF CREDIT RIGHTS FOR LETTERS OF
CREDIT HAVING A VALUE IN EXCESS OF $500,000 INDIVIDUALLY OR $1,000,000 IN THE
AGGREGATE, AND (8) THE NAME AND ADDRESS OF ANY WAREHOUSEMAN, BAILEE OR OTHER
THIRD PARTY IN POSSESSION OF ANY INVENTORY, EQUIPMENT AND OTHER TANGIBLE
PERSONAL PROPERTY OTHER THAN ANY INVENTORY, EQUIPMENT OR OTHER TANGIBLE PERSON
PROPERTY HAVING A VALUE LESS THAN $5,000,000 IN THE AGGREGATE AT EACH LOCATION. 
EACH GRANTOR SHALL SUPPLEMENT SUCH SCHEDULES AS NECESSARY TO ENSURE THAT SUCH
SCHEDULES ARE ACCURATE IN ALL MATERIAL RESPECTS AT THE TIME OF DELIVERY OF
QUARTERLY FINANCIAL STATEMENTS WITH RESPECT TO THE FISCAL QUARTER MOST RECENTLY
ENDED PURSUANT TO SECTION 5.1(B) OF THE CREDIT AGREEMENT;


 


(B)           ON THE CLOSING DATE, NO MATERIAL PORTION OF THE COLLATERAL
CONSTITUTES, OR IS THE PROCEEDS OF, (1) FARM PRODUCTS, (2) AS-EXTRACTED
COLLATERAL, (3) MANUFACTURED HOMES, (4) HEALTH-CARE-INSURANCE RECEIVABLES;
(5) TIMBER TO BE CUT (OTHER THAN TIMBER LOCATED ON REAL PROPERTY OWNED OR LEASED
BY ANY GRANTOR AS DESCRIBED ON SCHEDULE 5.2) OR (6) AIRCRAFT (OTHER THAN
FRACTIONAL INTERESTS THEREIN), AIRCRAFT ENGINES, SATELLITES, SHIPS OR RAILROAD
ROLLING STOCK; AND


 


(C)           ON THE CLOSING DATE, ALL WRITTEN INFORMATION SUPPLIED BY ANY
GRANTOR WITH RESPECT TO ANY OF THE COLLATERAL (IN EACH CASE TAKEN AS A WHOLE
WITH RESPECT TO ANY PARTICULAR COLLATERAL) IS ACCURATE AND COMPLETE IN ALL
MATERIAL RESPECTS.


 

5.3          Reserved.

 

5.4          Status of Security Interest.

 


(A)           ON THE CLOSING DATE, UPON THE TIMELY AND PROPER FILING OF
FINANCING STATEMENTS NAMING EACH GRANTOR AS “DEBTOR” AND THE COLLATERAL AGENT AS
“SECURED PARTY” AND DESCRIBING THE COLLATERAL IN THE FILING OFFICES SET FORTH
OPPOSITE SUCH GRANTOR’S NAME ON SCHEDULE 5.4 HEREOF (AS SUCH SCHEDULE MAY BE
AMENDED OR SUPPLEMENTED FROM TIME TO TIME), THE SECURITY INTEREST OF THE
COLLATERAL AGENT IN ALL COLLATERAL THAT CAN BE PERFECTED BY THE FILING OF A
FINANCING STATEMENT UNDER THE UNIFORM COMMERCIAL CODE AS IN EFFECT IN ANY
JURISDICTION WILL CONSTITUTE A VALID, PERFECTED, SECOND PRIORITY LIEN SUBJECT IN
THE CASE OF PRIORITY ONLY, TO ANY PERMITTED LIENS WITH RESPECT TO COLLATERAL. 
OTHER THAN THE COLLATERAL AGENT, THE FIRST LIEN COLLATERAL AGENT AND ANY
AUTOMATIC CONTROL IN FAVOR OF A BANK, SECURITIES INTERMEDIARY OR COMMODITY
INTERMEDIARY MAINTAINING A DEPOSIT ACCOUNT, SECURITIES ACCOUNT, COMMODITY
CONTRACT OR COMMODITY ACCOUNT, NO PERSON IS IN CONTROL OF ANY COLLATERAL;


 


(B)           ON THE CLOSING DATE, TO THE EXTENT PERFECTION OR PRIORITY OF THE
SECURITY INTEREST THEREIN IS NOT SUBJECT TO ARTICLE 9 OF THE UCC, AND TO THE
EXTENT THAT THE SECURITY INTEREST OF THE COLLATERAL AGENT IN INTELLECTUAL
PROPERTY CAN BE PERFECTED BY RECORDING THE TRADEMARK SECURITY AGREEMENT, THE
PATENT SECURITY AGREEMENT OR THE COPYRIGHT SECURITY AGREEMENT, AS THE CASE MAY
BE, WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE OR THE UNITED STATES
COPYRIGHT OFFICE, FOR THE SECURITY INTERESTS GRANTED HEREUNDER IN COLLATERAL
CONSISTING OF U.S. PATENTS, U.S. TRADEMARKS, AND U.S. COPYRIGHTS THAT ARE, IN
EACH CASE, SET FORTH ON SCHEDULE 5.2, IF SUCH SECURITY

 

15

--------------------------------------------------------------------------------


 


INTERESTS ARE TIMELY AND PROPERLY RECORDED IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE AND THE UNITED STATES COPYRIGHT OFFICE, AS APPLICABLE, THE
SECURITY INTERESTS GRANTED TO THE COLLATERAL AGENT HEREUNDER IN SUCH U.S.
COPYRIGHTS, U.S. PATENTS AND U.S. TRADEMARKS SHALL CONSTITUTE VALID, PERFECTED,
SECOND PRIORITY LIENS (SUBJECT, IN THE CASE OF PRIORITY ONLY, TO PERMITTED
LIENS); AND


 


(C)           ON THE CLOSING DATE, NO AUTHORIZATION, CONSENT, APPROVAL OR OTHER
ACTION BY, AND NO NOTICE TO OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR
REGULATORY BODY OR ANY OTHER PERSON IS REQUIRED FOR THE EXERCISE BY COLLATERAL
AGENT OF ANY RIGHTS OR REMEDIES IN RESPECT OF ANY COLLATERAL (OTHER THAN PLEDGED
EQUITY INTERESTS ISSUED BY A FOREIGN SUBSIDIARY, FOREIGN INTELLECTUAL PROPERTY,
FOREIGN DEPOSIT ACCOUNTS OR ACCOUNTS MAINTAINED WITH FOREIGN SECURITIES
INTERMEDIARIES) (WHETHER SPECIFICALLY GRANTED OR CREATED HEREUNDER OR CREATED OR
PROVIDED FOR BY APPLICABLE LAW), EXCEPT (1) FOR THE FILINGS CONTEMPLATED BY
CLAUSES (A) AND (B) ABOVE, (2) AS MAY BE REQUIRED, IN CONNECTION WITH THE
DISPOSITION OF ANY INVESTMENT RELATED PROPERTY, BY LAWS GENERALLY AFFECTING THE
OFFERING AND SALE OF SECURITIES, (3) FOR AUTHORIZATIONS, CONSENTS OR APPROVALS
THAT HAVE BEEN OBTAINED, (4) FOR ACTIONS REQUIRED WITH RESPECT TO RECEIVABLES
WHERE THE GOVERNMENT OF THE UNITED STATES, ANY AGENCY OR INSTRUMENTALITY
THEREOF, ANY STATE OR MUNICIPALITY OR ANY FOREIGN SOVEREIGN IS AN ACCOUNT
DEBTOR, (5) FOR ACTIONS REQUIRED (A) PURSUANT TO THE TERMS OF AGREEMENTS THE
COLLATERAL AGENT HAS ENTERED INTO WITH ANY LANDLORD, WAREHOUSEMAN, BAILEE OR
OTHER THIRD PARTY, (B) WITH RESPECT TO COLLATERAL PERMITTED UNDER THE CREDIT
DOCUMENTS TO BE IN THE POSSESSION OF THIRD PARTIES OR (C) WITH RESPECT TO
COLLATERAL CONSTITUTING TIMBER SUBJECT TO TIMBER DEEDS, AUTHORIZATIONS,
CONSENTS, APPROVALS OR ACTIONS BY, OR NOTICES TO OR FILINGS WITH, THE OWNER OF
THE REAL PROPERTY WHERE SUCH TIMBER IS LOCATED, (6) FOR ACTIONS REQUIRED
PURSUANT TO THE TERMS OF ANY AGREEMENT CONFERRING CONTROL ON THE COLLATERAL
AGENT OR ANY OF ITS SUB-AGENTS, (7) AUTHORIZATIONS, CONSENTS, APPROVALS OR OTHER
ACTIONS BY, OR NOTICES TO OR FILINGS WITH, HOLDERS OF PERMITTED LIENS,
(8) AUTHORIZATIONS, CONSENTS, APPROVALS OR OTHER ACTIONS BY, OR NOTICES TO OR
FILINGS WITH, THIRD PARTIES WITH RESPECT TO RIGHTS IN COLLATERAL OR OBLIGATIONS
TO A SECURED PARTY WHICH ARE NOT RENDERED INEFFECTIVE PURSUANT TO SECTIONS
9-406, 9-407, 9-408 OR 9-409 OF THE UCC (OR ANY SUCCESSOR PROVISION OR
PROVISIONS) OF ANY RELEVANT JURISDICTION OR ANY OTHER APPLICABLE LAW (INCLUDING
THE BANKRUPTCY CODE) OR PRINCIPLES OF EQUITY, (9) AS MAY BE REQUIRED BY THE
APPLICABLE COURT IN CONNECTION WITH ANY COMMERCIAL TORT CLAIM, (10) AS MAY BE
REQUIRED IN CONNECTION WITH ENFORCEMENT AGAINST AN ACCOUNT DEBTOR UNDER
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR
LAWS, (11) NOTICES REQUIRED TO BE GIVEN HEREUNDER, (12) AS MAY BE REQUIRED BY
LAWS GENERALLY APPLICABLE TO THE ENFORCEMENT OF REMEDIES, (13) FOR ANY FILINGS
OR ACTIONS REQUIRED TO PERFECT OR RECORD A LIEN ON, OR SECURITY INTEREST IN, ANY
INTELLECTUAL PROPERTY THAT ARISES UNDER THE LAWS OF ANY COUNTRY OR JURISDICTION
OTHER THAN THE UNITED STATES, (14) FOR ACTIONS REQUIRED BY THE TERMS OF ANY
AGREEMENT, DOCUMENT OR INSTRUMENT CONSTITUTING OR GOVERNING ANY COLLATERAL WHICH
ARE NOT RENDERED INEFFECTIVE PURSUANT TO SECTIONS 9-406, 9-407, 9-408 OR 9-409
OF THE UCC (OR ANY SUCCESSOR PROVISION OR PROVISIONS) OF ANY RELEVANT
JURISDICTION, (15) FOR ACTIONS WHICH ARE NOT REQUIRED TO BE TAKEN BY THE
GRANTORS PURSUANT TO THE CREDIT DOCUMENTS AND (16) FOR ACTIONS WITH RESPECT TO
COLLATERAL WITH AN AGGREGATE FAIR MARKET VALUE OF LESS THAN $5,750,000.


 

5.5          Goods & Receivables.

 


(A)           ON THE CLOSING DATE, EACH RECEIVABLE (1) IS AND WILL BE THE LEGAL,
VALID AND BINDING OBLIGATION OF THE ACCOUNT DEBTOR IN RESPECT THEREOF,
REPRESENTING AN UNSATISFIED OBLIGATION OF SUCH ACCOUNT DEBTOR, EXCEPT AS MAY BE
LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR
OTHER SIMILAR LAWS, (2) IS ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,

 

16

--------------------------------------------------------------------------------


 


MORATORIUM OR OTHER SIMILAR LAWS, (3) IS NOT AND WILL NOT BE SUBJECT TO ANY
CREDITS, RIGHTS OF RECOUPMENT, SETOFFS, DEFENSES, TAXES, COUNTERCLAIMS (EXCEPT
WITH RESPECT TO REFUNDS, RETURNS AND ALLOWANCES IN THE ORDINARY COURSE OF
BUSINESS) AND (4) IS AND WILL BE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL
APPLICABLE LAWS, WHETHER FEDERAL, STATE, LOCAL OR FOREIGN;


 


(B)           ON THE CLOSING DATE, NONE OF THE ACCOUNT DEBTORS IN RESPECT OF ANY
RECEIVABLE IN EXCESS OF $1,000,000 INDIVIDUALLY OR $2,000,000 IN THE AGGREGATE
IS THE GOVERNMENT OF THE UNITED STATES, ANY AGENCY OR INSTRUMENTALITY THEREOF,
ANY STATE OR MUNICIPALITY OR ANY FOREIGN SOVEREIGN;


 


(C)           ON THE CLOSING DATE, ANY GOODS NOW OR HEREAFTER PRODUCED BY ANY
GRANTOR INCLUDED IN THE COLLATERAL HAVE BEEN AND WILL BE PRODUCED IN ALL
MATERIAL RESPECTS IN COMPLIANCE WITH THE REQUIREMENTS OF THE FAIR LABOR
STANDARDS ACT, AS AMENDED, AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER;
AND


 


(D)           ON THE CLOSING DATE, OTHER THAN ANY INVENTORY OR EQUIPMENT (I) IN
TRANSIT, (II) UNDERGOING REPAIRS, (III) CONSISTING OF SALES SAMPLES IN THE
POSSESSION OF EMPLOYEES IN THE ORDINARY COURSE OF BUSINESS, (IV) IN POSSESSION
OF THE COLLATERAL AGENT OR LENDERS, (V) CONSISTING OF MOBILE EQUIPMENT, (VI) OF
AN IMMATERIAL VALUE KEPT ON THE PREMISES OF CUSTOMERS IN THE ORDINARY COURSE OF
BUSINESS OR (VII) HAVING A VALUE OF LESS THAN $1,000,000 IN THE AGGREGATE, ALL
OF THE EQUIPMENT AND INVENTORY INCLUDED IN THE COLLATERAL IS LOCATED ONLY AT THE
LOCATIONS SPECIFIED IN SCHEDULE 5.5 (AS SUCH SCHEDULE MAY BE AMENDED OR
SUPPLEMENTED FROM TIME TO TIME).


 


5.6          PLEDGED EQUITY INTERESTS, INVESTMENT RELATED PROPERTY


 


(A)           ON THE CLOSING DATE, EXCEPT AS OTHERWISE SET FORTH ON SCHEDULE
5.1(I) (AS SUCH SCHEDULE MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME), ALL
OF THE PLEDGED LLC INTERESTS AND PLEDGED PARTNERSHIP INTERESTS ARE OR REPRESENT
INTERESTS THAT BY THEIR TERMS PROVIDE THAT THEY ARE SECURITIES GOVERNED BY THE
UNIFORM COMMERCIAL CODE OF AN APPLICABLE JURISDICTION.


 

5.7          Intellectual Property.

 


(A)           ON THE CLOSING DATE, EACH GRANTOR IS THE SOLE AND EXCLUSIVE OWNER
OF THE ENTIRE RIGHT, TITLE, AND INTEREST IN AND TO ALL PATENTS, COPYRIGHTS,
TRADEMARKS AND INTERNET DOMAIN NAMES LISTED ON SCHEDULE 5.2(II)(A) (AS SUCH
SCHEDULE MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME), WHICH ARE USED IN OR
NECESSARY TO CONDUCT ITS BUSINESS, FREE AND CLEAR OF ALL LIENS EXCEPT FOR, IN
THE CASE OF PRIORITY ONLY, PERMITTED LIENS AND THE LICENSES SET FORTH ON
SCHEDULE 5.2, AND EACH INTELLECTUAL PROPERTY LICENSE OF MATERIAL INTELLECTUAL
PROPERTY LICENSED TO GRANTOR LISTED ON SCHEDULE 5.2(II)(B) (AS SUCH SCHEDULE MAY
BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME) IS IN FULL FORCE AND EFFECT;


 


(B)           ON THE CLOSING DATE, EACH GRANTOR HAS PERFORMED ALL ACTS AND HAS
PAID ALL RENEWAL, MAINTENANCE, AND OTHER FEES AND TAXES REQUIRED TO MAINTAIN
EACH AND EVERY CURRENT REGISTRATION AND APPLICATION OF U.S. COPYRIGHTS, U.S.
PATENTS AND U.S. TRADEMARKS OWNED BY GRANTOR THAT, IN EACH CASE, CONSTITUTE
MATERIAL INTELLECTUAL PROPERTY;


 


(C)           ON THE CLOSING DATE, TO THE GRANTOR’S ACTUAL KNOWLEDGE, ALL
MATERIAL INTELLECTUAL PROPERTY OWNED BY A GRANTOR IS VALID AND ENFORCEABLE; AND
EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, NO
HOLDING, DECISION, RULING, OR JUDGMENT HAS BEEN RENDERED IN ANY ACTION OR
PROCEEDING BEFORE ANY COURT OR ADMINISTRATIVE

 

17

--------------------------------------------------------------------------------



 


AUTHORITY CHALLENGING THE VALIDITY OR SCOPE OF, OR CHALLENGING SUCH GRANTOR
RIGHTS TO OWN, LICENSE OR USE, ANY MATERIAL INTELLECTUAL PROPERTY OWNED BY
GRANTOR, AND NO SUCH ACTION OR PROCEEDING IS CURRENTLY PENDING OR THREATENED
AGAINST SUCH GRANTOR IN WRITING;


 


(D)           ON THE CLOSING DATE, ALL REGISTRATIONS OF AND APPLICATIONS FOR
REGISTRATION OF, COPYRIGHTS, PATENTS AND TRADEMARKS AS WELL AS INTERNET DOMAIN
NAMES THAT ARE SET FORTH ON SCHEDULE 5.2(II)(A) (AS SUCH SCHEDULE MAY BE AMENDED
OR SUPPLEMENTED FROM TIME TO TIME), ARE STANDING IN THE NAME OF SUCH GRANTOR,
EXCEPT AS DISCLOSED IN SCHEDULE 5.2(II)(C);


 


(E)           ON THE CLOSING DATE, EACH GRANTOR USES ADEQUATE STANDARDS OF
QUALITY IN THE MANUFACTURE, DISTRIBUTION, AND SALE OF ALL PRODUCTS SOLD AND IN
THE PROVISION OF ALL SERVICES RENDERED UNDER OR IN CONNECTION WITH ALL
TRADEMARKS THAT CONSTITUTE MATERIAL INTELLECTUAL PROPERTY;


 


(F)            ON THE CLOSING DATE, TO SUCH GRANTOR’S ACTUAL KNOWLEDGE, THE
CONDUCT OF SUCH GRANTOR’S BUSINESS AS CURRENTLY CONDUCTED DOES NOT INFRINGE UPON
OR MISAPPROPRIATE OR OTHERWISE VIOLATE ANY TRADEMARK, PATENT, COPYRIGHT, TRADE
SECRET OR OTHER INTELLECTUAL PROPERTY RIGHT OF ANY OTHER PERSON, AND NO CLAIM OR
SUIT IS PENDING CHARGING SUCH GRANTOR AS A DEFENDANT IN ANY PROCEEDING INVOLVING
A CLAIM THAT THE USE OF ANY MATERIAL INTELLECTUAL PROPERTY OWNED OR USED BY SUCH
GRANTOR INFRINGES UPON, MISAPPROPRIATES OR OTHERWISE VIOLATES THE INTELLECTUAL
PROPERTY RIGHTS OF ANY OTHER PERSON;


 


(G)           ON THE CLOSING DATE, TO SUCH GRANTOR’S ACTUAL KNOWLEDGE, NO OTHER
PERSON IS INFRINGING UPON, MISAPPROPRIATING OR OTHERWISE VIOLATING ANY RIGHTS IN
ANY MATERIAL INTELLECTUAL PROPERTY OWNED BY SUCH GRANTOR IN ANY MATERIAL
RESPECT; AND


 


(H)           ON THE CLOSING DATE, NO SETTLEMENT OR CONSENTS, COVENANTS NOT TO
SUE, CO-EXISTENCE AGREEMENTS, NON-ASSERTION ASSURANCES, OR RELEASES HAVE BEEN
ENTERED INTO BY GRANTOR THAT BINDS GRANTOR IN A MANNER THAT MATERIALLY ADVERSELY
AFFECTS GRANTOR’S RIGHTS TO OWN, LICENSE OR USE ANY MATERIAL INTELLECTUAL
PROPERTY OWNED BY GRANTOR AS OF SUCH DATE, OTHER THAN (I) THOSE LICENSED BY
GRANTOR UNDER ANY INTELLECTUAL PROPERTY LICENSE OR (II) THOSE SUBJECT TO
PERMITTED LIENS.


 


SECTION 6.         COVENANTS AND AGREEMENTS.


 

Each Grantor hereby covenants and agrees that:

 

6.1          Grantor Information & Status – Pledge Supplement.

 


(A)           IN CONNECTION WITH ANY NOTICE PROVIDED UNDER SECTION 5.1(L) OF THE
CREDIT AGREEMENT IN CONNECTION WITH A MERGER OR OTHER CHANGE IN CORPORATE
STRUCTURE, SUCH GRANTOR SHALL EXECUTE AND DELIVER TO THE COLLATERAL AGENT A
COMPLETED PLEDGE SUPPLEMENT, SUBSTANTIALLY IN THE FORM OF ANNEX A ATTACHED
HERETO, UPON COMPLETION OF SUCH MERGER OR OTHER CHANGE IN CORPORATE STRUCTURE
CONFIRMING THE GRANT OF THE SECURITY INTEREST HEREUNDER.


 

6.2          Collateral Identification; Special Collateral.

 


(A)           IN THE EVENT THAT IT HEREAFTER ACQUIRES ANY COLLATERAL OF A TYPE
DESCRIBED IN SECTION 5.2(B) HEREOF, IT SHALL PROMPTLY NOTIFY THE COLLATERAL
AGENT THEREOF IN WRITING AND TAKE SUCH ACTIONS AND EXECUTE SUCH DOCUMENTS AND
MAKE SUCH FILINGS ALL AT GRANTOR’S EXPENSE AS THE

 

18

--------------------------------------------------------------------------------


 


COLLATERAL AGENT MAY REASONABLY REQUEST IN ORDER TO ENSURE THAT THE COLLATERAL
AGENT HAS A VALID, PERFECTED, SECOND PRIORITY SECURITY INTEREST IN SUCH
COLLATERAL, SUBJECT IN THE CASE OF PRIORITY ONLY, TO ANY PERMITTED LIENS. 
NOTWITHSTANDING THE FOREGOING, NO GRANTOR SHALL BE REQUIRED TO NOTIFY THE
COLLATERAL AGENT OR TAKE ANY SUCH ACTION UNLESS SUCH COLLATERAL IS MATERIAL TO
SUCH GRANTOR’S BUSINESS.


 


(B)           IN THE EVENT THAT IT HEREAFTER ACQUIRES OR HAS ANY COMMERCIAL TORT
CLAIMS IN EXCESS OF $500,000 INDIVIDUALLY OR $1,000,000 IN THE AGGREGATE IT
SHALL DELIVER TO THE COLLATERAL AGENT A COMPLETED PLEDGE SUPPLEMENT,
SUBSTANTIALLY IN THE FORM OF EXHIBIT A ATTACHED HERETO, TOGETHER WITH ALL
SUPPLEMENTS TO SCHEDULES THERETO, IDENTIFYING SUCH NEW COMMERCIAL TORT CLAIMS.


 

6.3          Ownership of Collateral and Absence of Other Liens.

 


(A)           EXCEPT FOR THE SECURITY INTEREST CREATED BY THIS AGREEMENT, IT
SHALL NOT CREATE OR SUFFER TO EXIST ANY LIEN UPON OR WITH RESPECT TO ANY OF THE
COLLATERAL, OTHER THAN PERMITTED LIENS, AND SUCH GRANTOR SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO DEFEND THE COLLATERAL AGAINST ALL PERSONS AT ANY TIME
CLAIMING ANY LIEN THEREON OTHER THAN A PERMITTED LIEN; AND


 


(B)           IT SHALL NOT SELL, TRANSFER OR ASSIGN (BY OPERATION OF LAW OR
OTHERWISE) ANY COLLATERAL TO ANOTHER PERSON OR PROVIDE AN EXCLUSIVE IP LICENSE
(AS SUCH TERM IS DEFINED IN THE CREDIT AGREEMENT) TO ANOTHER PERSON EXCEPT AS
OTHERWISE PERMITTED BY THE CREDIT AGREEMENT.


 

6.4          Status of Security Interest.

 


(A)           SUBJECT TO THE LIMITATIONS SET FORTH IN SUBSECTION (B) OF THIS
SECTION 6.4 AND SUBJECT TO RIGHTS TO SELL, TRANSFER OR ASSIGN PERMITTED UNDER
SECTION 6.5(B), EACH GRANTOR SHALL MAINTAIN THE SECURITY INTEREST OF THE
COLLATERAL AGENT HEREUNDER IN ALL COLLATERAL AS VALID, PERFECTED, SECOND
PRIORITY LIENS (SUBJECT, IN THE CASE OF PRIORITY ONLY, TO PERMITTED LIENS).


 


(B)           NOTWITHSTANDING THE FOREGOING, NO GRANTOR SHALL BE REQUIRED TO
TAKE ANY ACTION TO PERFECT ANY COLLATERAL THAT CAN ONLY BE PERFECTED BY
(I) CONTROL, (II) FEDERAL OR FOREIGN FILINGS WITH RESPECT TO INTELLECTUAL
PROPERTY, (III) FILINGS WITH REGISTRARS OF MOTOR VEHICLES OR SIMILAR
GOVERNMENTAL AUTHORITIES WITH RESPECT TO GOODS COVERED BY A CERTIFICATE OF
TITLE, OR (IV) ANY METHOD OTHER THAN FILING OF A UCC FILING OR DELIVERY TO THE
COLLATERAL AGENT, IN EACH CASE EXCEPT AS AND TO THE EXTENT SPECIFIED IN
SECTION 4 HEREOF.


 

6.5          Goods & Receivables.

 


(A)           IT SHALL NOT DELIVER ANY DOCUMENT EVIDENCING ANY EQUIPMENT AND
INVENTORY TO ANY PERSON OTHER THAN THE ISSUER OF SUCH DOCUMENT TO CLAIM THE
GOODS EVIDENCED THEREFOR, THE FIRST LIEN COLLATERAL AGENT OR THE COLLATERAL
AGENT, ANY ISSUER OF A LETTER OF CREDIT PAYABLE ON DELIVERY OF SUCH DOCUMENT,
ANY CUSTOMS BROKER IN POSSESSION OF SUCH INVENTORY OR EQUIPMENT OR ANY OTHER
PERSON REQUIRED BY THE ISSUER OF SUCH DOCUMENT IN CONNECTION WITH THE PAYMENT OR
DELIVERY OF SUCH EQUIPMENT AND INVENTORY; PROVIDED, HOWEVER, THAT UNTIL THE
DISCHARGE OF FIRST LIEN OBLIGATIONS HAS OCCURRED, ANY REQUIREMENTS FOR DELIVERY
TO THE COLLATERAL AGENT UNDER THIS PARAGRAPH SHALL BE DEEMED TO HAVE BEEN
SATISFIED BY DELIVERY OF SUCH COLLATERAL TO THE FIRST LIEN COLLATERAL AGENT;

 

19

--------------------------------------------------------------------------------


 


(B)           IF ANY EQUIPMENT OR INVENTORY IN EXCESS OF $5,000,000 IN THE
AGGREGATE AT EACH LOCATION IS IN POSSESSION OR CONTROL OF ANY WAREHOUSEMAN,
BAILEE OR OTHER THIRD PARTY (OTHER THAN A CONSIGNEE UNDER A CONSIGNMENT FOR
WHICH SUCH GRANTOR IS THE CONSIGNOR), EACH GRANTOR SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO NOTIFY THE THIRD PARTY OF THE COLLATERAL AGENT’S SECURITY
INTEREST AND OBTAIN AN ACKNOWLEDGMENT FROM THE THIRD PARTY THAT IT IS HOLDING
THE EQUIPMENT AND INVENTORY FOR THE BENEFIT OF THE COLLATERAL AGENT AND WILL
PERMIT THE COLLATERAL AGENT TO HAVE ACCESS TO EQUIPMENT OR INVENTORY FOR
PURPOSES OF INSPECTING SUCH COLLATERAL OR, FOLLOWING THE OCCURRENCE AND DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT, TO REMOVE SAME FROM SUCH PREMISES IF THE
COLLATERAL AGENT SO ELECTS;


 


(C)           IT SHALL KEEP AND MAINTAIN AT ITS OWN COST AND EXPENSE
SATISFACTORY AND COMPLETE RECORDS OF THE RECEIVABLES, INCLUDING, BUT NOT LIMITED
TO, THE ORIGINALS OF ALL DOCUMENTATION WITH RESPECT TO ALL RECEIVABLES AND
RECORDS OF ALL PAYMENTS RECEIVED AND ALL CREDITS GRANTED ON THE RECEIVABLES, ALL
MERCHANDISE RETURNED AND ALL OTHER DEALINGS THEREWITH;


 


(D)           OTHER THAN IN THE ORDINARY COURSE OF BUSINESS (I) IT SHALL NOT
AMEND, MODIFY, TERMINATE OR WAIVE ANY PROVISION OF ANY RECEIVABLE IN ANY MANNER
WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE
VALUE OF SUCH RECEIVABLE; (II) FOLLOWING AND DURING THE CONTINUATION OF AN EVENT
OF DEFAULT, SUCH GRANTOR SHALL NOT (W) GRANT ANY EXTENSION OR RENEWAL OF THE
TIME OF PAYMENT OF ANY RECEIVABLE, (X) COMPROMISE OR SETTLE ANY DISPUTE, CLAIM
OR LEGAL PROCEEDING WITH RESPECT TO ANY RECEIVABLE FOR LESS THAN THE TOTAL
UNPAID BALANCE THEREOF, (Y) RELEASE, WHOLLY OR PARTIALLY, ANY PERSON LIABLE FOR
THE PAYMENT THEREOF, OR (Z) ALLOW ANY CREDIT OR DISCOUNT THEREON; AND


 


(E)           IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE
COLLATERAL AGENT SHALL HAVE THE RIGHT AFTER NOTICE TO THE APPLICABLE GRANTOR TO
NOTIFY, OR REQUIRE ANY GRANTOR TO NOTIFY, ANY ACCOUNT DEBTOR OF THE COLLATERAL
AGENT’S SECURITY INTEREST IN THE RECEIVABLES AND ANY SUPPORTING OBLIGATION AND,
IN ADDITION, AT ANY TIME FOLLOWING THE OCCURRENCE AND DURING THE CONTINUATION OF
AN EVENT OF DEFAULT, THE COLLATERAL AGENT MAY:  (1) DIRECT THE ACCOUNT DEBTORS
UNDER ANY RECEIVABLES TO MAKE PAYMENT OF ALL AMOUNTS DUE OR TO BECOME DUE TO
SUCH GRANTOR THEREUNDER DIRECTLY TO THE COLLATERAL AGENT; (2) NOTIFY, OR REQUIRE
ANY GRANTOR TO NOTIFY, EACH PERSON MAINTAINING A LOCKBOX OR SIMILAR ARRANGEMENT
TO WHICH ACCOUNT DEBTORS UNDER ANY RECEIVABLES HAVE BEEN DIRECTED TO MAKE
PAYMENT TO REMIT ALL AMOUNTS REPRESENTING COLLECTIONS ON CHECKS AND OTHER
PAYMENT ITEMS FROM TIME TO TIME SENT TO OR DEPOSITED IN SUCH LOCKBOX OR OTHER
ARRANGEMENT DIRECTLY TO THE COLLATERAL AGENT; AND (3) ENFORCE, AT THE EXPENSE OF
SUCH GRANTOR, COLLECTION OF ANY SUCH RECEIVABLES AND TO ADJUST, SETTLE OR
COMPROMISE THE AMOUNT OR PAYMENT THEREOF, IN THE SAME MANNER AND TO THE SAME
EXTENT AS SUCH GRANTOR MIGHT HAVE DONE.  IF THE COLLATERAL AGENT NOTIFIES ANY
GRANTOR THAT IT HAS ELECTED TO COLLECT THE RECEIVABLES IN ACCORDANCE WITH THE
PRECEDING SENTENCE, ANY PAYMENTS OF RECEIVABLES RECEIVED BY SUCH GRANTOR SHALL
BE FORTHWITH (AND IN ANY EVENT WITHIN TWO (2) BUSINESS DAYS) DEPOSITED BY SUCH
GRANTOR IN THE EXACT FORM RECEIVED, DULY INDORSED BY SUCH GRANTOR TO THE
COLLATERAL AGENT IF REQUIRED, IN THE COLLATERAL ACCOUNT MAINTAINED UNDER THE
SOLE DOMINION AND CONTROL OF THE COLLATERAL AGENT (SUBJECT TO THE CONTROL OF THE
FIRST LIEN COLLATERAL AGENT UNTIL THE DISCHARGE OF FIRST LIEN OBLIGATIONS HAS
OCCURRED), AND UNTIL SO TURNED OVER, ALL AMOUNTS AND PROCEEDS (INCLUDING CHECKS
AND OTHER INSTRUMENTS) RECEIVED BY SUCH GRANTOR IN RESPECT OF THE RECEIVABLES,
ANY SUPPORTING OBLIGATION OR COLLATERAL SUPPORT SHALL BE RECEIVED IN TRUST FOR
THE BENEFIT OF THE COLLATERAL AGENT HEREUNDER AND SHALL BE SEGREGATED FROM OTHER
FUNDS OF SUCH GRANTOR AND SUCH GRANTOR SHALL NOT ADJUST, SETTLE OR COMPROMISE
THE AMOUNT OR PAYMENT OF ANY RECEIVABLE, OR RELEASE WHOLLY OR PARTLY ANY ACCOUNT
DEBTOR OR OBLIGOR THEREOF, OR ALLOW ANY CREDIT OR DISCOUNT THEREON; PROVIDED,
HOWEVER, THAT UNTIL THE DISCHARGE OF FIRST LIEN OBLIGATIONS HAS OCCURRED, THE
REQUIREMENTS FOR

 

20

--------------------------------------------------------------------------------


 


DEPOSIT OR DELIVERY UNDER THIS PARAGRAPH SHALL BE DEEMED TO HAVE BEEN SATISFIED
BY DELIVERY OF SUCH COLLATERAL TO THE FIRST LIEN COLLATERAL AGENT.


 

6.6          Pledged Equity Interests, Investment Related Property.

 


(A)           EXCEPT AS PROVIDED IN THE NEXT SENTENCE, IN THE EVENT SUCH GRANTOR
RECEIVES ANY DIVIDENDS, INTEREST OR DISTRIBUTIONS ON ANY PLEDGED EQUITY INTEREST
OR OTHER INVESTMENT RELATED PROPERTY, UPON THE MERGER, CONSOLIDATION,
LIQUIDATION OR DISSOLUTION OF ANY ISSUER OF ANY PLEDGED EQUITY INTEREST OR
INVESTMENT RELATED PROPERTY (OTHER THAN A MERGER OR CONSOLIDATION WITH, OR A
LIQUIDATION OR DISSOLUTION THE PROCEEDS OF WHICH ARE DISTRIBUTED TO ANOTHER
GRANTOR), THEN (A) SUCH DIVIDENDS, INTEREST OR DISTRIBUTIONS AND SECURITIES OR
OTHER PROPERTY SHALL BE INCLUDED IN THE DEFINITION OF COLLATERAL WITHOUT FURTHER
ACTION AND (B) SUCH GRANTOR SHALL IMMEDIATELY TAKE ALL STEPS, IF ANY, THAT ARE
NECESSARY OR, IN THE COLLATERAL AGENT’S REASONABLE JUDGMENT, ADVISABLE TO ENSURE
THE VALIDITY, PERFECTION, PRIORITY AND, IF APPLICABLE, CONTROL OF THE COLLATERAL
AGENT OVER SUCH INVESTMENT RELATED PROPERTY (INCLUDING, WITHOUT LIMITATION,
DELIVERY THEREOF TO THE COLLATERAL AGENT; PROVIDED, HOWEVER, THAT UNTIL THE
DISCHARGE OF FIRST LIEN OBLIGATIONS HAS OCCURRED, THE REQUIREMENTS FOR CONTROL
OR DELIVERY UNDER THIS PARAGRAPH SHALL BE DEEMED TO HAVE BEEN SATISFIED BY
CONTROL OF SUCH COLLATERAL IN FAVOR OF, OR DELIVERY OF SUCH COLLATERAL TO THE
FIRST LIEN COLLATERAL AGENT) AND PENDING ANY SUCH ACTION SUCH GRANTOR SHALL BE
DEEMED TO HOLD SUCH DIVIDENDS, INTEREST, DISTRIBUTIONS, SECURITIES OR OTHER
PROPERTY IN TRUST FOR THE BENEFIT OF THE COLLATERAL AGENT AND SHALL SEGREGATE
SUCH DIVIDENDS, DISTRIBUTIONS, SECURITIES OR OTHER PROPERTY FROM ALL OTHER
PROPERTY OF SUCH GRANTOR.  NOTWITHSTANDING THE FOREGOING, SO LONG AS NO EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AND SO LONG AS THE COLLATERAL
AGENT HAS NOT GIVEN NOTICE TO THE APPLICABLE GRANTOR TO THE CONTRARY, THE
COLLATERAL AGENT AUTHORIZES EACH GRANTOR TO RETAIN ALL ORDINARY CASH DIVIDENDS
AND DISTRIBUTIONS PAID AND ALL PAYMENTS OF PRINCIPAL AND INTEREST;


 


(B)           VOTING.


 

(I)            SO LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING AND THE COLLATERAL AGENT HAS NOT GIVEN THE APPLICABLE GRANTOR NOTICE
TO THE CONTRARY, EXCEPT AS OTHERWISE PROVIDED UNDER THE COVENANTS AND AGREEMENTS
RELATING TO INVESTMENT RELATED PROPERTY IN THIS AGREEMENT OR ELSEWHERE HEREIN OR
IN THE CREDIT AGREEMENT, EACH GRANTOR SHALL BE ENTITLED TO EXERCISE OR REFRAIN
FROM EXERCISING ANY AND ALL VOTING AND OTHER CONSENSUAL RIGHTS PERTAINING TO THE
INVESTMENT RELATED PROPERTY OR ANY PART THEREOF FOR ANY PURPOSE NOT INCONSISTENT
WITH THE TERMS OF THIS AGREEMENT OR THE CREDIT AGREEMENT; PROVIDED, NO GRANTOR
SHALL EXERCISE OR REFRAIN FROM EXERCISING ANY SUCH RIGHT IF SUCH ACTION COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE VALUE OF THE
INVESTMENT RELATED PROPERTY OR ANY PART THEREOF; IT BEING UNDERSTOOD, HOWEVER,
THAT NEITHER THE VOTING BY SUCH GRANTOR OF ANY PLEDGED STOCK FOR, OR SUCH
GRANTOR’S CONSENT TO, THE ELECTION OF DIRECTORS (OR SIMILAR GOVERNING BODY) AT A
REGULARLY SCHEDULED ANNUAL OR OTHER MEETING OF STOCKHOLDERS OR WITH RESPECT TO
ORDINARY COURSE OF BUSINESS MATTERS AT ANY SUCH MEETING, NOR SUCH GRANTOR’S
CONSENT TO OR APPROVAL OF ANY ACTION OTHERWISE PERMITTED UNDER THIS AGREEMENT
AND THE CREDIT AGREEMENT, SHALL BE DEEMED INCONSISTENT WITH THE TERMS OF THIS
AGREEMENT OR THE CREDIT AGREEMENT WITHIN THE MEANING OF THIS
SECTION 6.6(B)(I) AND NO NOTICE OF ANY SUCH VOTING OR CONSENT NEED BE GIVEN TO
THE COLLATERAL AGENT; AND

 

(II)           UPON THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF
DEFAULT AND AFTER THE COLLATERAL AGENT HAS GIVEN THE APPLICABLE GRANTOR NOTICE:

 

21

--------------------------------------------------------------------------------


 

(1)                                  ALL RIGHTS OF EACH GRANTOR TO EXERCISE OR
REFRAIN FROM EXERCISING THE VOTING AND OTHER CONSENSUAL RIGHTS WHICH IT WOULD
OTHERWISE BE ENTITLED TO EXERCISE PURSUANT HERETO SHALL CEASE AND ALL SUCH
RIGHTS SHALL THEREUPON BECOME VESTED (A) UNTIL THE DISCHARGE OF FIRST LIEN
OBLIGATIONS HAS OCCURRED, IN THE FIRST LIEN COLLATERAL AGENT AND (B) THEREAFTER,
IN THE COLLATERAL AGENT WHO SHALL THEREUPON HAVE THE SOLE RIGHT TO EXERCISE SUCH
VOTING AND OTHER CONSENSUAL RIGHTS; AND

 

(2)                                  IN ORDER TO PERMIT THE COLLATERAL AGENT TO
EXERCISE THE VOTING AND OTHER CONSENSUAL RIGHTS WHICH IT MAY BE ENTITLED TO
EXERCISE PURSUANT HERETO AND TO RECEIVE ALL DIVIDENDS AND OTHER DISTRIBUTIONS
WHICH IT MAY BE ENTITLED TO RECEIVE HEREUNDER: (1) EACH GRANTOR SHALL PROMPTLY
EXECUTE AND DELIVER (OR CAUSE TO BE EXECUTED AND DELIVERED) (A) TO THE FIRST
LIEN COLLATERAL AGENT, UNTIL THE DISCHARGE OF FIRST LIEN OBLIGATIONS HAS
OCCURRED, AND (B) THEREAFTER, COLLATERAL AGENT ALL PROXIES, DIVIDEND PAYMENT
ORDERS AND OTHER INSTRUMENTS AS THE COLLATERAL AGENT MAY FROM TIME TO TIME
REASONABLY REQUEST AND (2) EACH GRANTOR ACKNOWLEDGES THAT THE COLLATERAL AGENT
MAY UTILIZE THE POWER OF ATTORNEY SET FORTH IN SECTION 8.1;

 


(C)           EXCEPT AS EXPRESSLY PERMITTED BY THE CREDIT AGREEMENT, WITHOUT THE
PRIOR WRITTEN CONSENT OF (I) UNTIL THE DISCHARGE OF THE FIRST LIEN OBLIGATIONS
HAS OCCURRED, THE FIRST LIEN COLLATERAL AGENT, AND (II) THEREAFTER, THE
COLLATERAL AGENT, IT SHALL NOT VOTE TO ENABLE OR TAKE ANY OTHER ACTION TO:
(I) AMEND OR TERMINATE ANY PARTNERSHIP AGREEMENT, LIMITED LIABILITY COMPANY
AGREEMENT, CERTIFICATE OF INCORPORATION, BY-LAWS OR OTHER ORGANIZATIONAL
DOCUMENTS IN ANY WAY THAT MATERIALLY ADVERSELY AFFECTS THE RIGHTS OF SUCH
GRANTOR WITH RESPECT TO ANY INVESTMENT RELATED PROPERTY OR MATERIALLY ADVERSELY
AFFECTS THE VALIDITY, PERFECTION OR PRIORITY OF THE COLLATERAL AGENT’S SECURITY
INTEREST, (II) PERMIT ANY ISSUER OF ANY PLEDGED EQUITY INTEREST TO ISSUE ANY
ADDITIONAL STOCK, PARTNERSHIP INTERESTS, LIMITED LIABILITY COMPANY INTERESTS OR
OTHER EQUITY INTERESTS OF ANY NATURE OR TO ISSUE SECURITIES CONVERTIBLE INTO OR
GRANTING THE RIGHT OF PURCHASE OR EXCHANGE FOR ANY STOCK OR OTHER EQUITY
INTEREST OF ANY NATURE OF SUCH ISSUER EXCEPT TO ANOTHER GRANTOR OR, TO THE
EXTENT REQUIRED BY APPLICABLE LAW, OTHER PERSONS (E.G., DIRECTORS’ QUALIFYING
SHARES) WHO HAVE CAUSED SUCH PROPERTY TO BECOME SUBJECTED TO A PERFECTED LIEN
THEREON IN FAVOR OF THE COLLATERAL AGENT, (III) OTHER THAN AS PERMITTED UNDER
THE CREDIT AGREEMENT, PERMIT ANY ISSUER OF ANY PLEDGED EQUITY INTEREST TO
DISPOSE OF ALL OR A MATERIAL PORTION OF THEIR ASSETS, (IV) WAIVE ANY DEFAULT
UNDER OR BREACH OF ANY TERMS OF ORGANIZATIONAL DOCUMENT RELATING TO THE ISSUER
OF ANY PLEDGED EQUITY INTEREST OR THE TERMS OF ANY PLEDGED DEBT, OR (V) CAUSE
ANY ISSUER OF ANY PLEDGED PARTNERSHIP INTERESTS OR PLEDGED LLC INTERESTS WHICH
ARE NOT SECURITIES (FOR PURPOSES OF THE UCC) ON THE DATE HEREOF TO ELECT OR
OTHERWISE TAKE ANY ACTION TO CAUSE SUCH PLEDGED PARTNERSHIP INTERESTS OR PLEDGED
LLC INTERESTS TO BE TREATED AS SECURITIES FOR PURPOSES OF THE UCC; PROVIDED,
HOWEVER, NOTWITHSTANDING THE FOREGOING, IF ANY ISSUER OF ANY PLEDGED PARTNERSHIP
INTERESTS OR PLEDGED LLC INTERESTS TAKES ANY SUCH ACTION IN VIOLATION OF THE
FOREGOING IN THIS CLAUSE (V), SUCH GRANTOR SHALL PROMPTLY NOTIFY THE COLLATERAL
AGENT IN WRITING OF ANY SUCH ELECTION OR ACTION AND, IN SUCH EVENT, SHALL TAKE
ALL STEPS NECESSARY OR, IN THE COLLATERAL AGENT’S REASONABLE JUDGMENT, ADVISABLE
TO ESTABLISH THE COLLATERAL AGENT’S “CONTROL” THEREOF (SUBJECT TO THE INTEREST
OF THE FIRST LIEN COLLATERAL AGENT UNTIL THE DISCHARGE OF FIRST LIEN
OBLIGATIONS); PROVIDED, HOWEVER, THAT UNTIL THE DISCHARGE OF FIRST LIEN
OBLIGATIONS HAS OCCURRED, THE REQUIREMENTS FOR CONTROL OR DELIVERY UNDER THIS
PARAGRAPH SHALL BE DEEMED TO HAVE BEEN SATISFIED BY CONTROL OF SUCH COLLATERAL
IN FAVOR OF, OR DELIVERY OF SUCH COLLATERAL TO, THE FIRST LIEN COLLATERAL AGENT;
AND


 


(D)           EXCEPT AS EXPRESSLY PERMITTED BY THE CREDIT AGREEMENT, WITHOUT THE
PRIOR WRITTEN CONSENT OF (I) UNTIL THE DISCHARGE OF THE FIRST LIEN OBLIGATIONS
HAS OCCURRED, THE FIRST LIEN

 

22

--------------------------------------------------------------------------------


 


COLLATERAL AGENT, AND (II) THEREAFTER, THE COLLATERAL AGENT, IT SHALL NOT PERMIT
ANY ISSUER OF ANY PLEDGED EQUITY INTEREST TO MERGE OR CONSOLIDATE UNLESS
(I) SUCH ISSUER CREATES A SECURITY INTEREST THAT IS PERFECTED BY A FILED
FINANCING STATEMENT (THAT IS NOT EFFECTIVE SOLELY UNDER SECTION 9-508 OF THE
UCC) IN COLLATERAL IN WHICH SUCH NEW DEBTOR HAS OR ACQUIRES RIGHTS, (II) ALL THE
OUTSTANDING CAPITAL STOCK OR OTHER EQUITY INTERESTS OF THE SURVIVING OR
RESULTING CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP OR OTHER ENTITY
IS, UPON SUCH MERGER OR CONSOLIDATION, PLEDGED HEREUNDER; PROVIDED THAT IF THE
SURVIVING OR RESULTING GRANTORS UPON ANY SUCH MERGER OR CONSOLIDATION INVOLVING
AN ISSUER WHICH IS A FOREIGN SUBSIDIARY, THEN SUCH GRANTOR SHALL ONLY BE
REQUIRED TO PLEDGE EQUITY INTERESTS IN ACCORDANCE WITH SECTION 2.2.


 

6.7          Intellectual Property.

 


(A)           SUBJECT TO SUCH GRANTOR’S REASONABLE BUSINESS JUDGMENT, IT SHALL
NOT KNOWINGLY DO ANY ACT OR KNOWINGLY OMIT TO DO ANY ACT WHEREBY ANY
REGISTRATIONS OF THE MATERIAL INTELLECTUAL PROPERTY LAPSES, BECOMES ABANDONED,
DEDICATED TO THE PUBLIC, OR UNENFORCEABLE, WHICH WOULD ADVERSELY AFFECT THE
VALIDITY, GRANT, OR ENFORCEABILITY OF THE SECURITY INTEREST GRANTED THEREIN;


 


(B)           SUBJECT TO SUCH GRANTOR’S REASONABLE BUSINESS JUDGMENT, IT SHALL
NOT, WITH RESPECT TO ANY TRADEMARKS CONSTITUTING MATERIAL INTELLECTUAL PROPERTY
(INCLUDING, WITHOUT LIMITATION, SUCH TRADEMARKS LICENSED PURSUANT TO THE
MATERIAL TRADEMARK LICENSE), CEASE THE USE OF ANY OF SUCH TRADEMARKS OR FAIL TO
MAINTAIN THE LEVEL OF THE QUALITY OF PRODUCTS SOLD AND SERVICES RENDERED UNDER
ANY OF SUCH TRADEMARK AT A LEVEL AT LEAST SUBSTANTIALLY CONSISTENT WITH THE
QUALITY OF SUCH PRODUCTS AND SERVICES AS OF THE DATE HEREOF;


 


(C)           IT SHALL NOTIFY THE COLLATERAL AGENT, ON A QUARTERLY BASIS, IF IT
KNOWS THAT ANY ITEM OF CURRENTLY REGISTERED MATERIAL INTELLECTUAL PROPERTY HAS
BECOME (I) ABANDONED OR DEDICATED TO THE PUBLIC OR PLACED IN THE PUBLIC DOMAIN,
(II) INVALID OR UNENFORCEABLE OR (III) SUBJECT TO ANY ADVERSE DETERMINATIONS IN
ANY ACTION OR PROCEEDING IN THE UNITED STATES PATENT AND TRADEMARK OFFICE, THE
UNITED STATES COPYRIGHT OFFICE, ANY STATE REGISTRY, ANY FOREIGN COUNTERPART OF
THE FOREGOING, OR ANY COURT;


 


(D)           SUBJECT TO SUCH GRANTOR’S REASONABLE BUSINESS JUDGMENT, IT SHALL
TAKE ALL STEPS IN THE UNITED STATES PATENT AND TRADEMARK OFFICE, THE UNITED
STATES COPYRIGHT OFFICE, ANY STATE REGISTRY OR ANY FOREIGN COUNTERPART OF THE
FOREGOING, NECESSARY TO PURSUE ANY FILED APPLICATION AND MAINTAIN ANY
REGISTRATION OF EACH TRADEMARK, PATENT, AND COPYRIGHT OWNED OR EXCLUSIVELY
LICENSED UNDER THE MATERIAL TRADEMARK LICENSE (TO THE EXTENT GRANTOR HAS THE
RIGHTS THEREIN TO DO SO) BY SUCH GRANTOR AND THAT, IN EACH CASE, CONSTITUTES
MATERIAL INTELLECTUAL PROPERTY;


 


(E)           SUBJECT TO SUCH GRANTOR’S REASONABLE BUSINESS JUDGMENT, IN THE
EVENT THAT ANY MATERIAL INTELLECTUAL PROPERTY OWNED, OR EXCLUSIVELY LICENSED
UNDER THE MATERIAL TRADEMARK LICENSE (TO THE EXTENT GRANTOR HAS THE RIGHTS
THEREIN TO DO SO) BY SUCH GRANTOR IS INFRINGED, MISAPPROPRIATED, OR DILUTED BY A
THIRD PARTY, AND IF GRANTOR KNOWS OF SUCH INFRINGEMENT, MISAPPROPRIATION OR
DILUTION, SUCH GRANTOR SHALL PROMPTLY TAKE REASONABLE ACTIONS TO STOP SUCH
INFRINGEMENT, MISAPPROPRIATION, OR DILUTION OR TO OTHERWISE PROTECT ITS RIGHTS
IN SUCH MATERIAL INTELLECTUAL PROPERTY INCLUDING, BUT NOT LIMITED TO, THE
INITIATION OF A SUIT FOR INJUNCTIVE RELIEF AND TO RECOVER DAMAGES;


 


(F)            SUBJECT TO SUCH GRANTOR’S REASONABLE BUSINESS JUDGMENT, IT SHALL
TAKE ALL REASONABLE STEPS UNDER THE CIRCUMSTANCES TO PROTECT THE SECRECY OF ALL
TRADE SECRETS WHICH

 

23

--------------------------------------------------------------------------------


 


CONSTITUTE MATERIAL INTELLECTUAL PROPERTY, INCLUDING, WITHOUT LIMITATION,
ENTERING INTO CONFIDENTIALITY AGREEMENTS WITH EMPLOYEES AND CONSULTANTS AND
LABELING AND RESTRICTING ACCESS TO SECRET INFORMATION AND DOCUMENTS; AND


 


(G)           GRANTOR SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CONTINUE TO
COLLECT, AT ITS OWN EXPENSE, ALL AMOUNTS DUE OR TO BECOME DUE TO SUCH GRANTOR IN
RESPECT OF THE MATERIAL INTELLECTUAL PROPERTY OR ANY PORTION THEREOF.  IN
CONNECTION WITH SUCH COLLECTIONS, EACH GRANTOR MAY TAKE (AND, AT THE COLLATERAL
AGENT’S REASONABLE DIRECTION, SHALL TAKE) SUCH ACTION AS SUCH GRANTOR OR THE
COLLATERAL AGENT MAY DEEM REASONABLY NECESSARY OR, IN THE COLLATERAL AGENT’S
REASONABLE JUDGMENT, ADVISABLE TO ENFORCE COLLECTION OF SUCH AMOUNTS. 
NOTWITHSTANDING THE FOREGOING, THE COLLATERAL AGENT SHALL HAVE THE RIGHT AT ANY
TIME, TO NOTIFY, OR REQUIRE ANY GRANTOR TO NOTIFY, ANY OBLIGORS WITH RESPECT TO
ANY SUCH AMOUNTS OF THE EXISTENCE OF THE SECURITY INTEREST CREATED HEREBY.


 


SECTION 7.         ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES;
ADDITIONAL GRANTORS.


 

7.1          Intentionally Omitted.

 

7.2          Further Assurances.

 


(A)           EACH GRANTOR AGREES THAT FROM TIME TO TIME, AT THE EXPENSE OF SUCH
GRANTOR, THAT IT SHALL PROMPTLY EXECUTE AND DELIVER ALL FURTHER INSTRUMENTS AND
DOCUMENTS, AND TAKE ALL FURTHER ACTION NECESSARY OR, IN THE COLLATERAL AGENT’S
REASONABLE JUDGMENT, ADVISABLE IN ORDER TO CREATE AND/OR MAINTAIN THE VALIDITY,
PERFECTION OR PRIORITY OF AND PROTECT ANY SECURITY INTEREST GRANTED HEREBY OR TO
ENABLE THE COLLATERAL AGENT TO EXERCISE AND ENFORCE ITS RIGHTS AND REMEDIES
HEREUNDER WITH RESPECT TO ANY COLLATERAL; PROVIDED, HOWEVER, THAT UNTIL THE
DISCHARGE OF FIRST LIEN OBLIGATIONS HAS OCCURRED, ANY REQUIREMENTS FOR DELIVERY
UNDER THIS PARAGRAPH SHALL BE DEEMED TO HAVE BEEN SATISFIED BY DELIVERY OF SUCH
COLLATERAL TO THE FIRST LIEN COLLATERAL AGENT. WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, EACH GRANTOR SHALL:


 

(I)            FILE SUCH FINANCING OR CONTINUATION STATEMENTS, OR AMENDMENTS
THERETO, RECORD SECURITY INTERESTS IN INTELLECTUAL PROPERTY AND EXECUTE AND
DELIVER SUCH OTHER AGREEMENTS, INSTRUMENTS, ENDORSEMENTS, POWERS OF ATTORNEY OR
NOTICES, AS THE COLLATERAL AGENT MAY REASONABLY REQUEST, IN ORDER TO EFFECT,
REFLECT, PERFECT AND PRESERVE THE SECURITY INTERESTS GRANTED OR PURPORTED TO BE
GRANTED HEREBY;

 

(II)           ENSURE THE RECORDATION OF APPROPRIATE EVIDENCE, AS THE COLLATERAL
AGENT MAY REASONABLY REQUEST, OF THE LIENS AND SECURITY INTEREST GRANTED
HEREUNDER IN THE U.S. PATENTS, U.S. COPYRIGHTS, AND U.S. TRADEMARKS THAT ARE, IN
EACH CASE, OWNED BY A GRANTOR, WITH ANY INTELLECTUAL PROPERTY REGISTRY IN WHICH
SAID U.S. PATENTS, U.S. COPYRIGHTS, AND U.S. TRADEMARKS ARE REGISTERED OR IN
WHICH AN APPLICATION FOR REGISTRATION IS PENDING INCLUDING, WITHOUT LIMITATION,
THE UNITED STATES PATENT AND TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT
OFFICE AND THE VARIOUS SECRETARIES OF STATE OF THE SEVERAL STATES OF THE UNITED
STATES;

 

(III)          AT ANY REASONABLE TIME, UPON REQUEST BY THE COLLATERAL AGENT AND
SUBJECT TO SECTION 5.6 OF THE CREDIT AGREEMENT, ALLOW INSPECTION OF THE
COLLATERAL BY THE COLLATERAL AGENT, OR PERSONS DESIGNATED BY THE COLLATERAL
AGENT AND, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, ASSEMBLE THE
COLLATERAL; AND

 

24

--------------------------------------------------------------------------------


 

(IV)          AT THE COLLATERAL AGENT’S REQUEST, APPEAR IN AND DEFEND ANY ACTION
OR PROCEEDING THAT MAY AFFECT SUCH GRANTOR’S TITLE TO OR THE COLLATERAL AGENT’S
SECURITY INTEREST IN ALL OR ANY PART OF THE COLLATERAL.

 


(B)           EACH GRANTOR HEREBY AUTHORIZES THE COLLATERAL AGENT TO FILE A
RECORD OR RECORDS, INCLUDING, WITHOUT LIMITATION, FINANCING OR CONTINUATION
STATEMENTS, INTELLECTUAL PROPERTY SECURITY AGREEMENTS AND AMENDMENTS TO ANY OF
THE FOREGOING, IN ANY JURISDICTIONS AND WITH ANY FILING OFFICES AS THE
COLLATERAL AGENT MAY REASONABLY DETERMINE ARE NECESSARY TO PERFECT THE SECURITY
INTEREST GRANTED TO THE COLLATERAL AGENT HEREIN.  SUCH FINANCING STATEMENTS MAY
DESCRIBE THE COLLATERAL IN THE SAME MANNER AS DESCRIBED HEREIN OR MAY CONTAIN AN
INDICATION OR DESCRIPTION OF COLLATERAL THAT DESCRIBES SUCH PROPERTY IN ANY
OTHER MANNER AS THE COLLATERAL AGENT MAY REASONABLY DETERMINE IS NECESSARY TO
ENSURE THE PERFECTION OF THE SECURITY INTEREST IN THE COLLATERAL GRANTED TO THE
COLLATERAL AGENT HEREIN, INCLUDING, WITHOUT LIMITATION, DESCRIBING SUCH PROPERTY
AS “ALL ASSETS, WHETHER NOW OWNED OR HEREAFTER ACQUIRED” OR WORDS OF SIMILAR
EFFECT.  EACH GRANTOR SHALL FURNISH TO THE COLLATERAL AGENT FROM TIME TO TIME
STATEMENTS AND SCHEDULES FURTHER IDENTIFYING AND DESCRIBING THE COLLATERAL AND
SUCH OTHER REPORTS IN CONNECTION WITH THE COLLATERAL AS THE COLLATERAL AGENT MAY
REASONABLY REQUEST, ALL IN REASONABLE DETAIL.


 


(C)           EACH GRANTOR HEREBY AUTHORIZES THE COLLATERAL AGENT TO MODIFY THIS
AGREEMENT AFTER OBTAINING SUCH GRANTOR’S APPROVAL OF AND SIGNATURE TO SUCH
MODIFICATION BY AMENDING SCHEDULE 5.2 (AS SUCH SCHEDULE MAY BE AMENDED OR
SUPPLEMENTED FROM TIME TO TIME) TO INCLUDE REFERENCE TO ANY INTELLECTUAL
PROPERTY ACQUIRED OR DEVELOPED BY ANY GRANTOR AFTER THE EXECUTION HEREOF (WHICH
INTELLECTUAL PROPERTY WOULD BE REQUIRED TO BE REFERENCED ON SCHEDULE 5.2) OR TO
DELETE ANY REFERENCE TO ANY RIGHT, TITLE OR INTEREST IN ANY INTELLECTUAL
PROPERTY IN WHICH ANY GRANTOR NO LONGER HAS OR CLAIMS ANY RIGHT, TITLE OR
INTEREST.


 

7.3          Additional Grantors.  From time to time subsequent to the date
hereof, additional Persons may become parties hereto as additional Grantors
(each, an “Additional Grantor”), by executing a Pledge Supplement.  Upon
delivery of any such Pledge Supplement to the Collateral Agent, notice of which
is hereby waived by Grantors, each Additional Grantor shall be a Grantor and
shall be as fully a party hereto as if Additional Grantor were an original
signatory hereto.  Each Grantor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Grantor hereunder, nor by any election of Collateral Agent not to cause
any Subsidiary of Borrower to become an Additional Grantor hereunder.  This
Agreement shall be fully effective as to any Grantor that is or becomes a party
hereto regardless of whether any other Person becomes or fails to become or
ceases to be a Grantor hereunder.

 


SECTION 8.         COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.


 

8.1          Power of Attorney.  Until payment in full in cash of all Secured
Obligations (other than contingent obligations), each Grantor hereby irrevocably
appoints the Collateral Agent (such appointment being coupled with an interest)
as such Grantor’s attorney-in-fact, with full authority in the place and stead
of such Grantor and in the name of such Grantor, the Collateral Agent or
otherwise, from time to time in the Collateral Agent’s discretion to take any
action and to execute any instrument that may be necessary or, in the Collateral
Agent’s reasonable judgment, advisable to accomplish the purposes of this
Agreement, including, without limitation, the following:

 

25

--------------------------------------------------------------------------------


 


(A)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF
DEFAULT, TO OBTAIN AND ADJUST INSURANCE REQUIRED TO BE MAINTAINED BY SUCH
GRANTOR OR PAID TO THE COLLATERAL AGENT PURSUANT TO THE CREDIT AGREEMENT;


 


(B)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF
DEFAULT, TO ASK FOR, DEMAND, COLLECT, SUE FOR, RECOVER, COMPOUND, RECEIVE AND
GIVE ACQUITTANCE AND RECEIPTS FOR MONEYS DUE AND TO BECOME DUE UNDER OR IN
RESPECT OF ANY OF THE COLLATERAL;


 


(C)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF
DEFAULT, TO RECEIVE, ENDORSE AND COLLECT ANY DRAFTS OR OTHER INSTRUMENTS,
DOCUMENTS AND CHATTEL PAPER IN CONNECTION WITH CLAUSE (B) ABOVE;


 


(D)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF
DEFAULT, TO FILE ANY CLAIMS OR TAKE ANY ACTION OR INSTITUTE ANY PROCEEDINGS THAT
THE COLLATERAL AGENT MAY DEEM NECESSARY OR DESIRABLE FOR THE COLLECTION OF ANY
OF THE COLLATERAL OR OTHERWISE TO ENFORCE THE RIGHTS OF THE COLLATERAL AGENT
WITH RESPECT TO ANY OF THE COLLATERAL;


 


(E)           TO PREPARE AND FILE ANY UCC FINANCING STATEMENTS AGAINST SUCH
GRANTOR AS DEBTOR;


 


(F)            TO PREPARE, SIGN, AND FILE FOR RECORDATION IN ANY INTELLECTUAL
PROPERTY REGISTRY, APPROPRIATE EVIDENCE OF THE LIEN AND SECURITY INTEREST
GRANTED HEREIN IN THE INTELLECTUAL PROPERTY IN THE NAME OF SUCH GRANTOR AS
DEBTOR;


 


(G)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF
DEFAULT, TO TAKE OR CAUSE TO BE TAKEN ALL ACTIONS NECESSARY TO PERFORM OR COMPLY
OR CAUSE PERFORMANCE OR COMPLIANCE WITH THE TERMS OF THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, ACCESS TO PAY OR DISCHARGE TAXES OR LIENS (OTHER THAN
PERMITTED LIENS) LEVIED OR PLACED UPON OR THREATENED AGAINST THE COLLATERAL, THE
LEGALITY OR VALIDITY THEREOF AND THE AMOUNTS NECESSARY TO DISCHARGE THE SAME TO
BE DETERMINED BY THE COLLATERAL AGENT IN ITS SOLE DISCRETION, ANY SUCH PAYMENTS
MADE BY THE COLLATERAL AGENT TO BECOME OBLIGATIONS OF SUCH GRANTOR TO THE
COLLATERAL AGENT, DUE AND PAYABLE IMMEDIATELY WITHOUT DEMAND; AND


 


(H)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF
DEFAULT, GENERALLY TO SELL, TRANSFER, LEASE, LICENSE, PLEDGE, MAKE ANY AGREEMENT
WITH RESPECT TO OR OTHERWISE DEAL WITH ANY OF THE COLLATERAL AS FULLY AND
COMPLETELY AS THOUGH THE COLLATERAL AGENT WERE THE ABSOLUTE OWNER THEREOF FOR
ALL PURPOSES, AND TO DO, AT THE COLLATERAL AGENT’S OPTION AND SUCH GRANTOR’S
EXPENSE, AT ANY TIME OR FROM TIME TO TIME, ALL ACTS AND THINGS THAT THE
COLLATERAL AGENT DEEMS REASONABLY NECESSARY TO PROTECT, PRESERVE OR REALIZE UPON
THE COLLATERAL AND THE COLLATERAL AGENT’S SECURITY INTEREST THEREIN IN ORDER TO
EFFECT THE INTENT OF THIS AGREEMENT, ALL AS FULLY AND EFFECTIVELY AS SUCH
GRANTOR MIGHT DO.


 

8.2          No Duty on the Part of Collateral Agent or Secured Parties.   The
powers conferred on the Collateral Agent hereunder are solely to protect the
interests of the Secured Parties in the Collateral and shall not impose any duty
upon the Collateral Agent or any Secured Party to exercise any such powers.  The
Collateral Agent and the Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence, bad faith or willful misconduct.

 

26

--------------------------------------------------------------------------------


 


SECTION 9.                            REMEDIES.


 

9.1          Generally.

 


(A)           IF ANY EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE
COLLATERAL AGENT MAY EXERCISE IN RESPECT OF THE COLLATERAL, IN ADDITION TO ALL
OTHER RIGHTS AND REMEDIES PROVIDED FOR HEREIN OR OTHERWISE AVAILABLE TO IT AT
LAW OR IN EQUITY, ALL THE RIGHTS AND REMEDIES OF A SECURED PARTY ON DEFAULT
UNDER THE UCC (WHETHER OR NOT THE UCC APPLIES TO THE AFFECTED COLLATERAL) TO
COLLECT, ENFORCE OR SATISFY ANY SECURED OBLIGATIONS THEN OWING, WHETHER BY
ACCELERATION OR OTHERWISE, AND ALSO MAY PURSUE ANY OF THE FOLLOWING SEPARATELY,
SUCCESSIVELY OR SIMULTANEOUSLY:


 

(I)            REQUIRE ANY GRANTOR TO, AND EACH GRANTOR HEREBY AGREES THAT IT
SHALL AT ITS EXPENSE AND PROMPTLY UPON REQUEST OF THE COLLATERAL AGENT
FORTHWITH, ASSEMBLE ALL OR PART OF THE COLLATERAL AS DIRECTED BY THE COLLATERAL
AGENT AND MAKE IT AVAILABLE TO THE COLLATERAL AGENT AT A PLACE TO BE DESIGNATED
BY THE COLLATERAL AGENT THAT IS REASONABLY CONVENIENT TO BOTH PARTIES;

 

(II)           ENTER ONTO THE PROPERTY DURING NORMAL BUSINESS HOURS WHERE ANY
COLLATERAL IS LOCATED AND TAKE POSSESSION THEREOF WITH OR WITHOUT JUDICIAL
PROCESS;

 

(III)          PRIOR TO THE DISPOSITION OF THE COLLATERAL, STORE, PROCESS,
REPAIR OR RECONDITION THE COLLATERAL OR OTHERWISE PREPARE THE COLLATERAL FOR
DISPOSITION IN ANY MANNER TO THE EXTENT THE COLLATERAL AGENT DEEMS REASONABLY
APPROPRIATE; AND

 

(IV)          WITHOUT NOTICE EXCEPT AS SPECIFIED BELOW OR UNDER THE UCC, SELL,
ASSIGN, LEASE, LICENSE (ON AN EXCLUSIVE OR NONEXCLUSIVE BASIS) OR OTHERWISE
DISPOSE OF THE COLLATERAL OR ANY PART THEREOF IN ONE OR MORE PARCELS AT PUBLIC
OR PRIVATE SALE, AT ANY OF THE COLLATERAL AGENT’S OFFICES OR ELSEWHERE, FOR
CASH, ON CREDIT OR FOR FUTURE DELIVERY, AT SUCH TIME OR TIMES AND AT SUCH PRICE
OR PRICES AND UPON SUCH OTHER TERMS AS THE COLLATERAL AGENT MAY DEEM
COMMERCIALLY REASONABLE.

 


(B)           THE COLLATERAL AGENT OR ANY SECURED PARTY MAY BE THE PURCHASER OF
ANY OR ALL OF THE COLLATERAL AT ANY PUBLIC OR PRIVATE (TO THE EXTENT TO THE
PORTION OF THE COLLATERAL BEING PRIVATELY SOLD IS OF A KIND THAT IS CUSTOMARILY
SOLD ON A RECOGNIZED MARKET OR THE SUBJECT OF WIDELY DISTRIBUTED STANDARD PRICE
QUOTATIONS) SALE IN ACCORDANCE WITH THE UCC AND THE COLLATERAL AGENT, AS
COLLATERAL AGENT FOR AND REPRESENTATIVE OF THE SECURED PARTIES, SHALL BE
ENTITLED, FOR THE PURPOSE OF BIDDING AND MAKING SETTLEMENT OR PAYMENT OF THE
PURCHASE PRICE FOR ALL OR ANY PORTION OF THE COLLATERAL SOLD AT ANY SUCH SALE
MADE IN ACCORDANCE WITH THE UCC, TO USE AND APPLY ANY OF THE SECURED OBLIGATIONS
AS A CREDIT ON ACCOUNT OF THE PURCHASE PRICE FOR ANY COLLATERAL PAYABLE BY THE
COLLATERAL AGENT AT SUCH SALE.  EACH PURCHASER AT ANY SUCH SALE SHALL HOLD THE
PROPERTY SOLD ABSOLUTELY FREE FROM ANY CLAIM OR RIGHT ON THE PART OF ANY
GRANTOR, AND EACH GRANTOR HEREBY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE
LAW) ALL RIGHTS OF REDEMPTION, STAY AND/OR APPRAISAL WHICH IT NOW HAS OR MAY AT
ANY TIME IN THE FUTURE HAVE UNDER ANY RULE OF LAW OR STATUTE NOW EXISTING OR
HEREAFTER ENACTED.  EACH GRANTOR AGREES THAT, TO THE EXTENT NOTICE OF SALE SHALL
BE REQUIRED BY LAW, AT LEAST TEN (10) DAYS NOTICE TO SUCH GRANTOR OF THE TIME
AND PLACE OF ANY PUBLIC SALE OR THE TIME AFTER WHICH ANY PRIVATE SALE IS TO BE
MADE SHALL CONSTITUTE REASONABLE NOTIFICATION.  THE COLLATERAL AGENT SHALL NOT
BE OBLIGATED TO MAKE ANY SALE OF COLLATERAL REGARDLESS OF NOTICE OF SALE HAVING
BEEN GIVEN.  THE COLLATERAL AGENT MAY ADJOURN ANY PUBLIC OR PRIVATE SALE FROM
TIME TO TIME BY ANNOUNCEMENT AT THE TIME AND PLACE FIXED THEREFOR, AND SUCH SALE
MAY, WITHOUT FURTHER

 

27

--------------------------------------------------------------------------------



 


NOTICE, BE MADE AT THE TIME AND PLACE TO WHICH IT WAS SO ADJOURNED.  EACH
GRANTOR AGREES THAT IT WOULD NOT BE COMMERCIALLY UNREASONABLE FOR THE COLLATERAL
AGENT TO DISPOSE OF THE COLLATERAL OR ANY PORTION THEREOF BY USING INTERNET
SITES THAT PROVIDE FOR THE AUCTION OF ASSETS OF THE TYPES INCLUDED IN THE
COLLATERAL OR THAT HAVE THE REASONABLE CAPABILITY OF DOING SO, OR THAT MATCH
BUYERS AND SELLERS OF ASSETS.  EACH GRANTOR HEREBY WAIVES ANY CLAIMS AGAINST THE
COLLATERAL AGENT ARISING BY REASON OF THE FACT THAT THE PRICE AT WHICH ANY
COLLATERAL MAY HAVE BEEN SOLD AT SUCH A PRIVATE SALE WAS LESS THAN THE PRICE
WHICH MIGHT HAVE BEEN OBTAINED AT A PUBLIC SALE, EVEN IF THE COLLATERAL AGENT
ACCEPTS THE FIRST OFFER RECEIVED AND DOES NOT OFFER SUCH COLLATERAL TO MORE THAN
ONE OFFEREE.  IF THE PROCEEDS OF ANY SALE OR OTHER DISPOSITION OF THE COLLATERAL
ARE INSUFFICIENT TO PAY ALL THE SECURED OBLIGATIONS, GRANTORS SHALL BE LIABLE
FOR THE DEFICIENCY AND THE REASONABLE FEES OF ANY ATTORNEYS EMPLOYED BY THE
COLLATERAL AGENT TO COLLECT SUCH DEFICIENCY.  EACH GRANTOR FURTHER AGREES THAT A
BREACH OF ANY OF THE COVENANTS CONTAINED IN THIS SECTION WILL CAUSE IRREPARABLE
INJURY TO THE COLLATERAL AGENT, THAT THE COLLATERAL AGENT HAS NO ADEQUATE REMEDY
AT LAW IN RESPECT OF SUCH BREACH AND, AS A CONSEQUENCE, THAT EACH AND EVERY
COVENANT CONTAINED IN THIS SECTION SHALL BE SPECIFICALLY ENFORCEABLE AGAINST
SUCH GRANTOR, AND SUCH GRANTOR HEREBY WAIVES AND AGREES NOT TO ASSERT ANY
DEFENSES AGAINST AN ACTION FOR SPECIFIC PERFORMANCE OF SUCH COVENANTS EXCEPT FOR
A DEFENSE THAT NO DEFAULT HAS OCCURRED GIVING RISE TO THE SECURED OBLIGATIONS
BECOMING DUE AND PAYABLE PRIOR TO THEIR STATED MATURITIES.  NOTHING IN THIS
SECTION SHALL IN ANY WAY ALTER THE RIGHTS OF THE COLLATERAL AGENT HEREUNDER.


 


(C)           THE COLLATERAL AGENT MAY SELL THE COLLATERAL WITHOUT GIVING ANY
WARRANTIES AS TO THE COLLATERAL.  THE COLLATERAL AGENT MAY SPECIFICALLY DISCLAIM
OR MODIFY ANY WARRANTIES OF TITLE OR THE LIKE.  THIS PROCEDURE WILL NOT BE
CONSIDERED TO ADVERSELY AFFECT THE COMMERCIAL REASONABLENESS OF ANY SALE OF THE
COLLATERAL.


 


(D)           THE COLLATERAL AGENT SHALL HAVE NO OBLIGATION TO MARSHAL ANY OF
THE COLLATERAL.


 

9.2          Application of Proceeds.  Except as expressly provided elsewhere in
this Agreement or in the Credit Agreement or in the Intercreditor Agreement, all
proceeds received by the Collateral Agent in respect of any sale, any collection
from, or other realization upon all or any part of the Collateral shall be
applied in full or in part by the Collateral Agent against, the Secured
Obligations in the following order of priority:  first, to the payment of all
reasonable out-of-pocket costs and expenses of such sale, collection or other
realization, including reasonable compensation to the Collateral Agent and its
agents and counsel, and all other reasonable out-of-pocket expenses, liabilities
and advances made or incurred by the Collateral Agent in connection therewith,
and all amounts for which the Collateral Agent is entitled to indemnification
hereunder (in its capacity as the Collateral Agent and not as a Lender) and all
advances made by the Collateral Agent hereunder for the account of the
applicable Grantor, and to the payment of all reasonable out-of-pocket costs and
expenses paid or incurred by the Collateral Agent in connection with the
exercise of any right or remedy hereunder or under the Credit Agreement, all in
accordance with the terms hereof or thereof; second, to the extent of any excess
of such proceeds, to the payment of all other Secured Obligations for the
ratable benefit of the Lenders pursuant to the terms of the Credit Agreement;
and third, to the extent of any excess of such proceeds and subject to the
Intercreditor Agreement, to the payment to or upon the order of such Grantor or
to whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.

 

9.3          Sales on Credit.  If Collateral Agent sells any of the Collateral
upon credit, Grantor will be credited only with payments actually made by
purchaser and received by

 

28

--------------------------------------------------------------------------------


 

Collateral Agent and applied to indebtedness of the purchaser.  In the event the
purchaser fails to pay for the Collateral, Collateral Agent may resell the
Collateral and Grantor shall be credited with proceeds of the sale.

 

9.4          Investment Related Property.  Each Grantor recognizes that, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws, the Collateral Agent may be compelled, with respect to
any sale of all or any part of the Investment Related Property conducted without
prior registration or qualification of such Investment Related Property under
the Securities Act and/or such state securities laws, to limit purchasers to
those who will agree, among other things, to acquire the Investment Related
Property for their own account, for investment and not with a view to the
distribution or resale thereof.  Each Grantor acknowledges that any such private
sale may be at prices and on terms less favorable than those obtainable through
a public sale without such restrictions (including a public offering made
pursuant to a registration statement under the Securities Act) and,
notwithstanding such circumstances, each Grantor agrees that any such private
sale shall be deemed to have been made in a commercially reasonable manner and
that the Collateral Agent shall have no obligation to engage in public sales and
no obligation to delay the sale of any Investment Related Property for the
period of time necessary to permit the issuer thereof to register it for a form
of public sale requiring registration under the Securities Act or under
applicable state securities laws, even if such issuer would, or should, agree to
so register it.  If the Collateral Agent determines to exercise its right to
sell any or all of the Investment Related Property, upon written request, each
Grantor shall and shall cause each issuer of any Pledged Stock to be sold
hereunder, each partnership and each limited liability company from time to time
to furnish to the Collateral Agent all such information as the Collateral Agent
may request in order to determine the number and nature of interest, shares or
other instruments included in the Investment Related Property which may be sold
by the Collateral Agent in exempt transactions under the Securities Act and the
rules and regulations of the Securities and Exchange Commission thereunder, as
the same are from time to time in effect.

 

9.5          Grant of Intellectual Property License.  For the purpose of
enabling the Collateral Agent, during the continuance of an Event of Default, to
exercise the rights and remedies under Section 9 hereof at such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Grantor hereby grants to the Collateral
Agent, to the extent assignable by such Grantor, an irrevocable (during the
continuance of an Event of Default), non-exclusive license (subject, (i) in the
case of Trademarks, to sufficient rights to quality control and inspection in
favor of such Grantor to avoid the risk of invalidation of such Trademarks, and
(ii) in the case of Trade Secrets, to an obligation of the Collateral Agent to
take steps reasonable under the circumstances to keep the Trade Secrets
confidential to avoid the risk of invalidation of such Trade Secrets) to use or
sublicense any of the Intellectual Property now owned or hereafter acquired by
such Grantor, wherever the same may be located.  Such license shall include
access to all media owned by such Grantor in which any of the licensed items may
be recorded or stored.

 

9.6          Intellectual Property.

 


(A)           ANYTHING CONTAINED HEREIN TO THE CONTRARY NOTWITHSTANDING, BUT
SUBJECT TO SECTION 1.3, IN ADDITION TO THE OTHER RIGHTS AND REMEDIES PROVIDED
HEREIN, UPON THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT:

 

29

--------------------------------------------------------------------------------


 

(I)            THE COLLATERAL AGENT SHALL HAVE THE RIGHT (BUT NOT THE
OBLIGATION) TO BRING SUIT OR OTHERWISE COMMENCE ANY ACTION OR PROCEEDING IN THE
NAME OF ANY GRANTOR, THE COLLATERAL AGENT OR OTHERWISE, TO ENFORCE ANY
INTELLECTUAL PROPERTY, IN WHICH EVENT SUCH GRANTOR SHALL, AT THE REQUEST OF THE
COLLATERAL AGENT, DO ANY AND ALL LAWFUL ACTS AND EXECUTE ANY AND ALL DOCUMENTS
REASONABLY REQUIRED BY THE COLLATERAL AGENT IN AID OF SUCH ENFORCEMENT AND,
SUBJECT TO SECTIONS 10.2 AND 10.3 OF THE CREDIT AGREEMENT, SUCH GRANTOR SHALL
PROMPTLY, UPON DEMAND, REIMBURSE AND INDEMNIFY THE COLLATERAL AGENT AS PROVIDED
IN SECTION 10 HEREOF IN CONNECTION WITH THE EXERCISE OF ITS RIGHTS UNDER THIS
SECTION, AND, TO THE EXTENT THAT THE COLLATERAL AGENT SHALL ELECT NOT TO BRING
SUIT TO ENFORCE ANY SUCH INTELLECTUAL PROPERTY AS PROVIDED IN THIS SECTION, EACH
GRANTOR AGREES TO USE ALL REASONABLE MEASURES, WHETHER BY ACTION, SUIT,
PROCEEDING OR OTHERWISE, TO PREVENT THE INFRINGEMENT OR OTHER VIOLATION OF ANY
OF SUCH GRANTOR’S RIGHTS IN SUCH INTELLECTUAL PROPERTY BY OTHERS AND FOR THAT
PURPOSE AGREES TO DILIGENTLY MAINTAIN ANY ACTION, SUIT OR PROCEEDING AGAINST ANY
PERSON SO INFRINGING AS SHALL BE NECESSARY TO PREVENT SUCH INFRINGEMENT OR
VIOLATION;

 

(II)           UPON WRITTEN DEMAND FROM THE COLLATERAL AGENT, EACH GRANTOR SHALL
GRANT, ASSIGN, CONVEY OR OTHERWISE TRANSFER TO THE COLLATERAL AGENT OR SUCH
COLLATERAL AGENT’S DESIGNEE ALL OF SUCH GRANTOR’S RIGHT, TITLE AND INTEREST IN
AND TO THE INTELLECTUAL PROPERTY AND SHALL EXECUTE AND DELIVER TO THE COLLATERAL
AGENT SUCH DOCUMENTS AS ARE NECESSARY OR APPROPRIATE TO CARRY OUT THE INTENT AND
PURPOSES OF THIS AGREEMENT;

 

(III)          EACH GRANTOR AGREES THAT SUCH AN ASSIGNMENT AND/OR RECORDING
SHALL BE APPLIED TO REDUCE THE SECURED OBLIGATIONS OUTSTANDING ONLY TO THE
EXTENT THAT THE COLLATERAL AGENT (OR ANY SECURED PARTY) RECEIVES CASH PROCEEDS
IN RESPECT OF THE SALE OF, OR OTHER REALIZATION UPON, THE INTELLECTUAL PROPERTY;

 

(IV)          THE COLLATERAL AGENT SHALL HAVE THE RIGHT TO NOTIFY, OR REQUIRE
EACH GRANTOR TO NOTIFY, ANY OBLIGORS WITH RESPECT TO AMOUNTS DUE OR TO BECOME
DUE TO SUCH GRANTOR IN RESPECT OF THE INTELLECTUAL PROPERTY, OF THE EXISTENCE OF
THE SECURITY INTEREST CREATED HEREIN, TO DIRECT SUCH OBLIGORS TO MAKE PAYMENT OF
ALL SUCH AMOUNTS DIRECTLY TO THE COLLATERAL AGENT, AND, UPON SUCH NOTIFICATION
AND AT THE EXPENSE OF SUCH GRANTOR, TO ENFORCE COLLECTION OF ANY SUCH AMOUNTS
AND TO ADJUST, SETTLE OR COMPROMISE THE AMOUNT OR PAYMENT THEREOF, IN THE SAME
MANNER AND TO THE SAME EXTENT AS SUCH GRANTOR MIGHT HAVE DONE;

 

(V)           ALL AMOUNTS AND PROCEEDS (INCLUDING CHECKS AND OTHER INSTRUMENTS)
RECEIVED BY GRANTOR IN RESPECT OF AMOUNTS DUE TO SUCH GRANTOR IN RESPECT OF THE
COLLATERAL OR ANY PORTION THEREOF SHALL BE RECEIVED IN TRUST FOR THE BENEFIT OF
THE COLLATERAL AGENT HEREUNDER, SHALL BE SEGREGATED FROM OTHER FUNDS OF SUCH
GRANTOR AND SHALL BE FORTHWITH PAID OVER OR DELIVERED TO THE COLLATERAL AGENT IN
THE SAME FORM AS SO RECEIVED (WITH ANY NECESSARY ENDORSEMENT) TO BE HELD AS CASH
COLLATERAL AND APPLIED AS PROVIDED BY SECTION 9.7 HEREOF; PROVIDED, HOWEVER,
THAT UNTIL THE DISCHARGE OF FIRST LIEN OBLIGATIONS HAS OCCURRED, THE
REQUIREMENTS FOR DELIVERY UNDER THIS PARAGRAPH SHALL BE DEEMED TO HAVE BEEN
SATISFIED BY DELIVERY OF SUCH COLLATERAL TO THE FIRST LIEN COLLATERAL AGENT; AND

 

(VI)          GRANTOR SHALL NOT ADJUST, SETTLE OR COMPROMISE THE AMOUNT OR
PAYMENT OF ANY SUCH AMOUNT OR RELEASE WHOLLY OR PARTLY ANY OBLIGOR WITH RESPECT
THERETO OR ALLOW ANY CREDIT OR DISCOUNT THEREON.

 

30

--------------------------------------------------------------------------------


 


(B)           IF (I) AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND, BY REASON OF
CURE, WAIVER, MODIFICATION, AMENDMENT OR OTHERWISE, NO LONGER BE CONTINUING,
(II) NO OTHER EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, (III) AN
ASSIGNMENT OR OTHER TRANSFER TO THE COLLATERAL AGENT OF ANY RIGHTS, TITLE AND
INTERESTS IN AND TO THE INTELLECTUAL PROPERTY SHALL HAVE BEEN PREVIOUSLY MADE
AND SHALL HAVE BECOME ABSOLUTE AND EFFECTIVE, AND (IV) THE SECURED OBLIGATIONS
SHALL NOT HAVE BECOME IMMEDIATELY DUE AND PAYABLE, UPON THE WRITTEN REQUEST OF
ANY GRANTOR, THE COLLATERAL AGENT SHALL PROMPTLY EXECUTE AND DELIVER TO SUCH
GRANTOR, AT SUCH GRANTOR’S SOLE COST AND EXPENSE, SUCH ASSIGNMENTS OR OTHER
TRANSFER AS MAY BE NECESSARY TO REASSIGN TO SUCH GRANTOR ANY SUCH RIGHTS, TITLE
AND INTERESTS AS MAY HAVE BEEN ASSIGNED TO THE COLLATERAL AGENT AS AFORESAID,
SUBJECT TO ANY DISPOSITION THEREOF THAT MAY HAVE BEEN MADE BY THE COLLATERAL
AGENT; PROVIDED, AFTER GIVING EFFECT TO SUCH REASSIGNMENT, THE COLLATERAL
AGENT’S SECURITY INTEREST GRANTED PURSUANT HERETO, AS WELL AS ALL OTHER RIGHTS
AND REMEDIES OF THE COLLATERAL AGENT GRANTED HEREUNDER, SHALL CONTINUE TO BE IN
FULL FORCE AND EFFECT; AND PROVIDED FURTHER, THE RIGHTS, TITLE AND INTERESTS SO
REASSIGNED SHALL BE FREE AND CLEAR OF ANY OTHER LIENS GRANTED BY OR ON BEHALF OF
THE COLLATERAL AGENT AND THE SECURED PARTIES.


 

9.7          Cash Proceeds; Deposit Accounts.   (a)  If any Event of Default
shall have occurred and be continuing, in addition to the rights of the
Collateral Agent specified in Section 6.5 with respect to payments of
Receivables, upon the Collateral Agent giving notice to the applicable Grantor
(other than in the case of an Event of Default under Sections 8.1(f) and
8.1(g) of the Credit Agreement), all proceeds of any Collateral received by any
Grantor consisting of cash, checks and other near-cash items (collectively,
“Cash Proceeds”) shall be held by such Grantor in trust for the Collateral
Agent, segregated from other funds of such Grantor, and shall, forthwith upon
receipt by such Grantor, be turned over to the Collateral Agent in the exact
form received by such Grantor (duly indorsed by such Grantor to the Collateral
Agent, if required) and held by the Collateral Agent in the Collateral Account
to the extent required to pay Secured Obligations due and payable; provided,
however, that until the Discharge of First Lien Obligations has occurred, the
requirements for delivery under this paragraph shall be deemed to have been
satisfied by delivery of such Collateral to the First Lien Collateral Agent. 
Any Cash Proceeds received by the Collateral Agent (whether from a Grantor or
otherwise) shall be applied by the Collateral Agent against the Secured
Obligations then due and owing.

 

(b)  If any Event of Default shall have occurred and be continuing, the
Collateral Agent may, upon giving notices to the applicable Grantor (other than
in the case of an Event of Default under Sections 8.1(f) and 8.1(g) of the
Credit Agreement), apply the balance from any Deposit Account or instruct the
bank at which any Deposit Account is maintained to pay the balance of any
Deposit Account to or for the benefit of the Collateral Agent to be applied by
the Collateral Agent against the Secured Obligations then due and owing.

 


SECTION 10.       COLLATERAL AGENT.


 

The Collateral Agent has been appointed to act as Collateral Agent hereunder by
Lenders and, by their acceptance of the benefits hereof, the other Secured
Parties. The Collateral Agent shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with this Agreement and the Credit Agreement.  In furtherance of the
foregoing provisions of this Section, each Secured Party, by its acceptance of
the benefits hereof, agrees that it shall have no right individually to realize
upon any of the Collateral hereunder, it being understood and agreed by such
Secured Party that all rights and remedies hereunder may be exercised solely by
the

 

31

--------------------------------------------------------------------------------


 

Collateral Agent for the benefit of Secured Parties in accordance with the terms
of this Section.   The provisions of the Credit Agreement relating to the
Collateral Agent including, without limitation, the provisions relating to
resignation of the Collateral Agent and the powers and duties and immunities of
the Collateral Agent are incorporated herein by this reference and shall survive
any termination of the Credit Agreement.

 


SECTION 11.       CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.


 

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the payment in full of all Secured
Obligations (other than contingent obligations), be binding upon each Grantor,
its successors and assigns, and inure, together with the rights and remedies of
the Collateral Agent hereunder, to the benefit of the Collateral Agent and its
successors and permitted assigns.  Without limiting the generality of the
foregoing, but subject to the terms of the Credit Agreement, any Lender may
assign or otherwise transfer any Loans held by it to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to Lenders herein or otherwise.  Upon the payment in full of all
Secured Obligations (other than contingent obligations), the security interest
granted hereby shall automatically terminate hereunder and of record and,
subject to the Intercreditor Agreement, all rights to the Collateral shall
revert to Grantors.  Upon any such termination the Collateral Agent shall, at
Grantors’ expense, execute and deliver to Grantors or otherwise authorize the
filing of such documents as Grantors shall reasonably request, including
financing statement amendments to evidence such termination.  Upon any
disposition of property permitted by the Credit Agreement, the Liens granted
herein shall be deemed to be automatically released and such property shall
automatically revert to the applicable Grantor with no further action on the
part of any Person.  The Collateral Agent shall, at Grantor’s expense, execute
and deliver or otherwise authorize the filing of such documents as Grantors
shall reasonably request, in form and substance reasonably satisfactory to the
Collateral Agent, including financing statement amendments to evidence such
release.

 


SECTION 12.       STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.


 

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers.  Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral.  The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own
property.  Neither the Collateral Agent nor any of its directors, officers,
employees or agents shall be liable for failure to demand, collect or realize
upon all or any part of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or otherwise.  If any Grantor fails to perform any
agreement contained herein, the Collateral Agent may itself perform, or cause
performance of, such agreement, and the expenses of the Collateral Agent
incurred in connection therewith shall be payable by each Grantor under
Section 10.2 of the Credit Agreement.

 

32

--------------------------------------------------------------------------------


 


SECTION 13.       MISCELLANEOUS.


 

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.1 of the Credit Agreement.  No failure or delay on
the part of the Collateral Agent in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege.  All rights and remedies existing under this Agreement and
the other Credit Documents are cumulative to, and not exclusive of, any rights
or remedies otherwise available.  In case any provision in or obligation under
this Agreement shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.  All covenants hereunder shall
be given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.  This Agreement shall be binding upon and
inure to the benefit of the Collateral Agent and Grantors and their respective
successors and assigns.  No Grantor shall, without the prior written consent of
(I) until the Discharge of the First Lien Obligations has occurred, the First
Lien Collateral Agent, and (II) thereafter, the Collateral Agent given in
accordance with the Credit Agreement, assign any right, duty or obligation
hereunder.  This Agreement and the other Credit Documents embody the entire
agreement and understanding between Grantors and the Collateral Agent and
supersede all prior agreements and understandings between such parties relating
to the subject matter hereof and thereof.  Accordingly, the Credit Documents may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties.  There are no unwritten oral agreements between the
parties.  This Agreement may be executed in one or more counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.  Delivery of an executed signature page to this Agreement by facsimile
or electronic transmission (in .pdf format) shall be as effective as delivery of
a manually signed counterpart of this Agreement.

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST).

 

THE PROVISIONS OF THE CREDIT AGREEMENT UNDER THE HEADINGS “CONSENT TO
JURISDICTION” AND “WAIVER OF JURY TRIAL” ARE INCORPORATED HEREIN BY THIS
REFERENCE AND SUCH INCORPORATION SHALL SURVIVE ANY TERMINATION OF THE CREDIT
AGREEMENT.

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

 

 

ALDABRA HOLDING SUB LLC,

 

as Grantor

 

 

 

 

 

By:

/s/ Samuel K. Cotterell

 

Name: Samuel K. Cotterell

 

Title: Vice President

 

 

 

 

 

ALDABRA SUB LLC,

 

as Grantor

 

 

 

 

 

By:

/s/ Samuel K. Cotterell

 

Name: Samuel K. Cotterell

 

Title: Vice President

 

 

 

 

 

BOISE PAPER HOLDINGS, L.L.C.,

 

as Grantor

 

 

 

 

 

By:

/s/ Samuel K. Cotterell

 

Name: Samuel K. Cotterell

 

Title: Vice President

 

34

--------------------------------------------------------------------------------


 

 

BOISE WHITE PAPER, L.L.C.

 

BOISE PACKAGING & NEWSPRINT,

 

 

L.L.C.

 

BOISE CASCADE TRANSPORTATION

 

 

HOLDINGS CORP.

 

BOISE WHITE PAPER SALES CORP.

 

BOISE WHITE PAPER HOLDINGS CORP.

 

INTERNATIONAL FALLS POWER

 

 

COMPANY

 

MINNESOTA, DAKOTA & WESTERN

 

 

RAILWAY COMPANY

 

BEMIS CORPORATION

 

BC CHINA CORPORATION

 

B C T, INC.,

 

as Grantors

 

 

 

By:

/s/ Samuel K. Cotterell

 

Name: Samuel K. Cotterell

 

Title: Vice President

 

35

--------------------------------------------------------------------------------


 

 

LEHMAN COMMERCIAL PAPER INC.,

 

as Collateral Agent

 

 

 

 

 

By:

 /s/ Laurie B. Perper

 

 

Name: Laurie B. Perper

 

 

Title: Managing Director

 

36

--------------------------------------------------------------------------------


 

SCHEDULE 5.1
TO PLEDGE AND SECURITY AGREEMENT

 

GENERAL INFORMATION

 

(A)          Full Legal Name, Type of Organization, Jurisdiction of
Organization, Chief Executive Office/Sole Place of Business and Organizational
Identification Number of each Grantor:

 

Full Legal
Name

 

Type of
Organization

 

Jurisdiction of
Organization

 

Chief Executive
Office/Sole Place of
Business

 

Organization I.D.#

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)           Other Names (including any Trade Name or Fictitious Business Name)
under which each Grantor currently conducts business:

 

Full Legal Name

 

Trade Name or Fictitious Business Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(C)           Changes in Name, Jurisdiction of Organization, Chief Executive
Office or Sole Place of Business and Corporate Structure within the past year:

 

Grantor

 

Date of Change

 

Description of Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(D)          Agreements pursuant to which any Grantor is bound as debtor within
the last year:

 

Grantor

 

Description of Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.1-1

--------------------------------------------------------------------------------


 

SCHEDULE 5.2
TO PLEDGE AND SECURITY AGREEMENT

 

COLLATERAL IDENTIFICATION

 

I.              INVESTMENT RELATED PROPERTY

 

(A)          Pledged Stock:

 

Grantor

 

Stock
Issuer

 

Class of
Stock

 

Certificated
(Y/N)

 

Stock
Certificate
No.

 

Par Value

 

No. of
Pledged
Stock

 

Percentage
of
Outstanding
Stock of the
Stock Issuer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged LLC Interests:

 

Grantor

 

Limited
Liability
Company

 

Certificated
(Y/N)

 

Certificate No.
(if any)

 

No. of Pledged
Units

 

Percentage of
Outstanding
LLC Interests of
the Limited
Liability
Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Partnership Interests:

 

Grantor

 

Partnership

 

Type of
Partnership
Interests (e.g.,
general or
limited)

 

Certificated
(Y/N)

 

Certificate No.
(if any)

 

Percentage of 
Outstanding
Partnership
Interests of the 
Partnership

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Trust Interests:

 

Grantor

 

Trust

 

Class of Trust
Interests

 

Certificated
(Y/N)

 

Certificate No.
(if any)

 

Percentage of
Outstanding
Trust Interests 
of the Trust

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Debt:

 

Grantor

 

Issuer

 

Original
Principal
Amount

 

Outstanding
Principal
Balance

 

Issue Date

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.2-1

--------------------------------------------------------------------------------


 

Securities Accounts:

 

Grantor

 

Share of Securities
Intermediary

 

Account Number

 

Account Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deposit Accounts:

 

Grantor

 

Name of Depositary Bank

 

Account Number

 

Account Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commodities Accounts:

 

Grantor

 

Name of Commodities
Intermediary

 

Account Number

 

Account Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II.  INTELLECTUAL PROPERTY

 

(A)          Copyrights

 

Grantor

 

Description of Copyright

 

Registration Number (if
any)

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)           Copyright Licenses

 

Grantor

 

Description of Copyright
License

 

Registration Number (if
any) of underlying
Copyright

 

Name of Licensor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(C)           Patents

 

Grantor

 

Description of Patent

 

Registration Number

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.2-2

--------------------------------------------------------------------------------


 

(D)          Patent Licenses

 

Grantor

 

Description of Patent
License

 

Registration Number of
underlying Patent

 

Name of Licensor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(E)           Trademarks

 

Grantor

 

Description of Trademark

 

Registration Number

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(F)           Trademark Licenses

 

Grantor

 

Description of Trademark
License

 

Registration Number of
underlying Trademark

 

Name of Licensor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(G)           Trade Secret Licenses

 

III. COMMERCIAL TORT CLAIMS

 

Grantor

 

Commercial Tort Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IV. LETTER OF CREDIT RIGHTS

 

Grantor

 

Description of Letters of Credit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

V.  WAREHOUSEMAN, BAILEES AND OTHER THIRD PARTIES IN POSSESSION OF COLLATERAL

 

Grantor

 

Description of Property

 

Name and Address of Third Party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.2-3

--------------------------------------------------------------------------------


 

VI.  TIMBER

 

Grantor

 

Location

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.2-4

--------------------------------------------------------------------------------


 

SCHEDULE 5.4 TO

PLEDGE AND SECURITY AGREEMENT

 

FINANCING STATEMENTS:

 

Grantor

 

Filing Jurisdiction(s)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.4-1

--------------------------------------------------------------------------------


 

SCHEDULE 5.5
TO PLEDGE AND SECURITY AGREEMENT

 

Grantor

 

Location of Equipment and Inventory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.5-1

--------------------------------------------------------------------------------


 

EXHIBIT A
TO PLEDGE AND SECURITY AGREEMENT

 

PLEDGE SUPPLEMENT

 

This PLEDGE SUPPLEMENT, dated [mm/dd/yy], is delivered by [NAME OF GRANTOR] a
[NAME OF STATE OF INCORPORATION] [Corporation] (the “Grantor”) pursuant to the
Pledge and Security Agreement (Second Lien), dated as of February 22, 2008 (as
it may be from time to time amended, restated, modified or supplemented, the
“Security Agreement”), among Aldabra Holding Sub LLC, a Delaware limited
liability company, Aldabra Sub LLC, a Delaware limited liability company, to be
merged with and into Boise Paper Holdings, L.L.C., a Delaware limited liability
company, the other Grantors named therein, and Lehman Commercial Paper Inc., as
the Collateral Agent.  Capitalized terms used herein not otherwise defined
herein shall have the meanings ascribed thereto in the Security Agreement.

 

Grantor hereby confirms the grant to the Collateral Agent set forth in the
Security Agreement of, and does hereby grant to the Collateral Agent, a security
interest in all of Grantor’s right, title and interest in and to all Collateral
to secure the Secured Obligations, in each case whether now or hereafter
existing or in which Grantor now has or hereafter acquires an interest and
wherever the same may be located.  Grantor represents and warrants that the
attached Supplements to Schedules accurately and completely in all material
respects set forth the additional information required to be provided pursuant
to the Security Agreement and hereby agrees that such Supplements to Schedules
shall constitute part of the Schedules to the Security Agreement.

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST).

 

IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [mm/dd/yy].

 

 

[NAME OF GRANTOR]

 

 

 

By:

 

 

Name:

 

Title:

 

B-1

--------------------------------------------------------------------------------


 

SUPPLEMENT TO SCHEDULE 5.1
TO PLEDGE AND SECURITY AGREEMENT

 

Additional Information:

 

GENERAL INFORMATION

 

(A)          Full Legal Name, Type of Organization, Jurisdiction of
Organization, Chief Executive Office/Sole Place of Business and Organizational
Identification Number of each Grantor:

 

Full Legal
Name

 

Type of
Organization

 

Jurisdiction of 
Organization

 

Chief Executive
Office/Sole Place of
Business

 

Organization I.D.#

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)          Other Names (including any Trade Name or Fictitious Business Name)
under which each Grantor currently conducts business:

 

Full Legal Name

 

Trade Name or Fictitious Business Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(C)          Changes in Name, Jurisdiction of Organization, Chief Executive
Office or Sole Place of Business and Corporate Structure within the past year:

 

Grantor

 

Date of Change

 

Description of Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(D)          Agreements pursuant to which any Grantor is bound as debtor within
the past year:

 

Grantor

 

Description of Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-2

--------------------------------------------------------------------------------


 

SUPPLEMENT TO SCHEDULE 5.2
TO PLEDGE AND SECURITY AGREEMENT

 

COLLATERAL IDENTIFICATION

 

I.   INVESTMENT RELATED PROPERTY

 

(A)          Pledged Stock:

 

Grantor

 

Stock
Issuer

 

Class of
Stock

 

Certificated
(Y/N)

 

Stock
Certificate
No.

 

Par
Value

 

No. of
Pledged
Stock

 

Percentage
of
Outstanding
Stock of the
Stock Issuer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged LLC Interests:

 

Grantor

 

Limited
Liability
Company

 

Certificated
(Y/N)

 

Certificate No.
(if any)

 

No. of Pledged 
Units

 

Percentage of 
Outstanding
LLC Interests of
the Limited
Liability
Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Partnership Interests:

 

Grantor

 

Partnership

 

Type of
Partnership
Interests (e.g.,
general or
limited)

 

Certificated
(Y/N)

 

Certificate No.
(if any)

 

Percentage of 
Outstanding
Partnership
Interests of the 
Partnership

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Trust Interests:

 

Grantor

 

Trust

 

Class of Trust
Interests

 

Certificated
(Y/N)

 

Certificate No. 
(if any)

 

Percentage of 
Outstanding
Trust Interests 
of the Trust

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Debt:

 

Grantor

 

Issuer

 

Original
Principal
Amount

 

Outstanding
Principal
Balance

 

Issue Date

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-3

--------------------------------------------------------------------------------


 

Securities Account:

 

Grantor

 

Share of Securities
Intermediary

 

Account Number

 

Account Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deposit Accounts:

 

Grantor

 

Name of Depositary Bank

 

Account Number

 

Account Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commodities Accounts:

 

Grantor

 

Name of Commodities
Intermediary

 

Account Number

 

Account Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II.  INTELLECTUAL PROPERTY

 

(A)          Copyrights

 

Grantor

 

Description of Copyright

 

Registration Number (if
any)

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)           Copyright Licenses

 

Grantor

 

Description of Copyright
License

 

Registration Number (if
any) of underlying
Copyright

 

Name of Licensor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(C)           Patents

 

Grantor

 

Description of Patent

 

Registration Number

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-4

--------------------------------------------------------------------------------


 

(D)          Patent Licenses

 

Grantor

 

Description of Patent
License

 

Registration Number of
underlying Patent

 

Name of Licensor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(E)           Trademarks

 

Grantor

 

Description of Trademark

 

Registration Number

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(F)           Trademark Licenses

 

Grantor

 

Description of Trademark
License

 

Registration Number of
underlying Trademark

 

Name of Licensor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(G)           Trade Secret Licenses

 

III. COMMERCIAL TORT CLAIMS

 

Grantor

 

Commercial Tort Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IV. LETTER OF CREDIT RIGHTS

 

Grantor

 

Description of Letters of Credit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-5

--------------------------------------------------------------------------------


 

V.  WAREHOUSEMAN, BAILEES AND OTHER THIRD PARTIES IN POSSESSION OF COLLATERAL

 

Grantor

 

Description of Property

 

Name and Address of Third Party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VI.  TIMBER

 

Grantor

 

Location

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-6

--------------------------------------------------------------------------------


 

SUPPLEMENT TO SCHEDULE 5.4 TO

PLEDGE AND SECURITY AGREEMENT

 

Financing Statements:

 

Grantor

 

Filing Jurisdiction(s)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-7

--------------------------------------------------------------------------------


 

SUPPLEMENT TO SCHEDULE 5.5
TO PLEDGE AND SECURITY AGREEMENT

 

Name of Grantor

 

Location of Equipment and Inventory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-8

--------------------------------------------------------------------------------


 

EXHIBIT B
TO PLEDGE AND SECURITY AGREEMENT

 

UNCERTIFICATED SECURITIES CONTROL AGREEMENT

 

This Uncertificated Securities Control Agreement dated as of
[                             ], 20[        ] (the “Agreement”) among
[                                        ] (the “Pledgor”), Goldman Sachs Credit
Partners L.P., as collateral agent for the Secured Parties under the First Lien
Security Agreement (as defined herein) (the “First Lien Collateral Agent”),
Lehman Commercial Paper Inc., as collateral agent for the Secured Parties
referred to in the Second Lien Security Agreement (as defined herein) (the
“Second Lien Collateral Agent” and, together with the First Lien Collateral
Agent, the “Collateral Agents”) and [                      ], a
[               ] [corporation] (the “Issuer”) is delivered pursuant to
(i) Section 4.2 of the Pledge and Security Agreement (First Lien) (as amended,
supplemented or otherwise modified from time to time, the “First Lien Security
Agreement”) dated as of February 22, 2008 among Aldabra Holding Sub LLC, a
Delaware limited liability company, Aldabra Sub LLC, a Delaware limited
liability company, to be merged with and into Boise Paper Holdings, L.L.C., a
Delaware limited liability company, the other Grantors party thereto and the
First Lien Collateral Agent, and (ii) Section 4.2 of the Pledge and Security
Agreement (Second Lien) (as amended, supplemented or otherwise modified from
time to time, the “Second Lien Security Agreement”) dated as of February 22,
2008 among Aldabra Holding Sub LLC, Aldabra Sub LLC, Boise Paper Holdings,
L.L.C., the other Grantors party thereto and the Second Lien Collateral Agent. 
Capitalized terms used but not defined herein shall have the meaning assigned in
the First Lien Security Agreement.  All references herein to the “UCC” shall
mean the Uniform Commercial Code as in effect in the State of New York.

 

Section 1.  Registered Ownership of Shares.  The Issuer hereby confirms and
agrees that as of the date hereof the Pledgor is the registered owner of
[                          ] shares of the Issuer’s [common] stock (the “Pledged
Shares”) and the Issuer shall not change the registered owner of the Pledged
Shares without the prior written consent of the First Lien Collateral Agent (or,
if the First Lien Collateral Agent has delivered a Notice of Termination (as
defined below), the Second Lien Collateral Agent).

 

Section 2.  Instructions.  If at any time the Issuer shall receive instructions
originated by the First Lien Collateral Agent or the Second Lien Collateral
Agent (with, until the First Lien Collateral Agent shall have delivered to the
Issuer a Notice of Termination, the consent of the First Lien Collateral Agent)
relating to the Pledged Shares, the Issuer shall comply with such instructions
without further consent by the Pledgor or any other person.  The Collateral
Agents hereby agree that it shall not give any instructions relating to the
Pledged Shares unless an Event of Default has occurred and is continuing.

 

Section 3.  Additional Representations and Warranties of the Issuer.  The Issuer
hereby represents and warrants to the Collateral Agents:

 

(a)  It has not entered into, and until the termination of this Agreement will
not enter into, any agreement with any other person relating the Pledged Shares
pursuant to which it has agreed to comply with instructions issued by such other
person; and

 

B-9

--------------------------------------------------------------------------------


 

(b)  It has not entered into, and until the termination of this Agreement will
not enter into, any agreement with the Pledgor or the Collateral Agents
purporting to limit or condition the obligation of the Issuer to comply with
Instructions as set forth in Section 2 hereof.

 

(c)  Except for the claims and interest of the Collateral Agents and of the
Pledgor in the Pledged Shares, the Issuer does not know of any claim to, or
interest in, the Pledged Shares.  If any person asserts any lien, encumbrance or
adverse claim (including any writ, garnishment, judgment, warrant of attachment,
execution or similar process) against the Pledged Shares, the Issuer will
promptly upon obtaining notice thereof notify the Collateral Agents and the
Pledgor thereof.

 

(d)  This Agreement is the valid and legally binding obligation of the Issuer.

 

Section 4.  Choice of Law.  This Agreement shall be governed by the laws of the
State of New York.

 

Section 5.   Conflict with Other Agreements.  In the event of any conflict
between this Agreement (or any portion thereof) and any other agreement (except
for the Credit Agreement and other Credit Documents) now existing or hereafter
entered into, the terms of this Agreement shall prevail.  No amendment or
modification of this Agreement or waiver of any right hereunder shall be binding
on any party hereto unless it is in writing and is signed by all of the parties
hereto.

 

Section 6.  Voting Rights.  Until such time as the Collateral Agents shall
otherwise instruct the Issuer in writing, the Pledgor shall have the right to
vote the Pledged Shares.  The Collateral Agent hereby agrees not to give any
such instruction unless an Event of Default has occurred and is continuing.

 

Section 7.  Successors; Assignment.  The terms of this Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors or heirs and personal representatives who obtain
such rights solely by operation of law.  The Collateral Agents may assign their
rights hereunder only (i) with the express written consent of the Issuer and
(ii) by sending written notice of such assignment to the Pledgor.

 

Section 8.  Indemnification of Issuer.  The Pledgor and the Collateral Agents
hereby agree that (a) the Issuer is released from any and all liabilities to the
Pledgor and the Collateral Agents arising from the terms of this Agreement and
the compliance of the Issuer with the terms hereof, except to the extent that
such liabilities arise from the Issuer’s negligence, willful misconduct, bad
faith or material breach of this Agreement and (b) the Pledgor, its successors
and assigns shall at all times indemnify and save harmless the Issuer from and
against any and all claims, actions and suits of others arising out of the terms
of this Agreement or the compliance of the Issuer with the terms hereof, except
to the extent that such arises from the Issuer’s negligence, willful misconduct,
bad faith or material breach of this Agreement, and from and against any and all
liabilities, actual losses, damages, reasonable, out-of-pocket costs and
expenses, charges, reasonable counsel fees and other expenses of every nature
and character arising by reason of the same, until the termination of this
Agreement.

 

Section 9.  Notices.  Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or

 

B-10

--------------------------------------------------------------------------------


 

registered United States mail, return receipt requested, postage prepaid,
addressed to the party at the address set forth below.

 

Pledgor:

[Name and Address of Pledgor]

 

Attention: [                                ]

 

Telecopier: [                                ]

 

 

First Lien

 

Collateral Agent:

Goldman Sachs Credit Partners, L.P.

 

c/o Goldman, Sachs & Co.

 

30 Hudson Street, 36th Floor

 

Jersey City, NJ 07302

 

Attention: SBD Operations

 

Attention:  Andrew Caditz

 

Telecopier:  (212) 428-1243

 

Email: gsd.link@gs.com

 

 

 

with a copy to:

 

 

 

Goldman Sachs Credit Partners L.P.

 

1 New York Plaza

 

New York, New York 10004

 

Attention:  Rob Schatzman

 

Telecopier:  (212) 902-3000

 

 

Second Lien

 

Collateral Agent:

Lehman Commercial Paper Inc.

 

745 Seventh Avenue

 

New York, NY 10019

 

Attention: Maritza Ospina

 

Telecopier:  (646) 758-4648

 

 

Issuer:

[Insert Name and Address of Issuer]

 

Attention: [                                ]

 

Telecopier: [                                ]

 

Any party may change its address for notices in the manner set forth above.

 

Section 10.  Termination.  The obligations of the Issuer to the First Lien
Collateral Agent pursuant to this Agreement shall continue in effect until the
security interest of the First Lien Collateral Agent in the Pledged Shares has
been terminated pursuant to the terms of the First Lien Security Agreement.  
The First Lien Collateral Agent shall notify the Issuer of such termination in
writing.  The obligations of the Issuer to the Second Lien Collateral Agent
pursuant to this Agreement shall continue in effect until the security interest
of the Second Lien Collateral Agent in the Pledged Shares has been terminated
pursuant to the terms of the Second Lien Security Agreement.  The Second Lien
Collateral Agent shall notify the Issuer of such termination in writing.  Each
Collateral Agent agrees to provide Notice of Termination (“Notice of
Termination”) in substantially the form of Exhibit A hereto to the Issuer upon
the request of the Pledgor on or after the termination of the applicable
Collateral Agent’s security interest in the Pledged Shares pursuant to the terms
of the applicable Security Agreement.  The termination of this Agreement shall
not terminate the Pledged Shares or alter the obligations of the Issuer to the
Pledgor pursuant to any other agreement with respect to the Pledged Shares.

 

B-11

--------------------------------------------------------------------------------


 

Section 11.  Intercreditor Agreement.  The terms and conditions of this
Agreement and the lien and security interest granted to the Collateral Agents
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agents hereunder are subject to the terms and conditions of the
Intercreditor Agreement in all respects.  In the event of any conflict between
the terms and conditions of this Agreement and the terms and conditions of the
Intercreditor Agreement, such conflict shall be resolved in accordance with
Section 8.1 of the Intercreditor Agreement.

 

Section 12.  Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.  Delivery of an executed signature page to this Agreement by
facsimile, Adobe .pdf file or other electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.

 

 

[NAME OF PLEDGOR],

 

as Pledgor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

GOLDMAN SACHS CREDIT PARTNERS
L.P.,

 

as First Lien Collateral Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

LEHMAN COMMERCIAL PAPER INC.,

 

as Second Lien Collateral Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[NAME OF ISSUER],

 

as Issuer

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

B-12

--------------------------------------------------------------------------------


 

Exhibit A

 

[Letterhead of First Lien Collateral Agent/ Second Lien Collateral Agent]

 

[Date]

 

[Name and Address of Issuer]
Attention: [                                  ]

 

Re:  Termination of Uncertificated Securities Control Agreement

 

You are hereby notified that the Uncertificated Securities Control Agreement
between you, [Name of Pledgor] (the “Pledgor”), [First Lien Collateral Agent/
Second Lien Collateral Agent] and the undersigned (a copy of which is attached)
is terminated and you have no further obligations to the undersigned pursuant to
such Agreement.  Notwithstanding any previous instructions to you, you are
hereby instructed to accept all future directions with respect to Pledged Shares
(as defined in the Agreement) from the Pledgor.  [IF THE AGREEMENT IS TO REMAIN
IN EFFECT WITH RESPECT TO THE FIRST LIEN COLLATERAL AGENT/ SECOND LIEN
COLLATERAL AGENT, ADD: Note however, that the Agreement remains in effect with
respect to the First Lien Collateral Agent/ Second Lien Collateral Agent.] [IF
THE AGREEMENT IS BEING TERMINATED AS TO ALL PARTIES, ADD: Notwithstanding any
previous instructions to you, you are hereby instructed to accept all future
directions with respect to the Pledged Shares from the Pledgor.]   This notice
terminates any obligations you may have to the undersigned with respect to the
Pledged Shares, however nothing contained in this notice shall alter any
obligations which you may otherwise owe to the Pledgor pursuant to any other
agreement.

 

You are instructed to deliver a copy of this notice by facsimile transmission to
the Pledgor.

 

 

Very truly yours,

 

[Goldman Sachs Credit Partners L.P., as First
Lien Collateral Agent] [Lehman Commercial
Paper, Inc., as Second Lien Collateral Agent]

 

 

 

By:

 

 

Name:

 

Title:

 

B-13

--------------------------------------------------------------------------------


 

EXHIBIT C
TO PLEDGE AND SECURITY AGREEMENT

 

SECURITIES ACCOUNT CONTROL AGREEMENT

 

This Securities Account Control Agreement dated as of [                      ],
20[     ] (this “Agreement”) among
[                                            ] (the “Debtor”), Goldman Sachs
Credit Partners L.P., as collateral agent for the Secured Parties referred to in
the First Lien Security Agreement (as defined herein) (the “First Lien
Collateral Agent”), Lehman Commercial Paper Inc., as collateral agent for the
Secured Parties referred to in the Second Lien Security Agreement (as defined
herein) (the “Second Lien Collateral Agent” and, together with the First Lien
Collateral Agent, the “Collateral Agents”) and
[                                 ], in its capacity as a “securities
intermediary” as defined in Section 8-102 of the UCC (in such capacity, the
“Securities Intermediary”) is delivered pursuant to (i) Section 4.2 of the
Pledge and Security Agreement (First Lien) (as amended, supplemented or
otherwise modified from time to time, the “First Lien Security Agreement”),
dated as of February 22, 2008 among Aldabra Holding Sub LLC, a Delaware limited
liability company, Aldabra Sub LLC, a Delaware limited liability company, to be
merged with and into Boise Paper Holdings, L.L.C., a Delaware limited liability
company, the other Grantors party thereto and the First Lien Collateral Agent,
and (ii) Section 4.2 of the Pledge and Security Agreement (Second Lien) (as
amended, supplemented or otherwise modified from time to time, the “Second Lien
Security Agreement” and, together with the First Lien Security Agreement, the
“Security Agreements”), dated as of February 22, 2008 among Aldabra Holding Sub
LLC, Aldabra Sub LLC, Boise Paper Holdings, L.L.C., the other Grantors party
thereto and the Second Lien Collateral Agent.  Capitalized terms used but not
defined herein shall have the meaning assigned thereto in the First Lien
Security Agreement.   All references herein to the “UCC” shall mean the Uniform
Commercial Code as in effect in the State of New York.

 

Section 1.  Establishment of Securities Account.  The Securities Intermediary
hereby confirms and agrees that:

 

(a)           The Securities Intermediary has established account number
[IDENTIFY ACCOUNT NUMBER] in the name “[IDENTIFY EXACT TITLE OF ACCOUNT]” (such
account and any successor account, the “Securities Account”) and the Securities
Intermediary shall not change the name or account number of the Securities
Account without the prior written consent of the First Lien Collateral Agent
(or, if the First Lien Collateral Agent has delivered a Notice of Termination
(as defined below), the Second Lien Collateral Agent);

 

(b)           All securities or other property underlying any financial assets
credited to the Securities Account shall be registered in the name of the
Securities Intermediary, indorsed to the Securities Intermediary or in blank or
credited to another securities account maintained in the name of the Securities
Intermediary and in no case will any financial asset credited to the Securities
Account be registered in the name of the Debtor, payable to the order of the
Debtor or specially indorsed to the Debtor except to the extent the foregoing
have been specially indorsed to the Securities Intermediary or in blank;

 

(c)           All property delivered to the Securities Intermediary pursuant to
the Security Agreement will be promptly credited to the Securities Account; and

 

C-1

--------------------------------------------------------------------------------


 

(d)           The Securities Account is a “securities account” within the
meaning of Section 8-501 of the UCC and the Securities Intermediary is a
“securities intermediary” within the meaning of Section 8-102 of the UCC.

 

Section 2.  “Financial Assets” Election.  The Securities Intermediary hereby
agrees that each item of property (including, without limitation, any investment
property, financial asset, security, instrument, general intangible or cash)
credited to the Securities Account shall be treated as a “financial asset”
within the meaning of Section 8-102(a)(9) of the UCC.

 

Section 3.  Control of the Securities Account.  If at any time the Securities
Intermediary shall receive any order or direction from the First Lien Collateral
Agent or the Second Lien Collateral Agent (with, until the First Lien Collateral
Agent shall have delivered to the Securities Intermediary a Notice of
Termination, the consent of the First Lien Collateral Agent) directing transfer
or redemption of any financial asset relating to the Securities Account and all
securities entitlements therein, the Securities Intermediary shall comply with
such entitlement order or direction without further consent by the Debtor or any
other person.  If the Debtor is otherwise entitled to issue entitlement orders
and such orders conflict with any entitlement order or direction issued by
either Collateral Agent, the Securities Intermediary shall follow the orders
issued by the applicable Collateral Agent.  In the event the Securities
Intermediary receives conflicting orders or directions from the First Lien
Collateral Agent and the Second Lien Collateral Agent, the Second Lien
Collateral Agent hereby expressly instructs the Securities Intermediary to
follow the orders and directions originated by the First Lien Collateral Agent.

 

Section 4.  Subordination of Lien; Waiver of Set-Off.  In the event that the
Securities Intermediary has or subsequently obtains by agreement, by operation
of law or otherwise a security interest in the Securities Account or any
security entitlement credited thereto, the Securities Intermediary hereby agrees
that such security interest shall be subordinate to the security interest of the
Collateral Agents.  The financial assets and other items deposited to the
Securities Account will not be subject to deduction, set-off, banker’s lien, or
any other right in favor of any person other than the Collateral Agents (except
that the Securities Intermediary may set off (i) all amounts due to the
Securities Intermediary in respect of customary fees and expenses for the
routine maintenance and operation of the Securities Account and (ii) the face
amount of any checks which have been credited to such Securities Account but are
subsequently returned unpaid because of uncollected or insufficient funds).

 

Section 5.  Choice of Law.  This Agreement and the Securities Account shall each
be governed by the laws of the State of New York.  Regardless of any provision
in any other agreement, for purposes of the UCC, New York shall be deemed to be
the Securities Intermediary’s jurisdiction (within the meaning of Section 8-110
of the UCC) and the Securities Account (as well as the securities entitlements
related thereto) shall be governed by the laws of the State of New York.

 

Section 6.  Conflict with Other Agreements.

 

(a)           In the event of any conflict between this Agreement (or any
portion thereof) and any other agreement now existing or hereafter entered into,
the terms of this Agreement shall prevail;

 

C-2

--------------------------------------------------------------------------------


 

(b)           No amendment or modification of this Agreement or waiver of any
right hereunder shall be binding on any party hereto unless it is in writing and
is signed by all of the parties hereto;

 

(c)           The Securities Intermediary hereby confirms and agrees that:

 

(i)  There are no other control agreements entered into between the Securities
Intermediary and the Debtor with respect to the Securities Account;

 

(ii)  It has not entered into, and until the termination of this Agreement, will
not enter into, any agreement with any other person relating to the Securities
Account and/or any financial assets credited thereto pursuant to which it has
agreed to comply with entitlement orders (as defined in Section 8-102(a)(8) of
the UCC) of such other person; and

 

(iii) It has not entered into, and until the termination of this Agreement, will
not enter into, any agreement with the Debtor or the Collateral Agents
purporting to limit or condition the obligation of the Securities Intermediary
to comply with entitlement orders as set forth in Section 3 hereof.

 

Section 7.  Adverse Claims.  Except for the claims and interest of the
Collateral Agents and of the Debtor in the Securities Account, the Securities
Intermediary does not know of any claim to, or interest in, the Securities
Account or in any “financial asset” (as defined in Section 8-102(a) of the UCC)
credited thereto.  If any person asserts any lien, encumbrance or adverse claim
(including any writ, garnishment, judgment, warrant of attachment, execution or
similar process) against the Securities Account or in any financial asset
carried therein, the Securities Intermediary will promptly notify the Collateral
Agents and the Debtor thereof.

 

Section 8.  Maintenance of Securities Account.  In addition to, and not in lieu
of, the obligation of the Securities Intermediary to honor entitlement orders
and directions as agreed in Section 3 hereof, the Securities Intermediary agrees
to maintain the Securities Account as follows:

 

(a)           Notice of Sole Control.  If at any time the First Lien Collateral
Agent or the Second Lien Collateral Agent (with, until the First Lien Collateral
Agent shall have delivered to the Securities Intermediary a Notice of
Termination, the consent of the First Lien Collateral Agent) delivers to the
Securities Intermediary a Notice of Sole Control in substantially the form set
forth in Exhibit A hereto, the Securities Intermediary agrees that after receipt
of such notice, it will take all instruction with respect to the Securities
Account solely from such Collateral Agent until further notice from such
Collateral Agent.

 

(b)           Voting Rights.  Until such time as the Securities Intermediary
receives a Notice of Sole Control pursuant to subsection (a) of this Section 8,
the Debtor shall direct the Securities Intermediary with respect to the voting
of any financial assets credited to the Securities Account or any other
direction or entitlement order with respect thereto.

 

(c)           Permitted Investments.  Until such time as the Securities
Intermediary receives a Notice of Sole Control signed by the First Lien
Collateral Agent or the Second Lien Collateral Agent (with, until the First Lien
Collateral Agent shall have delivered to the Securities Intermediary a Notice of
Termination, the consent of the First Lien Collateral Agent), the Debtor

 

C-3

--------------------------------------------------------------------------------


 

shall direct the Securities Intermediary with respect to the selection of
investments to be made for the Securities Account.

 

(d)           Statements and Confirmations.  The Securities Intermediary will
promptly send copies of all statements, confirmations and other correspondence
concerning the Securities Account and/or any financial assets credited thereto
simultaneously to each of the Debtor and the Collateral Agents at the address
for each set forth in Section 12 of this Agreement.

 

(e)           Tax Reporting.  All items of income, gain, expense and loss
recognized in the Securities Account shall be reported to the Internal Revenue
Service and all state and local taxing authorities under the name and taxpayer
identification number of the Debtor.

 

Section 9.  Representations, Warranties and Covenants of the Securities
Intermediary.  The Securities Intermediary hereby makes the following
representations, warranties and covenants:

 

(a)           The Securities Account has been established as set forth in
Section 1 above and such Securities Account will be maintained in the manner set
forth herein until termination of this Agreement; and

 

(b)           This Agreement is the valid and legally binding obligation of the
Securities Intermediary.

 

Section 10  Indemnification of Securities Intermediary.  The Debtor and the
Collateral Agents hereby agree that (a) the Securities Intermediary is released
from any and all liabilities to the Debtor and the Collateral Agents arising
from the terms of this Agreement and the compliance of the Securities
Intermediary with the terms hereof, except to the extent that such liabilities
arise from the Securities Intermediary’s negligence, willful misconduct, bad
faith or material breach of this Agreement and (b) the Debtor, its successors
and assigns shall at all times indemnify and save harmless the Securities
Intermediary from and against any and all claims, actions and suits of others
arising out of the terms of this Agreement or the compliance of the Securities
Intermediary with the terms hereof, except to the extent that such arises from
the Securities Intermediary’s negligence, willful misconduct, bad faith or
material breach of this Agreement, and from and against any and all liabilities,
actual losses, damages, reasonable, out-of-pocket costs and expenses, charges,
reasonable counsel fees and other expenses of every nature and character arising
by reason of the same, until the termination of this Agreement.

 

Section 11.  Successors; Assignment.  The terms of this Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors or heirs and personal representatives who obtain
such rights solely by operation of law.  The Collateral Agents may assign their
rights hereunder only (i) with the express written consent of the Securities
Intermediary and (ii) by sending written notice of such assignment to the
Debtor.

 

Section 12.  Notices.   Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or registered United
States mail, return receipt requested, postage prepaid, addressed to the party
at the address set forth below.

 

C-4

--------------------------------------------------------------------------------


 

Debtor:

[Name and Address of Debtor]

 

Attention: [                                 ]

 

Telecopier: [                                 ]

 

 

First Lien

 

Collateral Agent:

Goldman Sachs Credit Partners, L.P.

 

c/o Goldman, Sachs & Co.

 

30 Hudson Street, 36th Floor

 

Jersey City, NJ 07302

 

Attention: SBD Operations

 

Attention:  Andrew Caditz

 

Telecopier:  (212) 428-1243

 

Email: gsd.link@gs.com

 

 

 

with a copy to:

 

 

 

Goldman Sachs Credit Partners L.P.

 

1 New York Plaza

 

New York, New York 10004

 

Attention:  Rob Schatzman

 

Telecopier:  (212) 902-3000

 

 

Second Lien

 

Collateral Agent:

Lehman Commercial Paper Inc.

 

745 Seventh Avenue

 

New York, NY 10019

 

Attention: Maritza Ospina

 

Telecopier:  (646) 758-4648

 

 

Securities Intermediary:

[Name and Address of Securities Intermediary]

 

Attention: [                                 ]

 

Telecopier: [                                 ]

 

Any party may change its address for notices in the manner set forth above.

 

Section 13.  Termination.  The obligations of the Securities Intermediary to the
First Lien Collateral Agent pursuant to this Agreement shall continue in effect
until the security interest of the First Lien Collateral Agent in the Securities
Account has been terminated pursuant to the terms of the First Lien Security
Agreement.  The First Lien Collateral Agent shall notify the Securities
Intermediary of such termination in writing.  The obligations of the Securities
Intermediary to the Second Lien Collateral Agent pursuant to this Agreement
shall continue in effect until the security interest of the Second Lien
Collateral Agent in the Securities Account has been terminated pursuant to the
terms of the Second Lien Security Agreement. The Second Lien Collateral Agent
shall notify the Securities Intermediary of such termination in writing.  Each
Collateral Agent agrees to provide Notice of Termination (“Notice of
Termination”) in substantially the form of Exhibit C hereto to the Securities
Intermediary upon the request of the Debtor on or after the termination of the
applicable Collateral Agent’s security interest in the Securities Account
pursuant to the terms of the applicable Security Agreement.  The termination of
this Agreement shall not terminate the Securities Account or alter the
obligations of the Securities Intermediary to the Debtor pursuant to any other
agreement with respect to the Securities Account.

 

C-5

--------------------------------------------------------------------------------


 

Section 14.  Intercreditor Agreement.  The terms and conditions of this
Agreement and the lien and security interest granted to the Collateral Agents
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agents hereunder are subject to the terms and conditions of the
Intercreditor Agreement in all respects.  In the event of any conflict between
the terms and conditions of this Agreement and the terms and conditions of the
Intercreditor Agreement, such conflict shall be resolved in accordance with
Section 8.1 of the Intercreditor Agreement.

 

Section 15.  Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.  Delivery of an executed signature page to this Agreement by
facsimile, Adobe .pdf file or other electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.

 

C-6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Account
Control Agreement to be executed as of the date first above written by their
respective officers thereunto duly authorized.

 

 

[DEBTOR],

 

as Debtor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

GOLDMAN SACHS CREDIT PARTNERS
L.P.,

 

as First Lien Collateral Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

LEHMAN COMMERCIAL PAPER INC.,

 

as Second Lien Collateral Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[NAME OF SECURITIES
INTERMEDIARY],

 

as Securities Intermediary

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

C-7

--------------------------------------------------------------------------------


 

EXHIBIT A
TO SECURITIES ACCOUNT CONTROL AGREEMENT

 

[Letterhead of the First Lien Collateral Agent/ Second Lien Collateral Agent]

 

[Date]

 

[Name and Address of Securities Intermediary]
Attention: [                                    ]

 

Re:  Notice of Sole Control

 

Ladies and Gentlemen:

 

As referenced in the Securities Account Control Agreement dated as of
[                ], 20[      ] among [Name of Debtor] (the “Debtor”), you,
[First Lien Collateral Agent/ Second Lien Collateral Agent] and the undersigned
(a copy of which is attached), we hereby give you notice of our sole control
over securities account number [                    ] (the “Securities Account”)
and all financial assets credited thereto.  You are hereby instructed not to
accept any direction, instructions or entitlement orders with respect to the
Securities Account or the financial assets credited thereto from any person
other than the undersigned, unless otherwise ordered by a court of competent
jurisdiction.

 

You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.

 

 

Very truly yours,

 

[Goldman Sachs Credit Partners L.P., as First
Lien Collateral Agent] [Lehman Commercial
Paper, Inc., as Second Lien Collateral Agent]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

cc:  [Name of Debtor]

 

C-8

--------------------------------------------------------------------------------


 

EXHIBIT C
TO SECURITIES ACCOUNT CONTROL AGREEMENT

 

[Letterhead of First Lien Collateral Agent/ Second Lien Collateral Agent]

 

[Date]

 

[Name and Address of Securities Intermediary]
Attention: [                                    ]

 

Re:  Termination of Securities Account Control Agreement

 

You are hereby notified that the Securities Account Control Agreement dated as
of [                ], 20[     ] among you, [Name of Debtor] (the “Debtor”),
[First Lien Collateral Agent/ Second Lien Collateral Agent] and the undersigned
(a copy of which is attached) is terminated and you have no further obligations
to the undersigned pursuant to such Agreement.  [IF THE CONTROL AGREEMENT IS TO
REMAIN IN EFFECT WITH RESPECT TO THE FIRST LIEN COLLATERAL AGENT/ SECOND LIEN
COLLATERAL AGENT, ADD: Note however, that the Control Agreement remains in
effect with respect to the First Lien Collateral Agent/ Second Lien Collateral
Agent.] [IF THE CONTROL AGREEMENT IS BEING TERMINATED AS TO ALL PARTIES, ADD:
Notwithstanding any previous instructions to you, you are hereby instructed to
accept all future directions with respect to account
number(s) [                                         ] from the Debtor.]  This
notice terminates any obligations you may have to the undersigned with respect
to such accounts, however nothing contained in this notice shall alter any
obligations which you may otherwise owe to the Debtor pursuant to any other
agreement.

 

You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.

 

 

Very truly yours,

 

[Goldman Sachs Credit Partners L.P., as First
Lien Collateral Agent] [Lehman Commercial
Paper, Inc., as Second Lien Collateral Agent]

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

C-9

--------------------------------------------------------------------------------


 

EXHIBIT D
TO PLEDGE AND SECURITY AGREEMENT

 

DEPOSIT ACCOUNT CONTROL AGREEMENT

 

This Deposit Account Control Agreement dated as of [                    ],
20[      ] (this “Agreement”) among [                   ] (the “Debtor”),
Goldman Sachs Credit Partners L.P., as collateral agent for the Secured Parties
referred to in the First Lien Security Agreement (as defined herein) (the “First
Lien Collateral Agent”), Lehman Commercial Paper Inc., as collateral agent for
the Secured Parties referred to in the Second Lien Security Agreement (as
defined herein) (the “Second Lien Collateral Agent” and, together with the First
Lien Collateral Agent, the “Collateral Agents”) and [                      ], in
its capacity as a “bank” as defined in Section 9-102 of the UCC (in such
capacity, the “Financial Institution”) is delivered pursuant to (i) Section 4.2
of the Pledge and Security Agreement (First Lien) (as amended, supplemented or
otherwise modified from time to time, the “First Lien Security Agreement”),
dated as of February 22, 2008 among Aldabra Holding Sub LLC, a
Delaware limited liability company, Aldabra Sub LLC, a Delaware limited
liability company, to be merged with and into Boise Paper Holdings, L.L.C., a
Delaware limited liability company, the other Grantors party thereto and the
First Lien Collateral Agent, and (ii) Section 4.2 of the Pledge and Security
Agreement (Second Lien) (as amended, supplemented or otherwise modified from
time to time, the “Second Lien Security Agreement” and, together with the First
Lien Security Agreement, the “Security Agreements”), dated as of February 22,
2008 among Aldabra Holding Sub LLC, Aldabra Sub LLC, Boise Paper Holdings,
L.L.C., the other Grantors party thereto and the Second Lien Collateral Agent. 
Capitalized terms used but not defined herein shall have the meaning assigned
thereto in the First Lien Security Agreement.  All references herein to the
“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York.

 

Section 1.  Establishment of Deposit Account.  The Financial Institution hereby
confirms and agrees that:

 

(a)  The Financial Institution has established account number [IDENTIFY ACCOUNT
NUMBER] in the name “[IDENTIFY EXACT TITLE OF ACCOUNT]” (such account and any
successor account, the “Deposit Account”) and the Financial Institution shall
not change the name or account number of the Deposit Account without the prior
written consent of the First Lien Collateral Agent (or, if the First Lien
Collateral Agent has delivered a Notice of Termination (as defined below), the
Second Lien Collateral Agent) and, prior to delivery of a Notice of Sole Control
in substantially the form set forth in Exhibit A hereto, the Debtor; and

 

(b)  The Deposit Account is a “deposit account” within the meaning of
Section 9-102(a)(29) of the UCC and the bank is a “Bank” within the meaning of
Section 9-102 of the UCC.

 

Section 2.  Control of the Deposit Account.  If at any time the Financial
Institution shall receive any instructions or directions originated by the First
Lien Collateral Agent or the Second Lien Collateral Agent (with, until the First
Lien Collateral Agent shall have delivered to the Financial Institution a Notice
of Termination, the consent of the First Lien Collateral Agent) directing the
disposition of funds in the Deposit Account, the Financial Institution shall
comply with such instructions or directions without further consent by the
Debtor or any other person.  The Financial Institution hereby acknowledges that
it has received notice of the security interests of the Collateral Agents in the
Deposit Account and hereby acknowledges and consents to such liens.  If the
Debtor is otherwise entitled to issue instructions and such instructions
conflict with

 

E-10

--------------------------------------------------------------------------------


 

any instructions issued by either Collateral Agent, the Financial Institution
shall follow the instructions issued by the applicable Collateral Agent.  In the
event the Financial Institution receives conflicting instructions or directions
from the First Lien Collateral Agent and the Second Lien Collateral Agent, the
Second Lien Collateral Agent hereby expressly instructs the Financial
Institution to follow the instructions or directions issued by the First Lien
Collateral Agent.

 

Section 3.  Subordination of Lien; Waiver of Set-Off.  In the event that the
Financial Institution has or subsequently obtains by agreement, by operation of
law or otherwise a security interest in the Deposit Account or any funds
credited thereto, the Financial Institution hereby agrees that such security
interest shall be subordinate to the security interest of the Collateral
Agents.  Money and other items credited to the Deposit Account will not be
subject to deduction, set-off, banker’s lien, or any other right in favor of any
person other than the Collateral Agents (except that the Financial Institution
may set off (i) all amounts due to the Financial Institution in respect of
customary fees and expenses for the routine maintenance and operation of the
Deposit Account and (ii) the face amount of any checks which have been credited
to such Deposit Account but are subsequently returned unpaid because of
uncollected or insufficient funds).

 

Section 4.  Choice of Law.  This Agreement and the Deposit Account shall each be
governed by the laws of the State of New York.  Regardless of any provision in
any other agreement, for purposes of the UCC, New York shall be deemed to be the
Financial Institution’s jurisdiction (within the meaning of Section 9-304 of the
UCC) and the Deposit Account shall be governed by the laws of the State of New
York.

 

Section 5.  Conflict with Other Agreements.

 

(a)  In the event of any conflict between this Agreement (or any portion
thereof) and any other agreement now existing or hereafter entered into, the
terms of this Agreement shall prevail;

 

(b)  No amendment or modification of this Agreement or waiver of any right
hereunder shall be binding on any party hereto unless it is in writing and is
signed by all of the parties hereto; and

 

(c)  The Financial Institution hereby confirms and agrees that:

 

(i)            There are no other agreements entered into between the Financial
Institution and the Debtor with respect to the Deposit Account [other than
                       ]; and

 

(ii)           It has not entered into, and until the termination of this
Agreement, will not enter into, any agreement with any other person relating the
Deposit Account and/or any funds credited thereto pursuant to which it has
agreed to comply with instructions originated by such persons as contemplated by
Section 9-104 of the UCC.

 

Section 6.  Adverse Claims.  Except for the claims and interest of the
Collateral Agents and the Debtor, the Financial Institution does not know of any
liens, claims or encumbrances relating to the Deposit Account.  If any person
asserts any lien, encumbrance or adverse claim (including any writ, garnishment,
judgment, warrant of attachment, execution or similar process) against the
Deposit Account, the Financial Institution will promptly notify the Collateral
Agents and the Debtor thereof.

 

E-11

--------------------------------------------------------------------------------


 

Section 7.  Maintenance of Deposit Account.  In addition to, and not in lieu of,
the obligation of the Financial Institution to honor instructions or directions
as set forth in Section 2 hereof, the Financial Institution agrees to maintain
the Deposit Account as follows:

 

(a)  Notice of Sole Control.  If at any time the First Lien Collateral Agent or
the Second Lien Collateral Agent (with, until the First Lien Collateral Agent
shall have delivered to the Financial Institution a Notice of Termination, the
consent of the First Lien Collateral Agent) delivers to the Financial
Institution a Notice of Sole Control in substantially the form set forth in
Exhibit A hereto, the Financial Institution agrees that after receipt of such
notice, it will take all instruction with respect to the Deposit Account solely
from such Collateral Agent until further notice from the Collateral Agent.

 

(b)  Statements and Confirmations.  The Financial Institution will promptly send
copies of all statements, confirmations and other correspondence concerning the
Deposit Account simultaneously to each of the Debtor and the Collateral Agents
at the address for each set forth in Section 11 of this Agreement; and

 

(c)  Tax Reporting.  All interest, if any, relating to the Deposit Account,
shall be reported to the Internal Revenue Service and all state and local taxing
authorities under the name and taxpayer identification number of the Debtor.

 

Section 8.   Representations, Warranties and Covenants of the Financial
Institution.  The Financial Institution hereby makes the following
representations, warranties and covenants:

 

(a)  The Deposit Account has been established as set forth in Section 1 and such
Deposit Account will be maintained in the manner set forth herein until
termination of this Agreement; and

 

(b)  This Agreement is the valid and legally binding obligation of the Financial
Institution.

 

Section 9.   Indemnification of Financial Institution.  The Debtor and the
Collateral Agents hereby agree that (a) the Financial Institution is released
from any and all liabilities to the Debtor and the Collateral Agents arising
from the terms of this Agreement and the compliance of the Financial Institution
with the terms hereof, except to the extent that such liabilities arise from the
Financial Institution’s negligence, willful misconduct, bad faith or material
breach of this Agreement and (b) the Debtor, its successors and assigns shall at
all times indemnify and save harmless the Financial Institution from and against
any and all claims, actions and suits of others arising out of the terms of this
Agreement or the compliance of the Financial Institution with the terms hereof,
except to the extent that such arises from the Financial Institution’s
negligence, willful misconduct, bad faith or material breach of this Agreement,
and from and against any and all liabilities, actual losses, damages,
reasonable, out-of-pocket costs and expenses, charges, reasonable counsel fees
and other expenses of every nature and character arising by reason of the same,
until the termination of this Agreement.

 

Section 10.  Successors; Assignment.  The terms of this Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors or heirs and personal representatives who obtain
such rights solely by operation of law.  The Collateral Agents may assign their
rights hereunder only (i) with the express written consent of the Financial
Institution and (ii) by sending written notice of such assignment to the Debtor.

 

E-12

--------------------------------------------------------------------------------


 

Section 11.  Notices.   Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or registered United
States mail, return receipt requested, postage prepaid, addressed to the party
at the address set forth below.

 

Debtor:

[Name and Address of Debtor]

 

Attention: [                                 ]

 

Telecopier: [                                 ]

 

 

First Lien

 

Collateral Agent:

Goldman Sachs Credit Partners, L.P.

 

c/o Goldman, Sachs & Co.

 

30 Hudson Street, 36th Floor

 

Jersey City, NJ 07302

 

Attention: SBD Operations

 

Attention:  Andrew Caditz

 

Telecopier:  (212) 428-1243

 

Email: gsd.link@gs.com

 

 

 

with a copy to:

 

 

 

Goldman Sachs Credit Partners L.P.

 

1 New York Plaza

 

New York, New York 10004

 

Attention:  Rob Schatzman

 

Telecopier:  (212) 902-3000

 

 

Second Lien

 

Collateral Agent:

Lehman Commercial Paper Inc.

 

745 Seventh Avenue

 

New York, NY 10019

 

Attention: Maritza Ospina

 

Telecopier:  (646) 758-4648

 

 

Financial Institution:

[Name and Address of Financial Institution]

 

Attention: [                                 ]

 

Telecopier: [                                 ]

 

Any party may change its address for notices in the manner set forth above.

 

Section 12.  Intercreditor Agreement.  The terms and conditions of this
Agreement and the lien and security interest granted to the Collateral Agents
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agents hereunder are subject to the terms and conditions of the
Intercreditor Agreement in all respects.  In the event of any conflict between
the terms and conditions of this Agreement and the terms and conditions of the
Intercreditor Agreement, such conflict shall be resolved in accordance with
Section 8.1 of the Intercreditor Agreement.

 

Section 13.  Termination.  The obligations of the Financial Institution to the
First Lien Collateral Agent pursuant to this Agreement shall continue in effect
until the security interest of the First Lien Collateral Agent in the Deposit
Account has been terminated pursuant to the terms

 

E-13

--------------------------------------------------------------------------------


 

of the First Lien Security Agreement and the First Lien Collateral Agent has
notified the Financial Institution of such termination in writing.  The
obligations of the Financial Institution to the Second Lien Collateral Agent
pursuant to this Agreement shall continue in effect until the security interest
of the Second Lien Collateral Agent in the Deposit Account has been terminated
pursuant to the terms of the Second Lien Security Agreement and the Second Lien
Collateral Agent has notified the Financial Institution of such termination in
writing.  Each Collateral Agent agrees to provide Notice of Termination in
substantially the form of Exhibit B hereto (a “Notice of Termination”) to the
Financial Institution upon the request of the Debtor on or after the termination
of the applicable Collateral Agent’s security interest in the Deposit Account
pursuant to the terms of the applicable Security Agreement.  The termination of
this Agreement shall not terminate the Deposit Account or alter the obligations
of the Financial Institution to the Debtor pursuant to any other agreement with
respect to the Deposit Account.

 

Section 14.  Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.  Delivery of an executed signature page to this Agreement by
facsimile, Adobe .pdf file or other electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Deposit Account Control
Agreement to be executed as of the date first above written by their respective
officers thereunto duly authorized.

 

 

 

[DEBTOR],

 

as Debtor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

GOLDMAN SACHS CREDIT PARTNERS
L.P.,

 

as First Lien Collateral Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

LEHMAN COMMERCIAL PAPER INC.,

 

as Second Lien Collateral Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

E-14

--------------------------------------------------------------------------------


 

 

[NAME OF FINANCIAL INSTITUTION],

 

as Financial Institution

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

EXHIBIT A
TO DEPOSIT ACCOUNT CONTROL AGREEMENT

 

[Letterhead of First Lien Collateral Agent/ Second Lien Collateral Agent]

 

[Date]

 

[Name and Address of Financial Institution]
Attention: [                                    ]

 

Re:  Notice of Sole Control

 

Ladies and Gentlemen:

 

As referenced in the Deposit Account Control Agreement dated as of
[              ], 20[    ] among [Name of Debtor] (the “Debtor”), you, [First
Lien Collateral Agent/ Second Lien Collateral Agent] and the undersigned (a copy
of which is attached), we hereby give you notice of our sole control over
deposit account number [                      ] (the “Deposit Account”) and all
financial assets credited thereto.  You are hereby instructed not to accept any
direction, instructions or entitlement orders with respect to the Deposit
Account or the financial assets credited thereto from any person other than the
undersigned, unless otherwise ordered by a court of competent jurisdiction.

 

You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.

 

 

Very truly yours,

 

[Goldman Sachs Credit Partners L.P., as First
Lien Collateral Agent] [Lehman Commercial
Paper, Inc., as Second Lien Collateral Agent]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

cc:  [Name of Debtor]

 

 

E-15

--------------------------------------------------------------------------------


 

EXHIBIT B
TO DEPOSIT ACCOUNT CONTROL AGREEMENT

 

[Letterhead of the First Lien Collateral Agent/ Second Lien Collateral Agent]

 

[Date]

 

[Name and Address of Financial Institution]
Attention: [                                    ]

 

Re:  Termination of Deposit Account Control Agreement

 

You are hereby notified that the Deposit Account Control Agreement dated as of
[                 ], 20[     ] among [Name of Debtor] (the “Debtor”), you,
[First Lien Collateral Agent/ Second Lien Collateral Agent] and the undersigned
(a copy of which is attached) is terminated and you have no further obligations
to the undersigned pursuant to such Agreement.  [IF THE CONTROL AGREEMENT IS TO
REMAIN IN EFFECT WITH RESPECT TO THE FIRST LIEN COLLATERAL AGENT/ SECOND LIEN
COLLATERAL AGENT, ADD: Note however that the Control Agreement remains in effect
with respect to the First Lien Collateral Agent/ Second Lien Collateral Agent.]
[IF THE CONTROL AGREEMENT IS BEING TERMINATED AS TO ALL PARTIES, ADD:
Notwithstanding any previous instructions to you, you are hereby instructed to
accept all future directions with respect to account
number(s) [                        ] from the Debtor.]  This notice terminates
any obligations you may have to the undersigned with respect to such account,
however nothing contained in this notice shall alter any obligations which you
may otherwise owe to the Debtor pursuant to any other agreement.

 

You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.

 

 

Very truly yours,

 

[Goldman Sachs Credit Partners L.P., as First
Lien Collateral Agent] [Lehman Commercial
Paper, Inc., as Second Lien Collateral Agent]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

E-16

--------------------------------------------------------------------------------


 

EXHIBIT E
TO PLEDGE AND SECURITY AGREEMENT

 

FORM OF TRADEMARK SECURITY AGREEMENT (SECOND LIEN)

 

TRADEMARK SECURITY AGREEMENT (SECOND LIEN), dated as of                 ,
20       (as amended, restated or otherwise modified from time to time, the
“Trademark Security Agreement”), by and among ALDABRA SUB LLC, a Delaware
limited liability company (to be merged with and into BOISE PAPER HOLDINGS,
L.L.C., a Delaware limited liability company, the “Borrower”), ALDABRA HOLDING
SUB LLC, a Delaware limited liability company (“Holdings”), CERTAIN SUBSIDIARIES
OF THE BORROWER, as Guarantors (together with the Borrower and Holdings,
collectively, the “Grantors”), and LEHMAN COMMERCIAL PAPER INC., in its capacity
as collateral agent for the Secured Parties (together with any successors and
assigns thereto in such capacity, the “Collateral Agent”).

 

Reference is made to the Pledge and Security Agreement (Second Lien) dated as of
February 22, 2008 (as amended, supplemented or otherwise modified from time to
time, the “Security Agreement”), between each of the Grantors and the Collateral
Agent.  The Lenders have agreed to extend credit to the Borrowers subject to the
terms and conditions set forth in the Credit Agreement dated as of February 22,
2008 (as amended, supplemented or otherwise modified from time to time (the
“Credit Agreement”)) by and among each of the Grantors, the Lenders and Lehman
Commercial Paper Inc., as Administrative Agent.  The obligations of the Lenders
to extend such credit are conditioned upon, among other things, the execution
and delivery of this Agreement.  Accordingly, the parties hereto agree as
follows:

 

SECTION 1.           Defined Terms.  Capitalized terms used in this Agreement
and not otherwise defined herein have the meanings given to them in the Security
Agreement or the Credit Agreement.  The rules of construction specified in
Article I of the Credit Agreement also apply to this Agreement.

 

SECTION 2.           Grant of Security Interest in Trademark Collateral.  As
security for the payment or performance in full of the Obligations, each
Grantor, pursuant to and in accordance with the Security Agreement, did and
hereby pledges and grants to the Collateral Agent, its successors and assigns,
for the benefit of the Secured Parties, a lien and security interest in and to
all of such Grantor’s right, title and interest in, to and under the following
assets and properties, whether now owned or at any time hereafter created or
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title, or interest, but not including any Excluded
Assets (collectively, the “Trademark Collateral”):

 


(A)  ALL OF ITS REGISTERED AND UNREGISTERED, COMMON LAW, STATE, UNITED STATES,
MULTINATIONAL, AND FOREIGN TRADEMARKS, TRADE NAMES, CORPORATE NAMES, COMPANY
NAMES, BUSINESS NAMES, FICTITIOUS BUSINESS NAMES, SERVICE MARKS, CERTIFICATION
MARKS, COLLECTIVE MARKS, LOGOS, OTHER SOURCE OR BUSINESS IDENTIFIERS, DESIGNS
AND GENERAL INTANGIBLES OF A LIKE NATURE, ALL REGISTRATIONS AND APPLICATIONS FOR
ANY OF THE FOREGOING INCLUDING, BUT NOT LIMITED TO: (I) THE REGISTRATIONS AND
APPLICATIONS, (II) ALL EXTENSIONS OR RENEWALS OF ANY OF THE FOREGOING, (III) ALL
OF THE GOODWILL OF THE BUSINESS CONNECTED WITH THE USE OF AND SYMBOLIZED BY THE
FOREGOING, (IV) THE RIGHT TO SUE FOR PAST, PRESENT AND FUTURE INFRINGEMENT OR
DILUTION OF ANY OF THE FOREGOING OR FOR ANY INJURY TO GOODWILL, AND (V) ALL
PROCEEDS OF THE FOREGOING, NOW AND HEREINAFTER DUE AND/OR PAYABLE THEREUNDER,
INCLUDING, WITHOUT LIMITATION, ROYALTIES, INCOME, PAYMENTS, CLAIMS, DAMAGES, AND
PROCEEDS OF SUIT (“TRADEMARKS”), INCLUDING, BUT NOT LIMITED TO THE REGISTRATIONS
AND APPLICATIONS REFERRED TO IN SCHEDULE I ATTACHED HERETO (AS SUCH SCHEDULE MAY
BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME).

 

E-17

--------------------------------------------------------------------------------


 

SECTION 3.           Supplement to the Security Agreement.  The security
interests granted to the Collateral Agent pursuant to this Trademark Security
Agreement are granted in furtherance of, and not in limitation of or expansion
of, the security interests granted to the Collateral Agent for the Secured
Parties pursuant to the Security Agreement and the rights and obligations of the
parties thereto.  Each party hereto hereby acknowledges and affirms that the
rights and remedies of the each other party hereto with respect to the security
interest in the Trademark Collateral made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.  In the event
that any provision of this Trademark Security Agreement is deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
govern.

 

SECTION 4.           Intercreditor Agreement.  The terms and conditions of this
Trademark Security Agreement and the Liens and security interests granted to the
Collateral Agent pursuant to this Trademark Security Agreement and the exercise
of any right or remedy by the Collateral Agent hereunder are subject to the
terms and conditions of the Intercreditor Agreement in all respects.  In the
event of any conflict between the terms and conditions of this Trademark
Security Agreement and the terms and conditions of the Intercreditor Agreement,
such conflict shall be resolved in accordance with Section 8.1 of the
Intercreditor Agreement.

 

SECTION 5.           Termination.  This Agreement is made to secure the
satisfactory payment and performance of the Obligations.  This Trademark
Security Agreement and the security interest granted hereby shall automatically
terminate with respect to all of a Grantor’s Obligations and any Lien arising
therefrom shall be automatically released upon termination of the Security
Agreement or release of such Grantor’s obligations thereunder.  The Collateral
Agent shall, in connection with any termination or release herein or under the
Security Agreement, execute and deliver to any Grantor as such Grantor may
request, an instrument in writing releasing the security interest in the
Trademark Collateral acquired under this Agreement suitable for filing with any
office or agency in which the Collateral Agent has filed this, or a similar,
instrument. Additionally, upon such satisfactory payment, the Collateral Agent
shall reasonably cooperate with any efforts made by a Grantor to make of record
or otherwise confirm such satisfaction including, but not limited to, the
release and/or termination of this Agreement and any security interest in, to or
under the Trademark Collateral.

 

SECTION 6.           Counterparts.  This Trademark Security Agreement may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

 

SECTION 7.           Miscellaneous.  The provisions of Section 13 of the
Security Agreement are hereby incorporated by reference, mutatis mutandis.

 

[Signatures on following page]

 

E-18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

 

ALDABRA HOLDING SUB LLC,

 

as Grantor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

ALDABRA SUB LLC,

 

as Grantor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

BOISE PAPER HOLDINGS, L.L.C.,

 

as Grantor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

[Trademark Security Agreement]

 

--------------------------------------------------------------------------------


 

 

BOISE WHITE PAPER, L.L.C.

 

BOISE PACKAGING & NEWSPRINT,
L.L.C.

 

BOISE CASCADE TRANSPORTATION
HOLDINGS CORP.

 

BOISE WHITE PAPER SALES CORP.

 

BOISE WHITE PAPER HOLDINGS CORP.

 

INTERNATIONAL FALLS POWER
COMPANY

 

MINNESOTA, DAKOTA & WESTERN RAILWAY COMPANY

 

BEMIS CORPORATION

 

BC CHINA CORPORATION

 

B C T, INC.,

 

as Grantors

 

 

 

By:

 

 

Name:

 

Title:

 

 

[Trademark Security Agreement]

 

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

LEHMAN COMMERCIAL PAPER INC.,

 

 

 

as Collateral Agent

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

[Trademark Security Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

 

 

U.S. TRADEMARK REGISTRATIONS

 

 

U.S. TRADEMARK APPLICATIONS

 

 

F-22

--------------------------------------------------------------------------------


 

EXHIBIT F
TO PLEDGE AND SECURITY AGREEMENT

 

FORM OF COPYRIGHT SECURITY AGREEMENT (SECOND LIEN)

 

COPYRIGHT SECURITY AGREEMENT (SECOND LIEN), dated as of                   ,
20      (as amended, restated or otherwise modified from time to time, the
“Copyright Security Agreement”), by and among ALDABRA SUB LLC, a Delaware
limited liability company (to be merged with and into BOISE PAPER HOLDINGS,
L.L.C., a Delaware limited liability company, the “Borrower”), ALDABRA HOLDING
SUB LLC, a Delaware limited liability company (“Holdings”), CERTAIN SUBSIDIARIES
OF THE BORROWER, as Guarantors (together with the Borrower and Holdings,
collectively, the “Grantors”), and LEHMAN COMMERCIAL PAPER INC., in its capacity
as collateral agent for the Secured Parties (together with any successors and
assigns thereto in such capacity, the “Collateral Agent”).

 

Reference is made to the Pledge and Security Agreement (Second Lien) dated as of
February 22, 2008 (as amended, supplemented or otherwise modified from time to
time, the “Security Agreement”), between each of the Grantors and the Collateral
Agent.  The Lenders have agreed to extend credit to the Borrowers subject to the
terms and conditions set forth in the Credit Agreement dated as of February 22,
2008 (as amended, supplemented or otherwise modified from time to time (the
“Credit Agreement”)) by and among each of the Grantors, the Lenders and Lehman
Commercial Paper Inc., as Administrative Agent.  The obligations of the Lenders
to extend such credit are conditioned upon, among other things, the execution
and delivery of this Agreement.  Accordingly, the parties hereto agree as
follows:

 

SECTION 1.           Defined Terms.  Capitalized terms used in this Agreement
and not otherwise defined herein have the meanings given to them in the Security
Agreement or the Credit Agreement.  The rules of construction specified in
Article I of the Credit Agreement also apply to this Agreement.

 

SECTION 2.           Grant of Security Interest in Copyright Collateral.  As
security for the payment or performance in full of the Obligations, each
Grantor, pursuant to and in accordance with the Security Agreement, did and
hereby pledges and grants to the Collateral Agent, its successors and assigns,
for the benefit of the Secured Parties, a lien and security interest in and to
all of such Grantor’s right, title and interest in, to and under the following
assets and properties, whether now owned or at any time hereafter created or
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title, or interest, but not including any Excluded
Assets (collectively, the “Copyright Collateral”):

 


(A)  ALL OF ITS UNITED STATES AND FOREIGN COPYRIGHTS, INCLUDING BUT NOT LIMITED
TO COPYRIGHTS IN SOFTWARE AND ALL RIGHTS IN AND TO DATABASES, AND ALL MASK WORKS
(AS DEFINED UNDER 17 U.S.C. 901 OF THE U.S. COPYRIGHT ACT), WHETHER REGISTERED
OR UNREGISTERED, MORAL RIGHTS, REVERSIONARY INTERESTS, TERMINATION RIGHTS, AND,
WITH RESPECT TO ANY AND ALL OF THE FOREGOING: (I) ALL REGISTRATIONS AND
APPLICATIONS THEREFOR, (II) ALL EXTENSIONS AND RENEWALS THEREOF, (III) ALL
RIGHTS CORRESPONDING THERETO THROUGHOUT THE WORLD, (IV) ALL RIGHTS TO SUE FOR
PAST, PRESENT AND FUTURE INFRINGEMENTS THEREOF, AND (V) ALL PROCEEDS OF THE
FOREGOING, NOW AND HEREINAFTER DUE AND/OR PAYABLE THEREUNDER, INCLUDING, WITHOUT
LIMITATION, ROYALTIES, INCOME, PAYMENTS, CLAIMS, DAMAGES AND PROCEEDS OF SUIT
(“COPYRIGHTS”), INCLUDING, WITHOUT LIMITATION, THE REGISTRATIONS AND
APPLICATIONS REQUIRED TO BE LISTED IN SCHEDULE I ATTACHED HERETO (AS SUCH
SCHEDULE MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME); AND

 

F-23

--------------------------------------------------------------------------------


 

(b) all agreements providing for the grant of any right in or to U.S. Copyrights
for which Grantor is the exclusive licensee of such U.S. Copyrights, including
those referred to on Schedule I hereto (collectively, “Copyright Licenses”) and
all rights and proceeds under such agreement.

 

SECTION 3.           Supplement to the Security Agreement.  The security
interests granted to the Collateral Agent pursuant to this Copyright Security
Agreement are granted in furtherance of, and not in limitation or expansion of,
the security interests granted to the Collateral Agent for the Secured Parties
pursuant to the Security Agreement and the rights and obligations of the parties
thereto.  Each party hereto hereby acknowledges and affirms that the rights and
remedies of each other party hereto with respect to the security interest in the
Copyright Collateral made and granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.  In the event that any provision
of this Copyright Security Agreement is deemed to conflict with the Security
Agreement, the provisions of the Security Agreement shall govern.

 

SECTION 4.           Intercreditor Agreement.  The terms and conditions of this
Copyright Security Agreement and the Liens and security interests granted to the
Collateral Agent pursuant to this Copyright Security Agreement and the exercise
of any right or remedy by the Collateral Agent hereunder are subject to the
terms and conditions of the Intercreditor Agreement in all respects.  In the
event of any conflict between the terms and conditions of this Copyright
Security Agreement and the terms and conditions of the Intercreditor Agreement,
such conflict shall be resolved in accordance with Section 8.1 of the
Intercreditor Agreement.

 

SECTION 5.           Termination.  This Agreement is made to secure the
satisfactory payment and performance of the Obligations.  This Copyright
Security Agreement and the security interest granted hereby shall automatically
terminate with respect to all of a Grantor’s Obligations and any Lien arising
therefrom shall be automatically released upon termination of the Security
Agreement or release of such Grantor’s obligations thereunder.  The Collateral
Agent shall, in connection with any termination or release herein or under the
Security Agreement, execute and deliver to any Grantor as such Grantor may
request, an instrument in writing releasing the security interest in the
Copyright Collateral acquired under this Agreement suitable for filing with any
office or agency in which the Collateral Agent has filed this, or a similar,
Agreement. Additionally, upon such satisfactory payment, the Collateral Agent
shall reasonably cooperate with any efforts made by a Grantor to make of record
or otherwise confirm such satisfaction including, but not limited to, the
release and/or termination of this Agreement and any security interest in, to or
under the Copyright Collateral.

 

SECTION 6.           Counterparts.  This Copyright Security Agreement may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

 

SECTION 7.           Miscellaneous.  The provisions of Section 13 of the
Security Agreement are hereby incorporated by reference, mutatis mutandis.

 

[Signatures on following page]

 

F-24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

 

 

ALDABRA HOLDING SUB LLC,

 

as Grantor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

ALDABRA SUB LLC,

 

as Grantor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

BOISE PAPER HOLDINGS, L.L.C.,

 

as Grantor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Copyright Security Agreement]

 

--------------------------------------------------------------------------------


 

 

BOISE WHITE PAPER, L.L.C.

 

BOISE PACKAGING & NEWSPRINT,
L.L.C.

 

BOISE CASCADE TRANSPORTATION
HOLDINGS CORP.

 

BOISE WHITE PAPER SALES CORP.

 

BOISE WHITE PAPER HOLDINGS CORP.

 

INTERNATIONAL FALLS POWER
COMPANY

 

MINNESOTA, DAKOTA & WESTERN RAILWAY COMPANY

 

BEMIS CORPORATION

 

BC CHINA CORPORATION

 

B C T, INC.,

 

as Grantors

 

 

 

By:

 

 

Name:

 

Title:

 

[Copyright Security Agreement]

 

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

LEHMAN COMMERCIAL PAPER INC.,

 

 

 

as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

[Copyright Security Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

to

COPYRIGHT SECURITY AGREEMENT

 

U.S. COPYRIGHT REGISTRATIONS

 

U.S. COPYRIGHT APPLICATIONS

 

COPYRIGHT LICENSES:

 

G-28

--------------------------------------------------------------------------------


 

EXHIBIT G
TO PLEDGE AND SECURITY AGREEMENT

 

FORM OF PATENT SECURITY AGREEMENT (SECOND LIEN)

 

PATENT SECURITY AGREEMENT (SECOND LIEN), dated as of             , 20        (as
amended, restated or otherwise modified from time to time, the “Patent Security
Agreement”), by and among ALDABRA SUB LLC, a Delaware limited liability company
(to be merged with and into BOISE PAPER HOLDINGS, L.L.C., a Delaware limited
liability company, the “Borrower”), ALDABRA HOLDING SUB LLC, a Delaware limited
liability company (“Holdings”), CERTAIN SUBSIDIARIES OF THE BORROWER, as
Guarantors (together with the Borrower and Holdings, collectively, the
“Grantors”), and LEHMAN COMMERCIAL PAPER INC., in its capacity as collateral
agent for the Secured Parties (together with any successors and assigns thereto
in such capacity, the “Collateral Agent”).

 

Reference is made to the Pledge and Security Agreement (Second Lien) dated as of
February 22, 2008 (as amended, supplemented or otherwise modified from time to
time, the “Security Agreement”), between each of the Grantors and the Collateral
Agent.  The Lenders have agreed to extend credit to the Borrowers subject to the
terms and conditions set forth in the Credit Agreement dated as of February 22,
2008 (as amended, supplemented or otherwise modified from time to time (the
“Credit Agreement”)) by and among each of the Grantors, the Lenders and Lehman
Commercial Paper Inc., as Administrative Agent.  The obligations of the Lenders
to extend such credit are conditioned upon, among other things, the execution
and delivery of this Agreement.  Accordingly, the parties hereto agree as
follows:

 

SECTION 1.           Defined Terms.  Capitalized terms used in this Agreement
and not otherwise defined herein have the meanings given to them in the Security
Agreement or the Credit Agreement.  The rules of construction specified in
Article I of the Credit Agreement also apply to this Agreement.

 

SECTION 2.           Grant of Security Interest in Patent Collateral.  As
security for the payment or performance in full of the Obligations, each
Grantor, pursuant to and in accordance with the Security Agreement, did and
hereby pledges and grants to the Collateral Agent, its successors and assigns,
for the benefit of the Secured Parties, a lien and security interest in and to
all of such Grantor’s right, title and interest in, to and under the following
assets and properties, whether now owned or at any time hereafter created or
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title, or interest, but not including any Excluded
Assets (collectively, the “Patent Collateral”):

 

(a)  all of its United States and foreign patents and certificates of invention,
or similar industrial property rights, and applications for any of the
foregoing, including, but not limited to: (i) each patent and patent
application, (ii) all reissues, divisions, continuations, continuations-in-part,
extensions, renewals, and reexaminations thereof, (iii) all rights corresponding
thereto throughout the world, (iv) all inventions and improvements described
therein, (v) all rights to sue for past, present and future infringements
thereof, (vi) all claims, damages, and proceeds of suit arising therefrom, and
(vii) all Proceeds of the foregoing, now and hereinafter due and/or payable
thereunder, including, without limitation, royalties, income, payments, claims,
damages, and proceeds of suit (“Patents”),  including, but not limited to each
patent and patent application referred to on

 

G-29

--------------------------------------------------------------------------------


 

Schedule I attached hereto (as such schedule may be amended or supplemented from
time to time).

 

SECTION 3.           Supplement to the Security Agreement.  The security
interests granted to the Collateral Agent pursuant to this Patent Security
Agreement are granted in furtherance of, and not in limitation or expansion of,
the security interests granted to the Collateral Agent for the Secured Parties
pursuant to the Security Agreement and the rights and obligations of the parties
thereto.  Each party hereto hereby acknowledges and affirms that the rights and
remedies of each other party hereto with respect to the security interest in the
Patent Collateral made and granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.  In the event that any provision
of this Patent Security Agreement is deemed to conflict with the Security
Agreement, the provisions of the Security Agreement shall govern.

 

SECTION 4.           Intercreditor. The terms and conditions of this Patent
Security Agreement and the Liens and security interests granted to the
Collateral Agent pursuant to this Patent Security Agreement and the exercise of
any right or remedy by the Collateral Agent hereunder are subject to the terms
and conditions of the Intercreditor Agreement in all respects.  In the event of
any conflict between the terms and conditions of this Patent Security Agreement
and the terms and conditions of the Intercreditor Agreement, such conflict shall
be resolved in accordance with Section 8.1 of the Intercreditor Agreement.

 

SECTION 5.           Termination.  This Agreement is made to secure the
satisfactory payment and performance of the Obligations.  This Patent Security
Agreement and the security interest granted hereby shall automatically terminate
with respect to all of a Grantor’s Obligations and any Lien arising therefrom
shall be automatically released upon termination of the Security Agreement or
release of such Grantor’s obligations thereunder.  The Collateral Agent shall,
in connection with any termination or release herein or under the Security
Agreement, execute and deliver to any Grantor as such Grantor may request, an
instrument in writing releasing the security interest in the Patent Collateral
acquired under this Agreement suitable for filing with any office or agency in
which the Collateral Agent has filed this, or a similar, Agreement. 
Additionally, upon such satisfactory payment, the Collateral Agent shall
reasonably cooperate with any efforts made by a Grantor to make of record or
otherwise confirm such satisfaction including, but not limited to, the release
and/or termination of this Agreement and any security interest in, to or under
the Patent Collateral.

 

SECTION 6.           Counterparts.  This Patent Security Agreement may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

 

SECTION 7.           Miscellaneous.  The provisions of Section 13 of the
Security Agreement are hereby incorporated by reference, mutatis mutandis.

 

[Signatures on following page]

 

G-30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

 

 

ALDABRA HOLDING SUB LLC,

 

as Grantor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

ALDABRA SUB LLC,

 

as Grantor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

BOISE PAPER HOLDINGS, L.L.C.,

 

as Grantor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Patent Security Agreement]

 

--------------------------------------------------------------------------------


 

 

BOISE WHITE PAPER, L.L.C.

 

BOISE PACKAGING & NEWSPRINT,
L.L.C.

 

BOISE CASCADE TRANSPORTATION
HOLDINGS CORP.

 

BOISE WHITE PAPER SALES CORP.

 

BOISE WHITE PAPER HOLDINGS CORP.

 

INTERNATIONAL FALLS POWER
COMPANY

 

MINNESOTA, DAKOTA & WESTERN RAILWAY COMPANY

 

BEMIS CORPORATION

 

BC CHINA CORPORATION

 

B C T, INC.,

 

as Grantors

 

 

 

By:

 

 

Name:

 

Title:

 

[Patent Security Agreement]

 

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

LEHMAN COMMERCIAL PAPER INC.,

 

 

 

as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

[Patent Security Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

to

PATENT SECURITY AGREEMENT

 

U.S. PATENT REGISTRATIONS

 

U.S. PATENT APPLICATIONS

 

G-1

--------------------------------------------------------------------------------